Execution Version

 

$20,000,000
LOAN AGREEMENT

 

 

BIOAMBER SARNIA INC.
as Borrower

THE LENDERS PARTY HERETO

COMERICA BANK
as Agent

 

 

Dated as of June 20, 2014

 

[g20140812205403244698.jpg]

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

Article 1 DEFINITIONS AND INTERPRETATION

1

1.1

Definitions

1

1.2

Extended Meanings

33

1.3

References to Agreements and Documents

36

1.4

Reference to Statutes

37

1.5

Headings and Schedules

37

1.6

Grammatical Variations

37

1.7

Accounting Principles

37

1.8

Permitted Liens

38

1.9

References to Time

38

1.10

Day Not a Business Day

38

1.11

Lawful Interest Rate

38

1.12

Rounding

39

Article 2 LOANS

39

2.1

Grant of Loan Facility

39

2.2

Loan Facility Limit

39

2.3

Cancellation of Undrawn Amount

39

2.4

Reductions

39

2.5

Availability

39

2.6

Drawdown Request

40

Article 3 INTEREST AND FEE CALCULATIONS AND CHANGES IN CIRCUMSTANCES

40

3.1

Interest

40

3.2

Fees

40

3.3

Interest and Fee Calculations and Payments

41

3.4

Increased Costs

42

3.5

Illegality

43

3.6

Taxes Generally

44

3.7

FATCA

45

Article 4 REPAYMENT AND PREPAYMENT

45

4.1

Scheduled Repayments of Loan Facility

45

4.2

Mandatory Prepayments

46

4.3

Voluntary Repayments before the Maturity Date

47

4.4

Voluntary Reductions of Loan Facility

47

4.5

Mandatory Repayments of Loan Facility

48

4.6

Prepayment of Affected Lenders

48

4.7

Place of Payment of Principal, Interest and Fees

48

Article 5 ACCOUNTS

49

5.1

Project Revenue Account

49

5.2

Debt Service Reserve Account (DSRA)

50

5.3

Maintenance Reserve Account (MRA)

50

5.4

Cost Overrun Account

51

- i -

--------------------------------------------------------------------------------

 

5.5

Punch List Reserve Sub-Account

52

5.6

Withdrawals from Project Revenue Account

53

5.7

Accounts Generally

55

5.8

Transfers from Accounts After a Default

56

5.9

Directions for Withdrawal and Transfer

56

5.10

Investment of Funds in Accounts

56

5.11

Interest

57

5.12

Borrower Direction

57

5.13

Books and Records

57

Article 6 CONDITIONS PRECEDENT

58

6.1

Conditions Precedent to the Financial Closing

58

6.2

Conditions Precedent to First Drawdown

64

6.3

Conditions Precedent to Each Disbursement of Loans

65

6.4

Conditions Precedent to Commercial Operation

69

6.5

Conditions Precedent to Proof of Capacity

74

Article 7 SECURITY

74

7.1

Security

74

7.2

Continued Perfection of Security

74

7.3

Registration

74

7.4

Extensions, Etc.

75

7.5

Security Effective Notwithstanding Date of Loan

75

7.6

No Merger

75

7.7

Survival of Security

75

7.8

Lien Matters

75

7.9

Security Further Assurances

76

7.10

Termination of Sponsor Guarantees

76

Article 8 REPRESENTATIONS AND WARRANTIES

76

8.1

Representations and Warranties of the Borrower

76

8.2

Repetition of Representations and Warranties

88

8.3

Survival of Representations and Warranties

89

Article 9 COVENANTS

89

9.1

Reporting Covenants

89

9.2

Financial Covenant

96

9.3

Affirmative Covenants

97

9.4

Negative Covenants

106

9.5

Performance of Covenants by Agent

113

Article 10 EVENTS OF DEFAULT AND REMEDIES

114

10.1

Events of Default

114

10.2

Termination and Acceleration

118

10.3

Waiver

118

Article 11 THE AGENT AND LOAN FACILITY ADMINISTRATION

119

11.1

Appointment and Authorization

119

11.2

Declaration of Agency

119

11.3

Protection of Agent

119

- ii -

--------------------------------------------------------------------------------

 

11.4

Interest Holders

119

11.5

Consultation with Professionals

120

11.6

Documents

120

11.7

Agent and their Subsidiaries and Affiliates

120

11.8

Responsibility of the Agent

120

11.9

Action by the Agent

121

11.10

Notice of Events of Default

122

11.11

Responsibility Disclaimed

122

11.12

Indemnification

123

11.13

Protection of Representatives, Etc.

123

11.14

Credit Decision

123

11.15

Replacement of Agent and Reference Lender

124

11.16

Delegation

124

11.17

Required Lender Decisions

124

11.18

Waivers and Amendments

125

11.19

Determination by Agent

126

11.20

Interlender Procedure for Making Loans Under the Loan Facility

126

11.21

Remittance of Payments

127

11.22

Redistribution of Payments

128

11.23

Prompt Notice to Lenders

129

11.24

Several Debts of the Lenders

129

11.25

Enforcement

129

Article 12 GENERAL

130

12.1

Costs and Expenses

130

12.2

Indemnification by the Borrower

131

12.3

Application of Payments

131

12.4

Set-Off, Combination of Accounts and Crossclaims

131

12.5

Rights in Addition

132

12.6

Certificate Evidence

132

12.7

Evidence of Debt.

132

12.8

Notices

133

12.9

Judgment Currency

133

12.10

Successors and Assigns

133

12.11

“USA Patriot Act”

138

12.12

Survival

138

12.13

Time of the Essence

138

12.14

Governing Law

138

12.15

JURISDICTION

139

12.16

Service of Process

140

12.17

Limitation Period

141

12.18

Invalidity

141

12.19

Changes

141

12.20

Entire Agreement

141

12.21

This Agreement to Govern

141

12.22

Execution

142

 

 

- iii -

--------------------------------------------------------------------------------

 

 

LOAN AGREEMENT

LOAN AGREEMENT dated as of June 20, 2014

AMONG:

BIOAMBER SARNIA INC., as Borrower

THE INSTITUTIONS NAMED HEREIN AS LENDERS, as Lenders

COMERICA BANK, as Agent

The Borrower proposes to borrow Loans to fund a proportion of the overall
Project Costs required to finance the designs, development, construction
commissioning and operation of the Project and the Lenders are prepared to
advance Loans to the Borrower for such purpose on the terms and subject to the
conditions set forth herein.

NOW THEREFORE in consideration of the mutual obligations contained herein and
for other consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:

Article 1
DEFINITIONS AND INTERPRETATION

1.1

Definitions

As used herein, the following terms shall have the following respective
meanings:

“Account Bank” means Comerica Bank in its capacity as account bank.

“Accounts” means the Cost Overrun Account, the Debt Service Reserve Account, the
Maintenance Reserve Account, the Punch List Reserve Sub-Account and the Project
Revenue Account.

“Acquisition” means an acquisition of all or any part of the business of another
person, including any line of business or division and the assets comprised
therein, in a single transaction or in a series of related transactions, whether
by acquisition of assets or of Capital Stock of that person or by way of
Business Combination.

“Additional Project Document” means:

(a)

each agreement entered into by, or on behalf of, the Borrower subsequent to the
date hereof relating to the design, development, equipment procurement,
engineering, construction, commissioning, start-up, maintenance, operation,
feedstock supply or financing of the Project; and

- 1 -

 

--------------------------------------------------------------------------------

 

 

(b)

each agreement entered into by, or on behalf of, the Borrower subsequent to the
date hereof relating to the production, transportation, processing or sale of
Product,

in each case under which the Borrower shall have (A) the right to receive
payments or be obligated to pay in excess of $500,000 or the Equivalent in the
aggregate over the term of such agreement or (B) non-monetary obligations of the
Borrower the performance or non-performance of which (I) either is material in
nature or is adverse to the Borrower or the Project or (II) materially impacts
the Borrower’s obligations to the Secured Parties.

“Affected Lender” has the defined meaning assigned to it in Section 3.4.1 or
Section 3.5, as applicable, and also (where the context so admits) includes an
Affected Secured Party.

“Affected Secured Party” has the defined meaning assigned to it in Section
3.6.1, as applicable.

“Affiliate” in relation to any person (the “relevant party”) means any other
person (i) that, directly or indirectly, Controls, is Controlled by or is under
common Control with, the relevant party, (ii) that beneficially owns or Controls
10% or more of the Voting Capital Stock, on an undiluted or a fully diluted
basis, of the relevant party or (iii) of which 10% or more of the Voting Capital
Stock, on an undiluted or a fully diluted basis, is beneficially owned or
Controlled by the relevant party.

“Affiliated Secured Party” means an Affiliate of a Lender that enters into a
Lender Affiliate Joinder Agreement and a Cash Management Agreement and/or
Permitted Derivative, as the case may be.

“Agent” means Comerica Bank acting from its offices in Toronto in its capacity
as administration agent with respect to the Loan Facility and the other Secured
Documents for its own benefit and the rateable benefit of the other Secured
Parties, and not in its individual capacity as a Lender, or (as the context
requires) any replacement for such administration agent that is appointed
pursuant to Section 11.15.1.

“Agent’s Account” means the account to be opened and maintained by the Agent to
which payments and transfers to the Agent under this Agreement are to be
effected or such other account of the Agent marked to such reference as the
Agent may notify to each of the Lenders and the Borrower from time to time as
being the applicable account to which payments and transfers to the Agent
pursuant to this Agreement are to be made.

“Agreement” means this loan agreement.

“Annual Budget” means the annual budget and operating plan of the Borrower for
the Project for the then current financial year prepared on a monthly basis
based on the Base Financial Model.

“Anti-Money Laundering Laws” means (as the context requires) (i) the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada), including any
guidelines or orders thereunder, (ii) the USA Patriot Act or (iii) any other
applicable anti-money laundering, anti-

- 2 -

--------------------------------------------------------------------------------

 

 

terrorist financing, economic sanction and “know your client” laws of Canada or
any other applicable jurisdiction.

“Anti-Terrorism Laws” means (i) US Executive order No. 13224, the USA Patriot
Act, the laws comprising or implementing the “Bank Secrecy Act”, 31 U.S.C. §§
5311 et seq., the laws administered by OFAC and any similar law enacted by the
United States of America subsequent to the date of this Agreement, or (ii) the
Canadian Economic Sanctions and Export Control Laws, as the context requires.

“Applicable Accounting Principles” means (i) generally accepted accounting
principles, including accounting standards for private enterprises if the
relevant person has adopted the same, from time to time approved by the Canadian
Institute of Chartered Accountants, or any successor institute, including those
set out in the Handbook of the Canadian Institute of Chartered Accountants,
applied on a consistent basis, (ii) IFRS, if the relevant person has adopted
IFRS or (iii) generally accepted accounting principles in the United States of
America (“US GAAP”), if the relevant person has adopted US GAAP, subject at all
times to the application of Section 1.7.

“Applicable Law” means, in respect of any person, property, transaction or
event, any international treaty, any domestic or foreign constitution or any
multinational, federal, provincial, territorial, state, municipal, county or
local statute, law, ordinance, code, rule, regulation, decree, judgment, code,
standard, act, order, by-law, order, approval, permit or requirement (including
any consent decree or administrative order), applicable to, or any guideline or
policy (the compliance with which guideline or policy is generally regarded as
mandatory by the person to whom it applies) or Authorization of any Governmental
Authority.

“Applicable Margin” means, with respect to each Loan, five percent (5.0%),
subject to reduction to four percent (4.0%) for any Interest Period in which (i)
the Borrower is or was not in breach of the covenants set out in Section 9.2 and
(ii) the Borrower is party to valid and enforceable take-or-pay agreements with
counterparties which in the aggregate provide for the purchase by such
counterparties of not less than 50% of the Project’s annual production of
Product after the Commercial Operation Date.  Changes in the Applicable Margin
shall take effect as of the third (3rd) Business Day following the date the
Borrower delivers a Compliance Certificate to the Agent pursuant to Section
9.1.1 which, when delivered, demonstrates compliance with the covenants set out
in Section 9.2 and confirms compliance of the requirements provided for in
clause (ii) above.  The Applicable Margin applicable to Loans outstanding on the
date any such change takes effect will be adjusted immediately, but without
retroactive effect.  Notwithstanding the foregoing, for the purposes of this
definition, if the Borrower fails to deliver a Compliance Certificate to the
Agent by the date required to do so under Section 9.1.1, the Applicable Margin
shall be five percent (5.0%), but without any adjustments having retroactive
effect.

“Approved Capital Expenditures” means for any year those capital expenditures
which are set forth in the Annual Budget for such year and do not exceed
$1,000,000 in the aggregate.

“Approved Fund” means any person (other than an individual) that is or will be
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by a Lender,

- 3 -

--------------------------------------------------------------------------------

 

 

an Affiliate of a Lender or an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Operating Costs” means for any year those Operating Costs which are
set forth in the Annual Budget for such year.

“Asset Disposal” means any asset disposal by the Borrower, except any asset
disposal permitted by Clauses (a), (b), (c) and (d) of Section 9.4.7.

“Auditors” means the firm of Deloitte LLP or any other firm of certified public
accountants as the Borrower may designate from time to time as its auditors,
provided such auditors are reasonably acceptable to the Agent.

“Authorization” means any authorization, consent, approval, licence, ruling,
permit, permission, award, order, determination, direction, decree, declaration,
writ, injunction, right, lease, concession, claim, franchise, privilege, grant,
waiver, certification, exemption, screening, assessment, filing, registration,
qualification, variance, judgment, publication or notice (i) issued, made or
provided by or from any Governmental Authority, (ii) issued, made or provided by
or from any person in connection with any contractual rights or (iii) otherwise
required pursuant to Applicable Law, including the Project Authorizations.

“Base Financial Model” means, at any particular time prior to the review by the
Independent Technical Consultant and the Required Lenders of an updated Base
Financial Model, the initial Base Financial Model Project dated June 5, 2014
with file name EDC Financial Model June52014.xls as emailed by Ms. Anne Waddell
to Ms. Ashley Glen on June 19, 2014 at 11:45 a.m. and, thereafter, the most
recently updated Base Financial Model delivered by the Borrower to the Agent
which has been reviewed by the Independent Technical Consultant and the Required
Lenders.  The Base Financial Model shall be a fully functional Excel-based
computer financial model for the Project which is a comprehensive capital and
cash flow forecast reflecting the economic terms of the Material Project
Documents for the design, construction, engineering, commissioning, start-up,
maintenance and operation of the Project, and shall include forecasts and
projection of revenues, expenses, maintenance costs, interest, fees and
principal repayments arising under the Loan Facility, financial covenant
calculations (including demonstrating that the underlying economics of the
Material Project Documents are able to satisfy the Debt Service Coverage Ratio
for each year therein), and is accompanied by details of all assumptions,
calculations and methodology used in their compilation and any other
documentation necessary or desirable to operate the Base Financial Model.

“BioAmber” means BioAmber Inc., existing as a corporation incorporated under the
laws of Delaware.

“BioAmber Competitor” means any person who is a competitor of BioAmber as set
forth on a list delivered by the Borrower to the Agent and consented to in
writing by the Agent (after consultation with the Lenders) prior to the
Financial Closing Date (as such list may be changed from time to time with the
prior written consent of the Agent (after consultation with the Lenders)).

- 4 -

--------------------------------------------------------------------------------

 

 

“BioAmber Guarantee” means the guarantee by BioAmber in favour of the Agent, in
form and substance satisfactory to the Agent (acting on the instructions from
the Required Lenders), and pursuant to which BioAmber guarantees 70% of all of
the Secured Obligations of the Borrower.

“BioAmber Luxco” means BioAmber International S.à r.l., existing as a société à
responsabilité limitée established under the laws of Luxembourg, having its
registered office in L-- 1140 Luxembourg, 49, route d’Arlon, registered with the
Trade and Companies Register of Luxembourg under the number B.163728, having a
share capital of USD 320,000.00.

“BioAmber Luxco SPA” means the securities pledge agreement by BioAmber Luxco in
favour of the Agent, in form and substance satisfactory to the Agent (acting on
the instructions from the Required Lenders), pursuant to which, inter alia,
BioAmber Luxco pledges all of the present and future Capital Stock of the
Borrower it owns.

“Blocked Accounts Agreements” means the blocked accounts agreements and/or
account control agreements between the Borrower, the Agent and the Account Bank,
in form and substance satisfactory to the Agent (acting on the instructions from
the Required Lenders), with respect to each of the Accounts.

“Borrower” means BioAmber Sarnia Inc., existing as a corporation incorporated
under the federal laws of Canada.

“Borrower’s Counsel” means (i) in the Provinces of Ontario and Quebec, Boivin
Desbiens Senecal Letendre LLP, with Morrison Brown Sosnovitch LLP as support for
Ontario matters (ii) in each other relevant jurisdiction, such local legal
counsel of recognized local standing as the Borrower may designate as the
Borrower’s legal counsel in that jurisdiction provided that the Borrower
promptly notifies the Lender of such designation, and (iii) in each case, such
replacement or additional firm of recognized local standing as the Borrower may
designate from time to time as the Borrower’s legal counsel provided that the
Borrower promptly notifies the Lender of such designation.

“Business Combination” means any merger, amalgamation, arrangement,
consolidation or other business combination.

“Business Day” means a day which is not a Saturday or Sunday on which banks are
generally open for commercial lending and foreign exchange business in Toronto,
Ontario.

“Canadian Blocked Person” means any person that is a “designated person”,
“politically exposed foreign person” or “terrorist group” as described in any
Canadian Economic Sanctions and Export Control Laws.

“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures, including the Special Economic Measures
Act (Canada), the United Nations Act, (Canada), the Freezing Assets of Corrupt
Foreign Officials Act, Part II.1 of the Criminal Code, (Canada) and the Export
and Import Permits Act (Canada), and any related regulations.

- 5 -

--------------------------------------------------------------------------------

 

 

“Canadian Pension Plan” means any plan, program or arrangement which is
considered to be a pension plan or required to be registered for the purposes of
any applicable pension benefits standards or tax statute and/or regulation in
Canada or any province or territory thereof established, maintained or
contributed to by, or to which there is or may be an obligation to contribute
by, the Borrower, its employees or former employees, in each case whether
written or oral, funded or unfunded, insured or self-insured, reported or
unreported, including any pension benefit plan within the meaning of the Pension
Benefits Act (Ontario) but excluding any government-sponsored plan (such as the
Canada Pension Plan and the Quebec Pension Plan).

“Canadian Prime Rate” on any day means the variable nominal interest rate equal
on such day to the percentage rate per annum determined by the Agent (rounded up
to two (2) decimal places) to be the greater of (i) the rate of interest which
the Reference Lender establishes at that time as the reference rate of interest
for determination of the interest rates it will charge for loans made in Dollars
in Canada and which it refers to as its prime rate (or its equivalent or
analogous such rate) or (ii) the sum of (A) the yearly rate of interest to which
the one (1) month CDOR is equivalent plus (B) one percent (1%).  For the
purposes of this definition “CDOR” on any day means the average (rounded up, if
necessary, to be expressed to three (3) decimal places) of the Canadian
Interbank Bid BA Rates for Dollar denominated bankers’ acceptances for a period
of one month displayed on the appropriate page of the Reuters service as of
10:00 a.m. on that day (or the preceding Business Day if that day is not a
Business Day).

“Cancellation Notice” means a notice in the form of or to substantially similar
effect as Schedule 4 given to the Agent by the Borrower pursuant to Section 4.4.

“Capital Expenditures” means (without duplication) any expenditure (whether
payable in cash or other property or accrued as a liability) made by the
Borrower that, in conformity with Applicable Accounting Principles, would be
required to be classified as a capital expenditure on the consolidated balance
sheet of the Borrower.  For certainty, Capital Expenditures includes (i) the
cost of assets acquired under capital leases and (ii) expenditures for equipment
which is purchased simultaneously with the trade-in of existing equipment owned
by the Borrower, to the extent of the net purchase price of the purchased
equipment after giving effect to any trade-in.  Capital Expenditures, however,
excludes (x) expenditures made in connection with the replacement, repair or
restoration of buildings, fixtures or equipment to the extent reimbursed or
financed from insurance or expropriation proceeds, (y) capital lease payments
and (z) the cost of any Acquisition.

“Capital Lease Obligations” means, for any person, the obligations of such
person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) any asset which obligations would be required to be
classified and accounted for as a capital lease on a balance sheet of such
person under Applicable Accounting Principles and, for the purposes hereof the
amount of such obligations shall be the capitalized amount thereof, determined
in accordance with Applicable Accounting Principles.

“Capital Stock” means common shares, preferred shares or other equivalent equity
interests (howsoever designated) of capital stock in a body corporate,
partnership, limited partnership, trust or other artificial legal or commercial
entity.

- 6 -

--------------------------------------------------------------------------------

 

 

“Cash Equivalents” means (i) short-term obligations of, or fully guaranteed by,
the government of the United States of America or Canada, or of a State of the
United States of America or of a Province of Canada, in each case having an
approved credit rating, (ii) demand or current deposit accounts maintained in
the ordinary course of business with a Lender or with a financial institution
having an approved credit rating and (iii) certificates of deposit issued by and
time deposits with a Lender or any commercial bank or trust company (whether
domestic or foreign) having an approved credit rating; provided in each case
that the same has a term not exceeding six (6) months, provides for payment of
both principal and interest (and not principal alone or interest alone) and is
not subject to any contingency regarding the payment of principal or interest
(and for certainty, the mere passage of time is not a contingency).

“Cash Flow Available for Debt Service” for any period means the amount (if any)
for that period by which (a) the sum of Cash Revenues exceeds (b) the sum of
(i) the portion of Operating Costs actually paid in cash plus (ii) the portion
of Capital Expenditures actually paid in cash plus (iii) Taxes actually paid in
cash by the Borrower.

“Cash Management Agreements” means an agreement to which any Lender or an
Affiliated Secured Party is party providing for cash management services to the
Borrower, including treasury, depository, overdraft, credit or debit card,
electronic funds transfers, cash concentration and other cash management
services.

“Cash Management Obligations” means the Debt and other obligations of the
Borrower owing to each of the Lenders and Affiliated Secured Parties arising
under, pursuant to or otherwise in respect of each Cash Management Agreement,
including any guarantee thereof or otherwise, and any item or part of any
thereof.  For certainty, “Cash Management Obligations” shall include interest
accruing subsequent to the commencement of, or which would have accrued but for
the commencement of, any Insolvency Proceeding in accordance with and at the
rate (including the default rate to the extent lawful) specified in an
applicable Cash Management Agreement, whether or not such interest is an
allowable claim in such Insolvency Proceeding.

“Cash Revenues” means, for any period, the sum, computed without duplication, of
all cash payments received by the Borrower during such period from (i) the sale
of Product, (ii) investment earnings on Cash Equivalents held in the Project
Revenue Account, (iii) refunds of Taxes and (iv) other sources provided such
cash payments are received in connection with the Project and in the ordinary
course of business.

“Certificate” from any person that is a corporation or other artificial legal or
commercial entity means a written certificate of that person signed by a
Responsible Officer of that person.

“Change in Control” means any sale, transfer or other disposition by any Sponsor
Shareholder, directly or indirectly, of any Capital Stock in the Borrower or any
change after the date of this Agreement in the proportion of the Capital Stock
in the Borrower owned, directly or indirectly, by any Sponsor Shareholder on the
date of this Agreement; provided however that none of following will be deemed
to be a Change in Control if effected pursuant to the terms of the Joint Venture
Agreement: (i) the sale or transfer of any Capital Stock in the Borrower by
Mitsui to BioAmber Luxco, including the payment of the purchase/sale price
resulting from any such transaction, (ii) the sale or transfer of any Capital
Stock in the Borrower by BioAmber Luxco to Mitsui, including the payment of the
purchase/sale price resulting from any such transaction and

- 7 -

--------------------------------------------------------------------------------

 

 

(iii) the issuance of Capital Stock in the Borrower to either or both of
BioAmber Luxco and Mitsui, in each case provided that the Capital Stock sold,
transferred or issued is forthwith pledged to the Agent pursuant to the BioAmber
Luxco SPA or the Mitsui SPA, as applicable.

“Change in Law” means any change in, or the coming into effect of, any
Applicable Law or order (whether or not having the force of law), or any change
in the interpretation, administration or application thereof by any Governmental
Authority, or compliance by any Secured Party (or any Holding Entity of any
Secured Party) with any Applicable Law or any order of any Governmental
Authority (whether or not having the force of law).  Notwithstanding the
foregoing, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority), the Office of the
Superintendent of Financial Institutions or any federal or state banking
authority in the United States, in each case pursuant to Basel III, shall, in
each case, be treated as a Change in Law regardless of the date enacted, adopted
or issued.

“Clean-Up” means the remediation, containment, removal, treatment,
neutralization or inactivation of any Contaminant.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the U.S. Treasury Regulations promulgated thereunder.

“Collateral” means all assets in or to which any Obligor now or hereafter has
rights and which is subject to (or intended by the express or implied terms of
any Loan Document to be subject to) the Security, or any item or part thereof.

“Commercial Operation” means the time when the Agent has provided the Commercial
Operation Notice to the Borrower and the Lenders that each of the conditions
precedent set out in Section 6.4 has been satisfied and/or waived by the
Lenders.

“Commercial Operation Date” or “COD” means the date on which Commercial
Operation occurs.

“Commercial Operation Notice” has the defined meaning assigned in Section 6.4.

“Commitment” of any Lender means the maximum portion of the Loan Facility which
such Lender has agreed to make available to the Borrower as set out opposite its
name under “Commitment” in Schedule 1 “Commitments”, and/or as set forth in any
Loan Transfer Agreement, as such amount may be modified from time to time
pursuant to the provisions of this Agreement.

“Commitment Fee” means the commitment fee payable under Section 3.2.2(a).

“Compliance Certificate” means a duly completed and signed Certificate of the
Borrower substantially in the form attached as Schedule 8 (or in such other form
to substantially similar effect as the Agent may accept) setting out, among
other things, a statement of the calculations of the financial test set out in
Section 9.2.

- 8 -

--------------------------------------------------------------------------------

 

 

“Completion Certificates” means, collectively, the completion certificates from
the Borrower substantially in the forms set forth in Schedule 18 signed by a
Responsible Officer of the Borrower, as reviewed and approved (where applicable)
by the Independent Technical Consultant.

“Completion Tests” means the requirements, tests and conditions set forth in
Schedule 18 and shall include: (i) mechanical, electrical and software
completion tests; (ii) commissioning and testing of all systems and equipment;
(iii) Plant performance tests; (iv) environmental tests; and (v) a satisfactory
review by the Independent Technical Consultant of test results provided by the
Borrower related to tests set out in Clauses (i), (ii), (iii) and (iv).

“Consents” means those acknowledgement and consent agreements referenced in
Schedule 13 and any other acknowledgement and consent agreements relating to any
Material Project Documents and any New Documents (other than the Supply
Agreements and the Government Funding Agreements) required by the Agent
hereunder (in each case which shall be in form and substance satisfactory to the
Secured Parties) that provide for, among other things, the taking of security
over the Material Project Document referenced therein (other than the Supply
Agreements and the Government Funding Agreements) and provide the Agent with
rights to remedy or cure breaches and defaults of the Borrower under the
applicable Material Project Documents (other than the Supply Agreements and the
Government Funding Agreements) after the expiry of any cure period’s the
Borrower may have, except as may otherwise be consented to in writing by the
Secured Parties.

“Constitutional Documents” in relation to any person that is a corporation or
other artificial legal or commercial entity means the articles, the articles of
incorporation (teikan), any unanimous shareholder agreement, the limited
liability, operating or members’ agreement or the partnership agreement,
declaration of trust or equivalent documents governing the incorporation or
formation, capacity, powers, assets and affairs of that person; together, in
each case, with the by-laws or other documents, regulating the organization,
Control or internal management of that person.

“Construction Management & Procurement Agreement” has the defined meaning
assigned in Schedule 11.

“Construction Period” means the period commencing on the Financial Closing Date
and terminating on the earlier of:

(a)

the date upon which the Loan Facility is fully drawn down;

(b)

the day immediately preceding the Commercial Operation Date;

(c)

the Limit Commercial Operation Date; and

(d)

the date that the Loan Facility is terminated and cancelled in its entirety.

“Contaminant” means any solid, liquid, gas, odour, heat, sound, vibration,
radiation or combination of any of them that may (i) impair the quality of the
Environment for any use that can be made of it, (ii) injure or damage property
or plant or animal life, (iii) harm or materially

- 9 -

--------------------------------------------------------------------------------

 

 

discomfort any person, (iv) adversely affect the health of any individual, (v)
impair the safety of any individual, (vi) render any property or plant or animal
life unfit for use by man, (vii) cause loss of enjoyment of normal use of
property or (viii) interfere with the normal course of business, and includes
any “contaminant” within the meaning assigned to such term in any Environmental
Law.

“Contested Tax Proceedings” means proceedings in respect of a Tax claim which
are being contested in good faith by an Obligor by appropriate proceedings, in
respect of which adequate reserves in accordance with Applicable Accounting
Principles have been recorded in the accounts and financial statements of such
Obligor and, to the extent required to ensure that no penalties or interest
would be charged if such contest is unsuccessful, the amount of Taxes being
contested is paid under reserve or protest to the applicable Governmental
Authority.

“Contractor” means Alberici Constructors, Ltd.

“Control” when used with respect to any person other than an individual means
the power to direct the management and policies of such person, directly or
indirectly, whether through ownership of Voting Capital Stock, by contract or
otherwise.

“Cost Overrun Account” or “COA” means the segregated account established
pursuant to Section 5.4, or such other account as may be agreed by the Agent and
the Borrower from time to time and notified by the Agent to the Secured Parties.

“Cost Overrun Reserve Requirement” means, at any time, the amount of $2,000,000.

“Cost Overruns” means with regard to any particular construction phase or
component of construction and start-up of the Project, the amount by which costs
in respect of such construction phase or component exceed amounts allocated
thereto in the Project Budget, as determined by the Independent Technical
Consultant taking into account the contingency amount included in the Project
Budget.

“Costs to Complete” means, at any time, the aggregate of all remaining Project
Costs (including the contingency amount reflected in the Base Financial Model)
required to be incurred to achieve Commercial Operation.

“Costs to Complete Certificate” means a certificate of a Responsible Officer of
the Borrower addressed to the Agent and the Independent Technical Consultant,
which is substantially in the form of Schedule 9 which certifies, inter alia,

(a)

Project Costs incurred to the date of the certificate;

(b)

the Costs to Complete;

(c)

Project Costs expected to be payable within the thirty (30) days of the
certificate or if the certificate accompanies a Drawdown Request, thirty (30)
days following the date of the Drawdown requested in such Drawdown Request;

(d)

that no Funding Shortfall exists;

- 10 -

--------------------------------------------------------------------------------

 

 

(e)

the expected timing of achieving Commercial Operation;

(f)

that the Project has not been abandoned; and

(g)

that no Default or Event of Default has occurred and is continuing.

“Courts of Primary Jurisdiction” means any of the courts referred to in Section
12.15.1.

“Debt” of any person at any time means obligations of such person to pay (in
whole or in part) (i) liabilities which, in accordance with Applicable
Accounting Principles, would be classified on the unconsolidated balance sheet
of that person prepared as at such time as indebtedness for borrowed money,
including bank indebtedness, long-term debt, capital lease obligations and
indebtedness to Affiliates and other financial indebtedness, (ii) amounts
payable, actual or contingent, primary, secondary or by way of guarantee,
matured or unmatured, under, by reason of or otherwise in respect of, any
bankers’ acceptance, (iii) amounts payable, actual or contingent, primary,
secondary or by way of guarantee, matured or unmatured, under, by reason of or
otherwise in respect of any sale of promissory notes, sale of accounts,
factoring, securitization or discounting arrangement to the extent recourse to
such person or any Affiliate of it exists to recover such amounts payable, (iv)
the repurchase amount payable under any repurchase transaction, (v) the deferred
purchase price for property acquired or services (excluding trade debt paid and
payable in the ordinary course of business on customary trade terms), provided
the foregoing shall exclude earn-out obligations except to the extent reflected
as a liability on the balance sheet of such person prepared in accordance with
Applicable Accounting Principles, (vi) the amount payable under or secured by
any Lien over property acquired, whether or not assumed, (excluding any such
amount payable if recourse to receive such payment is limited to the property
acquired, the terms of payment thereof are customary trade terms and the amount
payable is non-interest bearing and not outstanding for more than ninety (90)
days, (vii) Out-of-the-Money Derivative Exposure, (viii) amounts payable, actual
or contingent, primary, secondary or by way of guarantee, matured or unmatured,
under, by reason of or otherwise in respect of, (A) any liability under any
financing lease or so-called “synthetic” lease transaction or (B) any
obligations arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the unconsolidated balance sheet of such person
prepared in accordance with Applicable Accounting Principles, (ix) amounts
payable under convertible debentures and other like instruments, whether or not
they would, in accordance with Applicable Accounting Principles, be included in
equity in the balance sheet of such person, (x) the redemption or retraction
price of any Preferred Shares, (xi) all reimbursement or other obligations in
respect of letters of credit, (xii) for greater certainty, amounts payable under
and the other obligations under the Government Funding Agreements, and (xiii)
any amount payable under any direct or indirect guarantee of any amount of the
nature described in any of Clauses (i) to (xii) above.

“Debt Service” means, in respect of any period, the sum of (i) the aggregate
principal amount of the Loans repaid and scheduled to be repaid pursuant to
Section 4.1 during such period plus (ii) the aggregate amount of interest, fees
and charges with respect to the Loans paid and required to be paid during such
period, plus (iii) the aggregate fee amount paid and scheduled to be paid under
or in connection with this Agreement during such period.

- 11 -

--------------------------------------------------------------------------------

 

 

“Debt Service Coverage Ratio” means, as at any date of determination which
occurs after the end of the first Fiscal Quarter that commences immediately on
or after the COD (the “First Fiscal Quarter”), the ratio of (i) Cash Flow
Available for Debt Service during the Test Period ending immediately prior to
such date to (ii) Debt Service during such Test Period; provided that:

(a)

for any date of determination which occurs during the Fiscal Quarter immediately
following the end of the First Fiscal Quarter (the “Second Fiscal Quarter”),
each of the Cash Flow Available for Debt Service and the Debt Service shall be
computed for a Test Period consisting only of the First Fiscal Quarter and
multiplied by four;

(b)

for any date of determination which occurs during the Fiscal Quarter immediately
following the end of the Second Fiscal Quarter (the “Third Fiscal Quarter”),
each of the Cash Flow Available for Debt Service and the Debt Service shall be
computed for a Test Period consisting only of the First Fiscal Quarter and the
Second Fiscal Quarter and multiplied by two; and

(c)

for any date of determination which occurs during the Fiscal Quarter immediately
following the end of the Third Fiscal Quarter (the “Fourth Fiscal Quarter”),
each of the Cash Flow Available for Debt Service and the Debt Service shall be
computed for a Test Period consisting only of the First Fiscal Quarter, the
Second Fiscal Quarter and the Third Fiscal Quarter and multiplied by four and
divided by three.

“Debt Service Reserve Account” or “DSRA” means the segregated account to be
maintained by the Agent for the purposes set forth in Section 5.2 or such other
account as may be agreed by the Agent and the Borrower from time to time and
notified by the Agent to the Secured Parties.

“Debt Service Reserve Deficiency” means at any time from and after the
Commercial Operation Date, the amount, if any, by which the then current
outstanding credit balance of the Debt Service Reserve Account is less than the
Debt Service Reserve Requirement at such time.

“Debt Service Reserve Requirement” means, as at the Commercial Operation Date
and any Scheduled Principal Repayment Date after the Commercial Operation Date
and for the six-month period commencing on, but excluding the Commercial
Operation Date or such Scheduled Principal Repayment Date (as the case may be),
and ending on and including the last day of such six month period, an amount
equal to the sum of the Debt Service projected to be payable in the immediately
following six (6) months as determined by the Agent.

“Default” means any Event of Default or any default, breach, failure, event,
state or condition which, unless remedied or waived, with the lapse of time or
giving of notice, or both, would constitute or result in the occurrence of an
Event of Default.

“Default Rate” means the percentage rate per annum equal to the sum of (i) the
Canadian Prime Rate plus (ii) the Applicable Margin for Loans plus, to the
extent permitted by law at any time after an Event of Default has occurred, the
Agent (acting on the instructions of the Required

- 12 -

--------------------------------------------------------------------------------

 

 

Lenders) has notified the Borrower that the Default Rate increased rate should
apply and such Event of Default is continuing, (iii) two percent (2%) per annum.

“Defaulting Lender” means any Lender (i) that has failed to fund its Rateable
Share of any Loans required to be made by it hereunder or to purchase any
participation required to be purchased by it hereunder or under any other Loan
Documents, (ii) that has notified a Borrower, the Agent or any Lender (verbally
or in writing) that it does not intend to or is unable to comply with any of its
funding obligations under this Agreement or has made a public statement to that
effect or to the effect that it does not intend to or is unable to fund advances
generally under credit arrangements to which it is a party, (iii) that has
failed, within three (3) Business Days after request by the Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund future Loans, (iv) that has otherwise failed to pay over to the Agent or
any Lender any other amount required to be paid by it hereunder within three (3)
Business Days of the date when due, (v) in respect of which an Insolvency Event
has occurred in respect of such Lender or any Holding Entity of it or (vi) that
is or any Holding Entity of it is subject to a forced liquidation, merger, sale
or other forced change of control supported in whole or in part by guarantees or
other support (including the nationalization or assumption of ownership or
operating control by the Government of the United States, Canada or any other
Governmental Authority) or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Lender or Holding
Entity or their respective assets to be, insolvent or bankrupt.

“Defined Benefit Plan” means any Canadian Pension Plan which contains a “defined
benefit provision”, as defined in subsection 147.2(1) of the Income Tax Act
(Canada).

“Derivative” means any transaction or agreement evidencing a transaction that is
a rate swap transaction, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, credit derivative or any
other similar transaction or agreement evidencing such transaction (including
any option with respect to any of these transactions), and any combination of
any of the aforesaid transactions.

“Derivative Exposure” in relation to any person (the “relevant party”) and any
counterparty of the relevant party at any time means the amount which is or
would be payable by the relevant party to that counterparty, or by that
counterparty to the relevant party, as the case may be, pursuant to the
agreement governing the Derivatives entered into between them and in effect at
that time if those Derivatives have been or were to be terminated at such
time.  If the Derivative Exposure is payable by the Borrower to any counterparty
of the Borrower, it is referred to herein as “Out-of-the-Money Derivative
Exposure”.  If Derivative Exposure is payable by any counterparty of the
Borrower to the Borrower, it is referred to herein as “In-the-Money Derivative
Exposure”.

“Distribution” in relation to any person means (i) the retirement, redemption,
retraction, purchase, or other acquisition by such person of any of its Capital
Stock, (ii) the declaration or payment of any dividend, return of capital or
other distribution (in cash, securities or other property or otherwise, other
than solely in Capital Stock of such person) of, on or in respect of, its
Capital Stock, (iii) any other payment or distribution (in cash, securities or
other property, or

- 13 -

--------------------------------------------------------------------------------

 

 

otherwise, other than of Capital Stock of such person) by such person of, on or
in respect of any Capital Stock of such person, (iv) all payments (in cash,
assets, obligations or otherwise ) of principal of, interest on or other amounts
with respect to, or other payments on account of, or the setting apart of money
for a sinking fund or other analogous fund for, or the purchase, redemption,
retirement or other acquisition of Debt owing to any Sponsor or any person that
is not an Unrelated Party, (v) any advisory, administration, consulting,
licensing or management or service fee or charge or any similar fee or charge or
bonus payment paid or payable to any Sponsor or any person that is not an
Unrelated Party, (vi) any payment by such person on account of any principal of
any loans or advances owed by it to any Sponsor or any person that is not an
Unrelated Party, (vii) any loan, advance or other financial assistance provided
to any Sponsor or any person that is not an Unrelated Party, (viii) any transfer
by a person of any of its assets for consideration of less than the fair market
value thereof to any Sponsor or any person that is not an Unrelated Party,
and/or (x) any other payment of any nature (but excluding additional capital
stock of the Borrower) to any Sponsor or any person that is not an Unrelated
Party.

“Dollars”, “CAD” and “$” means the lawful currency of Canada.

“Drawdown” means a new Loan.

“Drawdown Certificate” means a duly completed and signed Certificate of the
Borrower substantially in the form attached as Schedule 10.

“Drawdown Date” means any day on which a Drawdown takes place.

“Drawdown Request” means a duly completed and signed notice from the Borrower
requesting a Drawdown, in the form of Schedule 3 (or in such other form to
substantially the same effect as the Agent may accept) signed by the Borrower.

“E&C Support Provider” means AMEC Americas Ltd.

“Easements” means any restrictions, covenants, restrictive covenants, easements,
rights of way, servitudes or other similar rights in land or immovable property
(including rights of way and servitudes for railways, sewers, drains, gas and
oil pipelines, gas and water mains, electric light and power and telephone or
telegraph or cable television conduits, poles, wires and cables) granted to or
reserved by the Borrower or other persons which, as the case may be, in the
aggregate do not materially impair the usefulness, in the operation of the
business of such person, of the property subject to such restrictions,
easements, rights of way, servitudes or other similar rights.

“Employee Benefit Plan” means any employee benefit plan maintained or
contributed to by the Borrower that is not a government sponsored pension plan
(such as the Canada Pension Plan or the Quebec Pension Plan), including any
Pension Plan, group registered retirement savings plan, profit sharing, savings,
supplemental retirement, retiring allowance, severance, pension, deferred
compensation, welfare, bonus, incentive compensation, phantom stock, legal
services, supplementary unemployment benefit plan or arrangement and any life,
health, dental and disability plan or arrangement in which the employees or
former employees of the Borrower participate or are eligible to participate, in
each case whether written or oral, funded or unfunded,

- 14 -

--------------------------------------------------------------------------------

 

 

insured or self-insured, reported or unreported, but excluding all stock option
or stock purchase plans.

“Employee Benefits Legislation” means the Canada Pension Plan Act (Canada), the
Income Tax Act (Canada), the Pension Benefits Standards Act 1985 (Canada), the
Employment Insurance Act (Canada), and any equivalent Canadian federal or
provincial legislation including, but not limited to, employee benefit
legislations in the Province of Ontario, as amended from time to time.

“Enforcement Event” means any of the following (i) the declaration by the Agent
that the Loan Obligations owing by the Borrower are or have become payable on
demand or immediately due and payable before the Maturity Date by reason of the
occurrence and continuance of any Event of Default, (ii) the cancellation or
termination of all of the Commitments of the Lenders pursuant to Section 10.2,
(iii) the exercise of any set-off rights by any Secured Party by reason of the
occurrence and continuance of any Event of Default, (iv) the commencement by
Agent of any enforcement proceedings under or pursuant to any Loan Document or
(v) the occurrence of an Insolvency Event relative to any Obligor.

“Engineering & Construction Support Agreement” has the defined meaning assigned
in Schedule 11.

“Environment” means the ambient air, all layers of the atmosphere, surface,
water, underground water, all land, all living organisms and the interacting
natural systems that include components of air, land, water, organic and
inorganic matter and living organisms, and includes indoor spaces.

“Environmental Law” means any Applicable Law relating to the Environment,
Hazardous Materials or Waste or occupational health or safety which applies to
the assets of any particular person.

“Environmental Liabilities” means liabilities and other obligations arising
under any Environmental Law or applicable common or civil law.

“Equipment Supply Contracts” has the defined meaning assigned in Schedule 11.

“Equivalent” on any date means the amount in a specified currency which would
result from the conversion of a specified amount in another currency at the Spot
Rate.  For the purposes of this definition, “Spot Rate” as at any date with
respect to the conversion of an amount in one currency (the “original currency”)
to another currency (the “other currency”) means the Bank of Canada noon rate of
exchange on the immediately preceding Business Day for the purchase of such
original currency with such other currency (and if neither currency is Dollars,
purchasing Dollars first with such other currency and using the Dollars
purchased to purchase the original currency).

“Event of Default” has the defined meaning assigned in Section 10.1.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more

- 15 -

--------------------------------------------------------------------------------

 

 

onerous to comply with) and any current or future regulations or official
interpretation thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.

“Feedstock Supply Sale Agreements” means any agreements entered into by the
Borrower with respect to the supply of feedstock in connection with the Project.

“Fees” means any other fees payable by the Borrower to any of the Agent and the
Lenders under or otherwise in respect of this Agreement or the Loan Facility.

“Finance Related Agreements” and “FINANCE RELATED AGREEMENTS” has the defined
meaning assigned to “FINANCE RELATED AGREEMENTS” in Section 12.15.1.

“Financial Closing” means the time when the Agent has provided the Financial
Closing Notice to the Borrower and the Lenders confirming that each of the
conditions precedent set out in Section 6.1 has been satisfied and/or waived by
the Lenders.

“Financial Closing Date” means the date on which Financial Closing occurs.

“Financial Closing Notice” has the defined meaning assigned in Section 6.1.

“Fiscal Quarter” means one of the four (4) three-month accounting periods of the
Borrower comprising a Fiscal Year.

“Fiscal Year” means (i) in relation to the Borrower, BioAmber and BioAmber
Luxco, the twelve (12) month accounting period of the Borrower and BioAmber
which, as at the date hereof, ends on December 31st of each calendar year, and
(ii) in relation to Mitsui the twelve (12) month accounting period of Mitsui
which, as at the date hereof, ends on March 31st of each calendar year.

“Force Majeure” means an act of God, labour dispute and industrial action of any
kind (including a strike, interruption, slowdown and other similar action on the
part of organized labour), a lockout, act of the public enemy, war (declared or
undeclared), civil war, sabotage, blockade, revolution, riot, insurrection,
civil disturbance, terrorism, epidemic, cyclone, tidal wave, landslide,
lightning, earthquake, flood, storm, fire, adverse weather conditions,
expropriation, nationalization, acts of eminent domain, volcanic explosion,
explosion, breakage or accident to machinery or equipment or pipe or
transmission line or other facility, embargo, inability to obtain or delay in
obtaining equipment, materials or transport, or any event whether similar to the
foregoing or not which is not within the reasonable control of the Borrower.

“Fraudulent Conveyances Law” means the Assignment and Preferences Act (Ontario),
the Fraudulent Conveyances Act (Ontario), or any other like, equivalent or
analogous legislation of any jurisdiction, domestic or foreign.

“Funding Shortfall” means,

(a)

prior to the Initial Funding Date, at the relevant time, the amount by which the
aggregate of, without double-counting,

- 16 -

--------------------------------------------------------------------------------

 

 

(i)

amounts remaining available under the Sponsors Contributions provided to the
Borrower;

(ii)

the amounts remaining available to the Borrower under the Government Funding
Agreements to pay for Project Costs;

(iii)

the cash balance or Cash Equivalents standing to the credit of the Project
Revenue Account obtained from Sponsors Contributions or Government Funding;

(iv)

the Total Commitment available to be borrowed by the Borrower;

is less than the Costs to Complete; and

(b)

on and after the Initial Funding Date, at the relevant time, the amount by which
the aggregate of, without double-counting,

(i)

the undrawn balance of the Total Commitment remaining available to be borrowed
by the Borrower;

(ii)

the cash balance or Cash Equivalents standing to the credit of the Project
Revenue Account;

(iii)

the amount of an Investment in the form of equity in the Borrower made by the
Sponsors in excess of the Sponsor Contributions; and

(iv)

the Cost Overrun Reserve Requirement,

is less than the Costs to Complete.

“Future Project Authorizations” means those Project Authorizations which are not
required as of the relevant date but are required as of a later date and which
are identified in Schedule 14 hereto as Future Project Authorizations.

“Government Funding Agreements” has the defined meaning assigned in Schedule 11.

“Government Funding Debt” means the Debt and other obligations of the Borrower
owing to each of the Government Funding Entities arising under, pursuant to or
otherwise in respect of each of the Government Funding Agreements, and any item
or part of any thereof.

“Government Funding Entities” has the defined meaning assigned in Schedule 11.

“Government Funds” means the amount of money or credit advanced or to be
advanced to the Borrower under the Government Funding Agreements by way of loans
or grants.

“Governmental Authority” means any national, supranational, union of nations,
federal, state, provincial, territorial, regional, municipal or local
government, governmental department, court, central bank, monetary authority,
regulatory authority, administrative tribunal, commission, board, bureau,
agency, other authority, instrumentality or other entity of any union of
nations,

- 17 -

--------------------------------------------------------------------------------

 

 

nations or any nation, state, province, territory, government or other political
subdivision thereof, and any person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to any
of the foregoing entities and includes any court, tribunal, grand jury,
mediator, arbitrator, referee or other decision-making authority of competent
jurisdiction, whether foreign or domestic.

“Guarantor” means BioAmber and Mitsui, as the context requires.

“Hazardous Materials” means any pollutant or Contaminant, including any
hazardous, dangerous, registrable or toxic chemical, material or other substance
within the meaning of any Environmental Law, including urea formaldehyde foam
type of insulation, asbestos or asbestos containing materials, polychlorinated
biphenyls (PCB’s) or PCB contaminated fluids.

“Holding Entity” of any person that is a corporation or other artificial legal
or commercial entity means another person that Controls that person.

“IFRS” means generally accepted accounting principles applied in accordance with
International Financial Reporting Standards as adopted by the International
Accounting Standards Board and approved by the Canadian Institute of Chartered
Accountants (or any successor institute) for application in Canada.

“Impermissible Qualification” means, relative to the opinion or report of any
independent certified public accountant or any independent chartered accountant
as to any financial statement of any Obligor, any qualification or exception to
such opinion or report (i) which is of a “going concern” or similar nature, (ii)
which relates to any limited scope of examination of matters relevant to such
financial statement or (iii) which relates to the treatment or classification of
any item in such financial statement and which, as a condition to its removal,
would require an adjustment to such item the effect of which would be to cause
the Borrower to be in default of any of its obligations under Section 9.2.

“Income Taxes” means taxes based on or measured by income or profit of any
nature or kind, including Canadian federal, provincial and territorial income
taxes, US Federal, State and local income taxes and similar such taxes imposed
by any other foreign jurisdiction (including any union of nations).

“Indemnified Taxes” means (a) Taxes, other than Secured Party’s Own Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Borrower under any Secured Document and (b) to the extent not
otherwise included in (a), Other Taxes.

“Independent Technical Consultant” means Jacobs Consultancy Inc. and its
successors and permitted assigns.

“Initial Funding Date” means the date on which the first Drawdown is made
hereunder.

“Insolvency Event” means, with respect to any person, that such person does not
pay or perform its obligations generally as they become due or admits in writing
its inability to pay or perform its debts generally, (including, shiharai funou
and shiharai teishi under Japanese law), that such person commits an act of
bankruptcy within the meaning of the Bankruptcy and Insolvency Act

- 18 -

--------------------------------------------------------------------------------

 

 

(Canada), or any Insolvency Proceeding is instituted by or against that person
(excluding any Insolvency Proceeding being contested by that person in good
faith by appropriate proceedings so long as enforcement remains stayed, none of
the relief sought is granted (either on an interim or permanent basis) and such
Insolvency Proceeding is dismissed within thirty (30) days of its commencement),
or that person takes corporate, partnership or other internal management action
to authorize any of the actions set forth above in this definition.

“Insolvency Law” means the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), Title 11 of the United States
Code, 11 U.S.C. §§ 101 et seq., the Winding-Up and Restructuring Act (Canada),
the Civil Rehabilitation Act (Japan) (Act No. 225 of 1999), the Corporate
Reorganisation Act (Japan) (Act No. 154 of 2002), the Bankruptcy Act (Japan)
(Act No. 75 of 2004), the Companies Act (Japan) (Act No. 86 of 2005), the
Special Mediation Act (Japan) (Act No. 158 of 1999), any provision of any
statute governing the existence of any artificial legal person permitting that
legal person to propose an arrangement with respect to any class of its
creditors or any other like, equivalent or analogous legislation of any
jurisdiction.

“Insolvency Proceeding” means, with respect to any person, any proceeding
contemplated by any application, petition, assignment, filing of notice or other
means, whether voluntary or involuntary, under any Insolvency Law seeking any
moratorium, reorganization, adjustment, composition, proposal, compromise,
arrangement, administration or civil rehabilitation proceeding, corporate
reorganisation proceeding, bankruptcy proceeding, special liquidation (tokubetsu
seisan) or special mediation (tokutei chotei) under Japanese law or other like
or similar relief in respect of all or any substantial part of the obligations
of such person, seeking the winding up, liquidation or dissolution (including
liquidation (seisan) and dissolution (kaisan) under Japanese law) of such person
or all or any substantial part of its property, seeking any order, declaring,
finding or adjudging such person insolvent or bankrupt, seeking the appointment
(provisional, interim or permanent) of any receiver or resulting, by operation
of law, in the bankruptcy of such person.

“Insurance Broker’s Certificate” means a certificate from the Borrower’s
insurance broker substantially in the form of Schedule 19.

“Insurance Event” means any loss or damage to the assets of the Borrower that
gives rise to a claim and payment to the Borrower under any insurance policy
maintained by the Borrower (excluding any claim under a business interruption
insurance policy).

“Insurance Proceeds” means an amount paid to the Borrower by reason of an
Insurance Event (excluding proceeds of business interruption insurance), net of
any reasonable out-of-pocket fees, costs and expenses actually paid by the
Borrower to an Unrelated Party to recover payment of such amount.

“Intellectual Property Rights” means any and all rights, title and interest,
anywhere in the world, in and to: (i) any inventions, all applications therefor
and all patents which may be issued out of such applications and any reissues,
divisions, continuations, continuations-in-part, renewals and extensions; (ii)
any trade names, trademarks, proposed trademarks, certification marks,
distinguishing marks and guises, logos, insignias, slogans, trade styles,
business identifiers, corporate names, company names, business names, whether or
not registered or

- 19 -

--------------------------------------------------------------------------------

 

 

registerable, and the trade-mark registrations and applications therefor,
together with all the goodwill related to any of the foregoing, and any domain
names and registrations therefor; (iii) any copyright whether or not registered
or registrable, moral rights, copyright registrations and applications therefor,
including translations, derivatives, and modifications of any of the foregoing;
(iv) any industrial designs whether or not registered or registrable, industrial
design registrations and applications therefor, and any reissues, divisions,
continuations, continuations-in-part and renewals; (v) trade secrets,
confidential information, know-how, formulas and processes; and (vi) any other
industrial or intellectual property rights, whether or not registered or
registrable, including any reissues, divisions, continuations,
continuations-in-part, renewals, translations, derivatives, modifications and
extensions of any of the foregoing.

“Intercreditor Agreement” means an agreement amongst the Agent, each applicable
Obligor and each holder (or a trustee under a related trust indenture) of
secured Debt pursuant to which, inter alia, the priority of the Security and the
Liens securing such secured Debt over the Collateral are regulated and includes
the SJIF Intercreditor Agreement.

“Interest Payment Date” means with respect to Loan, the last day of each
Interest Period applicable to it.

“Interest Period” means, with respect to any Loan, (i) the period of three (3)
months commencing on the Drawdown Date of that Loan and (ii) thereafter, each
three (3) month period commencing on the last day of the immediately preceding
Interest Period for such Loan, provided that no Interest Period shall end on a
date falling after the Maturity Date.

“Investment” means any loan, advance (other than commission, travel and similar
advances to officers and employees made in the ordinary course of business),
extension of credit (other than accounts receivable arising in the ordinary
course of business) or contribution of capital to any other person or any
acquisition of Capital Stock, deposit accounts, certificates of deposit, mutual
funds, bonds, notes, debentures or other securities of any other person or any
structured notes or Derivatives.

“IP License” means a license of a right to use Intellectual Property Rights.

“Joint Venture Agreement” has the defined meaning assigned in Schedule 11.

“Land Purchase Agreement” has the defined meaning assigned in Schedule 11.

“Lanxess Subordination Agreement” means the subordination and postponement
agreement among Lanxess Inc., the Borrower and the Agent, in form and substance
acceptable to the Agent (acting on the instructions of the Required Lenders).

“Lender” means (i) each person listed in Schedule 1 with a Commitment, (ii) each
Transferee of each person referred to in Clause (i) of this definition relative
to its rights and obligations under the Loan Facility and (iii) any immediate or
subsequent Transferee of any such Transferee relative to such rights or
obligations.

- 20 -

--------------------------------------------------------------------------------

 

 

“Lender Affiliate Joinder Agreement” means an agreement in the form of
Schedule 26 (or in such other form to substantially the same effect as the Agent
may accept) duly completed and executed by the Borrower and an affiliate of a
Lender and delivered to the Agent.

“Lenders’ Counsel” means (i) in the Province of Ontario, Fasken Martineau
DuMoulin LLP, (ii) in each other relevant jurisdiction, such local legal counsel
as the Lender may designate as the Lenders’ legal counsel in that jurisdiction,
and (iii) in each case, such replacement or additional firm as the Lender may
designate from time to time as the Lender’s legal counsel.

“Lending Office” of a Lender means the office of that Lender which that Lender
notifies to the Agent from time to time as being the office to and from which
notices and payments to and by it under the Loan Facility are to be made
pursuant to this Agreement.

“License Agreement” means the amended and restated process and technology
license agreement dated as of January 24, 2014 among the Borrower, as licensee,
BioAmber Luxco and BioAmber.

“Lien” means (i) any right of set-off intended to secure the payment or
performance of an obligation, (ii) any interest in property created by way of
mortgage, pledge, charge, lien, assignment by way of security, hypothecation,
security interest, hire purchase agreement, conditional sale agreement, deposit
arrangement, title retention, capital lease or discount, factoring or
securitization arrangement on recourse terms, (iii) any statutory deemed trust
or lien, (iv) any preference, priority, adverse claim, levy, execution, seizure,
attachment, garnishment or other encumbrance which binds property, and (v) any
agreement to grant any of the rights or interests described in Clauses (i) to
(iii) of this definition.

“Limit Commercial Operation Date” means (a) the earlier to occur of (i) the date
which falls 18 months after the Financial Closing Date and (ii) September 30,
2015 or (b) such other date consented to by the Required Lenders.

“Loan” means any amount of money or credit advanced, deemed advanced or to be
advanced (as the context requires) by the Lenders to the Borrower pursuant to
this Agreement under the Loan Facility by way of loan in Dollars upon which
interest shall be calculated in accordance with the applicable provisions of
this Agreement with reference to the Canadian Prime Rate.

“Loan Documents” at any time means, collectively, this Agreement, the SJIF
Intercreditor Agreement, each other Intercreditor Agreement, the Security
Documents, the Lanxess Subordination Agreement, each Consent and each document
delivered to or for the benefit of the Agent and the Lenders pursuant to or
otherwise in connection with any of the foregoing agreements.

“Loan Facility” means the non-revolving term loan facility established by the
Lenders under Section 2.1.

“Loan Obligations” means the Debt and other obligations of each Obligor owing to
each of the Agent and the Lenders incurred under or pursuant to this Agreement
or any other Loan Document, and any item or part of any thereof.  For certainty,
“Loan Obligations” shall include interest accruing subsequent to the
commencement of, or which would have accrued but for the

- 21 -

--------------------------------------------------------------------------------

 

 

commencement of, any Insolvency Proceeding in accordance with and at the rate
(including the Default Rate to the extent lawful) specified herein or in another
applicable Loan Document, whether or not such interest is an allowable claim in
such Insolvency Proceeding.

“Loan Transfer Agreement” has the defined meaning assigned in Section 12.10.4.

“Maintenance Reserve Account” or “MRA” means the segregated account established
pursuant to Section 5.3, or such other account as may be agreed by the Agent and
the Borrower from time to time and notified by the Agent to the Secured Parties.

“Maintenance Reserve Requirement” means, at any time, the amount which is
equivalent to the Project’s six (6) month projected maintenance costs as
confirmed by the Independent Technical Consultant.

“Maintenance Reserve Deficiency” means at any time from and after Commercial
Operation Date, the amount, if any, by which the then current outstanding credit
balance of the Maintenance Reserve Account is less than the Maintenance Reserve
Requirement at such time.

“Major Project Party” means each Obligor, the Contractor, the E&C Support
Provider and any other parties which the Borrower and the Lenders agree in
writing to be named as a Major Project Party.

“Majority Lenders” means (a) at any time there are three (3) or more Lenders, at
least two (2) Lenders that are not Affiliates of one another whose Commitments
collectively amount to (i) at least sixty-six and two thirds percent (66-2/3%)
of the Total Commitment if no Enforcement Event has occurred or (ii) at least
sixty-six and two thirds percent (66-2/3%) of the Total Commitment immediately
before the time the Enforcement Event occurs if an Enforcement Event has
occurred and (b) at any time there are less than three (3) Lenders, all of the
Lenders.

“Material Adverse Change” means any circumstance, occurrence, fact, condition
(financial or otherwise) or change (including a change in Applicable Law, event,
development or effect) that, individually or in the aggregate, has, or is
reasonably likely to have, in the opinion of the Required Lenders, acting
reasonably, a Material Adverse Effect.

“Material Adverse Effect” means (i) a material adverse effect (or a series of
adverse effects, none of which is material in and of itself but which,
cumulatively, result in a material adverse effect) on the business, operations,
affairs, performance, properties, prospects, revenues, assets, liabilities
(including contingent liabilities), obligations, capitalization, results of
operations (financial or otherwise), cash flows or condition (financial or
otherwise) of any Obligor, any Major Project Party and/or the Project, (ii) any
material impairment of any Obligor’s ability to exercise its rights or perform
any of its obligations under any Material Transaction Document or (iii) any
prejudice to, restriction on or rendering unenforceable or ineffective, any
obligation under any Material Transaction Document or any Security over any
material asset or any right intended or purported to be granted under or
pursuant to any Loan Document to or for the benefit of the Secured Parties.  The
final determination as to whether a Material Adverse Effect has occurred will be
made by the Required Lenders acting reasonably.

- 22 -

--------------------------------------------------------------------------------

 

 

“Material Project Documents” means collectively, the agreements listed in
Schedule 11 and, after the execution and delivery thereof, each Additional
Project Document and any replacement of any thereof.

“Material Transaction Documents” means the Loan Documents and the Material
Project Documents.

“Maturity Date” means June 30, 2022, or the preceding Business Day if such date
is not a Business Day.

“Mitsui” means Mitsui & Co., Ltd., existing as a corporation incorporated under
the laws of Japan.

“Mitsui Guarantee” means the guarantee by Mitsui in favour of the Agent, in form
and substance satisfactory to the Agent (acting on the instructions from the
Required Lenders), and pursuant to which Mitsui guarantees 30 % of all of the
Secured Obligations of Borrower; provided however that such guarantee shall be
limited to $6,000,000 plus all accrued interest on the Secured Obligations, fees
and expenses as set out therein.

“Mitsui SPA” means the securities pledge agreement by Mitsui in favour of the
Agent, in form and substance acceptable to the Agent (acting on the instructions
from the Required Lenders), pursuant to which, inter alia, Mitsui pledges all of
the present and future Capital Stock of the Borrower it owns.

“Mortgage” has the defined meaning assigned in Schedule 12.

“Net Disposal Amount” with respect to any Asset Disposal by the Borrower means
an amount equal to the difference between (i) the aggregate amount of cash
consideration and/or non-cash consideration (valued at the fair market value
thereof by the board of directors of the Borrower in good faith) received by the
Borrower in respect of such Asset Disposal minus (ii) the sum of (A) all
reasonable out-of-pocket fees, costs and expenses actually paid by the Borrower
to Unrelated Parties in connection with such Asset Disposal plus (B) all income
taxes payable in cash in respect of the Fiscal Year in which such Asset Disposal
occurred directly attributable to such Asset Disposal plus (C) the net amount of
any Sales Taxes included in Clause (i) above to the extent the Borrower is
obliged to remit such taxes to an applicable Governmental Authority plus (D) the
amount required to be paid to discharge any Permitted Lien on the asset disposed
if such discharge is a condition of such Asset Disposal.

“New Document” has the defined meaning assigned in Section 9.3.16(a).

“Note” means any promissory note issued at the request of a Lender pursuant to
Section 12.7.2.

“Obligor” means the Borrower, BioAmber, Mitsui and BioAmber Luxco, as the
context requires.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OMC Budget” has the defined meaning assigned in Section 9.1.1(d).

- 23 -

--------------------------------------------------------------------------------

 

 

“Operating Costs” means, for any period, the sum, computed without duplication,
of all costs and expenses paid by the Borrower in cash during such period (or,
in the case of any future period, projected to be paid or payable in cash during
such period) in connection with the operation, maintenance and administration of
the Project, including (i) costs of operating and administering the Project and
of maintaining it in good repair and operating condition, (ii) costs of
feedstocks, fuel, chemicals and other consumables, (iii) labour costs,
(iv) costs of insurance, (v) Taxes and royalties, (vi) costs of utilities,
supplies and other services acquired in connection with the operation and
maintenance of the Project, (vii) costs of shipping and transporting Product,
(viii) costs and fees in respect of the obtaining and maintaining in effect the
Authorizations relating to the Project, (ix) legal, accounting and other
professional fees in respect of any of the foregoing (including payments to the
Agent and the Independent Technical Consultant), (x) net amounts payable on a
scheduled basis under Permitted Derivatives and (xi) costs of marketing the
Product.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, property or excise or similar Taxes that arise
from any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under or otherwise with respect to, this Agreement or any other Secured
Document, except any such Taxes that are imposed with respect to an assignment
(other than an assignment made pursuant to Section 12.10.10) as a result of a
present or former connection between the Secured Party and the jurisdiction
imposing such Tax (other than connections arising from such Secured Party having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Secured Document,
or sold or assigned an interest in any Loan or Secured Document).

“Participant” has the defined meaning assigned in Section 12.10.3.

“Pension Event” means, (i) the failure of the Borrower to make or remit any
employer or employee contributions with respect to any Pension Plan required by
Applicable Law or by the terms of such Pension Plan; (ii) the revocation of
registration by applicable regulatory authorities of a Defined Benefit Plan;
(iii) the failure of a Pension Plan to comply with any material provisions of
Applicable Law or with the material terms of such Pension Plan; (iv) (A) the
filing of a notice with a Governmental Authority to, (B) the institution of
proceedings by any Governmental Authority to, or (C) the actual, termination or
wind up of all or a Defined Benefit Plan; (v) a trustee is appointed to
administer a Defined Benefit Plan; or (vi) the aggregate Unfunded Liability
under all Pension Plans exceeds in the aggregate the Threshold Amount.

“Pension Plan” means (i) a Canadian Pension Plan or (ii) any other pension plan,
pension benefit plan or similar arrangement applicable to employees of the
Borrower and in respect of which the Borrower is obligated to fund under any
Applicable Law (excluding any (A) such plan or plans that are funded solely from
the general assets of the Borrower and (B) any Canadian group registered
retirement plan).

“Permitted Derivative Obligations” means (without duplication) the Debt and
other obligations of the Borrower owing to each of the Secured Parties incurred
under, pursuant to or otherwise in respect of Permitted Derivatives, and any
item or part of any thereof.  For certainty, “Permitted Derivatives Obligations”
shall include interest accruing subsequent to the commencement of, or

- 24 -

--------------------------------------------------------------------------------

 

 

which would have accrued but for the commencement of, any Insolvency Proceeding,
in accordance with and at the rate (including any applicable default rate to the
extent lawful) specified herein or in another applicable Secured Document,
whether or not such interest is an allowable claim in such Insolvency
Proceeding.

“Permitted Derivatives” means Derivatives which are entered into by the Borrower
with a Lender, an Affiliated Secured Party or on an unsecured non-credit
enhanced basis with any other bank as a bona fide hedge (and not for
speculation) against fluctuations in interest rates relating to not more than
90% of the outstanding Loans.  For the purposes of this Agreement, a Derivative
entered into by a Lender or Affiliated Secured Party with the Borrower shall be
deemed to be a Permitted Derivative if that Lender or Affiliated Secured Party
had no knowledge, at the time such Derivative was entered into, that it was
prohibited by the terms of this Agreement.

“Permitted Distribution” in relation to the Borrower means (i) a Distribution to
the Sponsors in respect of the Capital Stock of the Borrower and (ii) any
management or service fees or bonus payments paid by the Borrower to the
Sponsors pursuant to the Joint Venture Agreement provided that such fees and
payments are expensed in accordance with Applicable Accounting Principles.

“Permitted Distribution Conditions” has the defined meaning assigned in
Section 9.4.16(a).

“Permitted Distribution Date” has the defined meaning assigned in
Section 9.4.16(a).

“Permitted Investment” means an Investment permitted to be made by the Borrower
pursuant to Section 9.4.12.

“Permitted Liens” means a Lien permitted to exist pursuant to Section 9.4.8.

“Permitted Royalty Payment” has the defined meaning assigned in
Section 5.6.3(j).

“Plant” means the 30,000 metric tonnes per year bio-succinic acid plant which is
currently being constructed on the Site Lands and all buildings and other
facilities relating to or used in connection with the plant.

“PPSA” means the Personal Property Security Act (Ontario).

“Preferred Shares” means Capital Stock of the Borrower which the Borrower is
required, or may at the option of the holder be required, to purchase, redeem or
otherwise acquire therein, before the earlier of payment in full of the Secured
Obligations or twelve (12) months after the Maturity Date.

“Priority of Payments” has the defined meaning assigned in Section 5.6.3.

“Product” means bio-succinic acid produced at the Plant by the Borrower.

“Project” means the design, engineering, equipment procurement, construction,
commissioning, start-up, operation, maintenance and management of the Plant on
the Site Lands, and the production and sale of Product to customers in a variety
of chemical markets.

- 25 -

--------------------------------------------------------------------------------

 

 

“Project Budget” means the final budget for the Project Costs set out in the
Base Financial Model as the Financial Closing Date.

“Project Assets” means, collectively, all present and future assets and rights,
whether owned or leased, by or for the benefit of the Borrower, directly or
indirectly, relating to or used or intended to be used in connection with the
Project or the design, engineering, construction, commissioning, start-up,
operation, maintenance or management of the Project or forming part of the
Project, including (i) the Plant, (ii) the Real Property Interests, (iii) the
Project Machinery and Equipment, (iv) the Project Documents, (v) the Project
Authorization, (vi) all Project IP Rights, (vii) the Accounts, (viii) all Cash
Revenues, (ix) all proceeds of insurance maintained by or on behalf of the
Borrower with respect to the Project, (x) all expansions, additions,
improvements and modifications made from time to time to any of the foregoing;
and (xi) all proceeds from any of the foregoing.

“Project Authorizations” means, as of the relevant date, collectively, the
Authorizations then required for the design, equipment procuring, engineering,
construction, commissioning, start-up, operation, maintenance, management and
financing of the Project and the production, processing, transportation and sale
of Product produced at the Project, including, the Authorizations listed in
Schedule 14 hereto and any replacement of any thereof.

“Project Costs” means, collectively, but without duplication, all hard and soft
costs and expenditures in respect of the design, engineering, equipment
procurement, construction, commissioning, start-up, and operations of the
Project which are reflected in the Base Financial Model, and which are incurred
or to be incurred by the Borrower in connection with the Project and including
Capital Expenditures and Operating Costs related to the Project, and including
(i) payments under the Construction Management & Procurement Agreement and the
Engineering & Construction Support Agreement, (ii) other ancillary construction
costs outside the scope of the Construction Management & Procurement Agreement
and the Engineering & Construction Support Agreement, (iii) payments under the
Equipment Supply Contracts, (iv) Project commissioning costs, (v)
pre-construction and development costs for permitting, legal, preliminary
engineering and feasibility analysis, (vi) financing costs, (vii) interest,
upfront fees and standby commitment fees incurred or earned and payable prior to
the Commercial Operation Date, (viii) initial working capital required prior to
the Commercial Operation Date, (ix) the Borrower’s engineering costs, (x) costs
of any consultants including the Independent Technical Consultant payable prior
to the Commercial Operation Date, (xi) development charges and fees, (xii) the
Cost Overrun Reserve Requirement, Debt Service Reserve Requirement and the
Maintenance Reserve Requirement, (xiii) land lease payments; and (xiv) the
overall Project contingency allocation (with such contingency allocation being
adjusted based on consultation with the Independent Technical Consultant).

“Project Documents” means, collectively, each Material Project Document and all
other agreements entered into from time to time by the Borrower in connection
with the Project.

“Project IP Rights” means, collectively, all Intellectual Property Rights
relating to or used or intended to be used in connection with the Project,
including the IP License under the License Agreement.

- 26 -

--------------------------------------------------------------------------------

 

 

“Project Machinery and Equipment” means, collectively, all equipment (within the
meaning ascribed to that term under the PPSA or Applicable Accounting
Principles) in which the Borrower now or hereafter has rights relating to or
used or intended to be used in connection with the Project or located at any
time on the Site Lands.

“Project Revenue Account” means the account opened at the Agent in the name of
the Borrower and maintained at the sole expense of the Borrower, subject to the
Security in favour of the Agent (including the Blocked Accounts Agreement) and
into which, inter alia, shall be deposited the proceeds of all Loans and which
account shall operate pursuant to, and in accordance with, this Agreement.

“Project Schedule” means the schedule for construction and completion of the
Project as set forth as an attachment to the Base Financial Model.

“Proof of Capacity” means the time when the Agent has provided the Proof of
Capacity Notice to the Borrower and the Lenders that each of the conditions
precedent set out in Section 6.5 has been satisfied and/or waived by the
Lenders.

“Proof of Capacity Certificate” means a Certificate of the Independent Technical
Consultant, in form and substance satisfactory to the Lenders, stating that the
data Borrower run data received and reviewed by the Independent Technical
Consultant indicates that the Plant has produced sixty-six (66) metric tonnes of
Product per day for five (5) consecutive days.

“Proof of Capacity Date” means the date on which Proof of Capacity occurs.

“Proof of Capacity Notice” has the defined meaning assigned in Section 6.5.

“Property Reinvestment Application” means, with respect to any Asset Disposal,
the application of an amount equal to the Net Disposal Amount (or a portion
thereof) with respect to such Asset Disposal to the acquisition by the Borrower
of capital assets from an Unrelated Party to be used in the business of the
Borrower (in which event the Property Reinvestment Application shall be limited
to the fair market value of such acquired operating assets).

“Proposed OMC Budget” has the defined meaning assigned in Section 9.1.1(d).

“Punch List Amount” means an amount equal to the amount certified by the
Borrower and confirmed by the Independent Technical Consultant and Agent, as an
estimate of the amount of the costs to complete the Punch List Items.

“Punch List Items” means the list of punch list items (also known as items of
work) remaining to be performed or corrected after the Commercial Operation Date
under or in connection with the Project Documents prepared by the Borrower and
confirmed by the Independent Technical Consultant and Agent.

“Punch List Reserve Sub-Account” has the defined meaning assigned in
Section 5.5(a).

“Quarterly Date” means the last Business Day of each of March, June, September
and December in each year, the first of which shall be the first such day after
the date of this Agreement.

- 27 -

--------------------------------------------------------------------------------

 

 

“Rateable Share” of any Lender means (i) in relation to any outstanding Loan,
the proportion borne by such Lender’s share of that Loan to the full amount of
that Loan and (ii) in relation to the Loan Facility and any other matter, the
proportion borne by such Lender’s Commitment to the Total Commitment.

“Real Property Interests” means the interests of the Borrower in the Site Lands
together with the Easements listed in Schedule 16 and any other Easements
required for access in, on, under and across the Project and the Site Lands and
for the construction, operation or maintenance of the Plant.

“Reference Lender” means the Agent (or any Affiliate designated by it) acting in
its capacity as a reference bank under this Agreement with respect to the Loan
Facility or any replacement of such reference bank appointed pursuant to
Section 11.15.2.

“Relevant” when used in relation to any Drawdown or Lender means the applicable
one of them, as the context requires.

“Repayment Notice” means a duly completed notice in the form of Schedule 5
signed by the Borrower and delivered to the Agent pursuant to Section 4.3.

“Replacement Lender” shall have the meaning ascribed to such term in
Section 12.10.10.

“Required Lenders” means the Majority Lenders, except for those matters
specified in Sections 11.18.2, 11.18.3 and 11.18.4 in which case it means those
of the Agent and Lenders stipulated in those Sections.

“Responsible Officer” of an Obligor means the president, chief executive
officer, chief operating officer, chief financial officer, treasurer, an
executive vice-president, a senior vice-president or other senior executive
officer of that Obligor.

“Sales Taxes” means sales, transfer, turnover or value added taxes of any nature
or kind, including Canadian goods and services and harmonized sales taxes and
U.S. and Canadian federal, state, provincial and local sales and excise taxes.

“Sanctioned Activities” means business activities that are subject to
sanctions/embargos imposed by Canada, by the Swiss State Secretariat for
Economic Affairs, the United Nations, the European Union and/or the United
States Office of Foreign Assets Control, and includes any Canadian Economic
Sanctions and Export Control Laws.

“Sanctioned Countries” means Iran, Myanmar (Burma), North Korea, Sudan, South
Sudan and Syria or other countries that are subject to economic and trade
sanctions as communicated by the Agent to the Borrower.

“Sanctioned Persons” means persons named on any sanctions lists issued by one of
the Swiss State Secretariat for Economic Affairs, the United Nations Security
Council, the European Union, the United States Office of Foreign Assets Control
and/or the United States Department of the Treasury, and includes any Canadian
Blocked Person.

- 28 -

--------------------------------------------------------------------------------

 

 

“Scheduled Commercial Operation Date” means June 30, 2015 or such other date as
the consented to by the Required Lenders.

“Scheduled Principal Repayment Commencement Date” means the date which falls
three months after the earlier of (a) the Commercial Operation Date and (b) the
Scheduled Commercial Operation Date.

“Scheduled Principal Repayment Date” means the Scheduled Principal Repayment
Commencement Date and each day that falls every three (3) months after the
Scheduled Principal Repayment Commencement Date, through and including the
Maturity Date.

“Scheduled Principal Repayment Instalment” on any Scheduled Principal Repayment
Date means the aggregate principal amount of Loans required to be repaid on such
Scheduled Principal Repayment Date pursuant to Section 4.1, as same may be
reduced from time to time pursuant to Section 4.2.8.

“Secured Documents” at any time means the Cash Management Agreements, Loan
Documents and Permitted Derivatives entered into with a Secured Party in effect
at that time.

“Secured Obligations” means Cash Management Obligations, Loan Obligations and
Permitted Derivative Obligations, and any item or part of any thereof.

“Secured Parties” means the Agent, the Lenders and each Affiliated Secured
Party, and (as the context so admits) each and any of them.

“Secured Party’s Own Taxes” means Taxes imposed on or measured by net income
(however denominated), franchise taxes, and branch profits taxes, in each case,
imposed on a Secured Party by a Governmental Authority of a jurisdiction in
which the Secured Party is subject to taxation by reason of the fact that the
Secured Party is organized under the laws of or has its principal office or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or a political subdivision thereof); but
excluding, for greater certainty, Taxes levied only by reason of the fact that
the Secured Party has executed, delivered, become party to or performed its
obligations under, has received or is entitled to receive payments under, or has
enforced or perfected a security interest under any Secured Document, or sold or
assigned an interest in any Loan or Secured Document.

“Security” at any time means the Liens created (or intended by their express or
implied terms to be created) in favour of each of the Agent, the Lenders and
each Affiliated Secured Party by any of the Security Documents.

“Security Documents” at any time means the documents delivered or required to be
delivered (as the case may be) pursuant to this Agreement to or for the benefit
of the Secured Parties at or before such time to guarantee or secure the payment
or performance of any of the Secured Obligations, such documents to be in form
and substance satisfactory to the Agent (acting on the instructions from the
Required Lenders), and to include the documents described in Schedule 12,
including the Sponsor Guarantees.

- 29 -

--------------------------------------------------------------------------------

 

 

“Site Lands” means the real property and interest therein owned by the Borrower
pursuant to the agreement of purchase and sale dated as of May 25, 2012 between
Lanxess Inc. and the Borrower, located in the City of Sarnia, Province of
Ontario, having an area of approximately 11 acres and having the legal
description set out in Schedule 16.

“SJIF Intercreditor Agreement” means the agreement amongst the Agent, each
applicable Obligor and the SJIF Lender pursuant to which, inter alia, the
priority of the Security and the SJIF Security are regulated.

“SJIF Lender” means the Her Majesty The Queen In Right of the Province of
Ontario, as represented by the Minister of Economic Development and Innovation
(formerly known as the Minister of Economic Development and Trade).

“SJIF Loan Agreement” means the loan agreement dated September 30, 2011 between
the SJIF Lender and the Borrower, as amended by the consent and amendments to
loan agreement dated September 27, 2012, as further amended by the second
amending agreement dated August 30, 2013, and as further amended by the amending
agreement no. 3 dated March 3, 2014.

“SJIF Loan Documents” means the SJIF Loan Agreement, the SJIF Security Documents
and each document delivered to or for the benefit of the SJIF Lender pursuant to
or otherwise in connection with any of the foregoing agreements.

“SJIF Security” at any time means the Liens created (or intended by their
express or implied terms to be created) in favour of the SJIF Lender by any of
the SJIF Security Documents.

“SJIF Security Documents” at any time means the documents delivered or required
to be delivered (as the case may be) pursuant to the SJIF Loan Agreement to or
for the benefit of the SJIF Lender at or before such time to secure the payment
or performance of any of the obligations under such documents and the other SJIF
Loan Documents, and include the documents described in Schedule 25.

“Solvent” at any time when used with respect to a person means that:

(a)

if that person is formed under the federal laws of Canada or the laws of any
Province thereof, that at such time (i) such person is not for any reason unable
to meet its obligations as they generally become due, (ii) such person has not
ceased paying its current obligations in the ordinary course of business as they
generally become due and (iii) the aggregate property of such person is, at a
fair valuation, sufficient, or, if disposed of at a fairly conducted sale under
legal process, would be sufficient, to enable payment of all its obligations,
due and accruing due; and

(b)

if that person is not formed under the federal laws of Canada or the laws of any
Province thereof, that at such time (i) the present fair saleable value of the
assets of such person is greater than the amount that will be required to pay
the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured (including saimu chouka under Japanese law) (where “fair saleable value”
means the fair market value of the property as a going concern in the context of
an arm’s length sale and

- 30 -

--------------------------------------------------------------------------------

 

 

the valuation of contingent obligations being computed in light of all the facts
and circumstances existing on the date hereof that can reasonably be expected to
become an actual or matured liability); (ii) such person is able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become matured in the ordinary course of business (the valuation of
contingent obligations being computed in light of all the facts and
circumstances existing on the date hereof that can reasonably be expected to
become an actual or matured liability); (iii) such person (individually and on a
consolidated basis with its Subsidiaries) does not have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted following the date of
this Agreement; (iv) such person does not intend to or believe that it will
incur debts beyond its ability to generally pay such debts as they mature
(taking into account the timing and amounts of cash to be received by it and the
amounts to be payable on or in respect of its obligations); and (v) such person
does not intend to hinder, delay or defraud either present or future creditors.

“Sponsor” means BioAmber, Mitsui or BioAmber Luxco, as the context requires.

“Sponsor Guarantee” means the BioAmber Guarantee or the Mitsui Guarantee, as the
context requires.

“Sponsor Shareholder” means BioAmber Luxco or Mitsui, as the context requires.

“Sponsors Consent Agreement” means the consent agreement among BioAmber, Mitsui
and the Agent, in form and substance satisfactory to the Agent (acting on
instructions form the Required Lenders), pursuant to which BioAmber and Mitsui
consent to the transactions contemplated by the Secured Documents.

“Sponsors Contributions” means an aggregate amount equal to $93,307,000.

“Sponsors Security Documents” means the BioAmber Luxco SPA, the Mitsui SPA, the
Sponsor Guarantees and the Subordination Agreements to which each of BioAmber,
BioAmber Luxco and Mitsui is or will be a party.

“STA” shall mean the Securities Transfer Act (Ontario).

“Statutory Prior Claims” means claims for any unpaid wages, vacation pay,
worker’s compensation, unemployment insurance, pension plan contributions,
Unfunded Liability, employee or non-resident withholding tax source deductions,
unremitted Sales Taxes, realty taxes (including utility charges and business
taxes which are collectable like realty taxes), customs duties or similar
statutory obligations secured by a Lien on the Borrower’s assets.

“Subordinated Debt” means any Debt of the Borrower which is (i) subject to terms
and conditions satisfactory to the Agent (acting on the instructions from the
Required Lenders) and (ii) subordinated and postponed to the prior payment in
full of the Secured Obligations in a manner and in form and substance acceptable
to the Required Lenders.

- 31 -

--------------------------------------------------------------------------------

 

 

“Subordination Agreement” means an agreement amongst the Agent, the Borrower and
each holder (or a trustee under a related trust indenture) of Subordinated Debt
pursuant to which such Subordinated Debt is subordinated and postponed to the
prior payment in full of the Secured Obligations in a manner and in form and
substance acceptable to the Agent (acting on the instructions from the Required
Lenders).

“Subsidiary” of any person (the “relevant party”) at any time means and includes
(i) any body corporate that is Controlled by the relevant party or a majority of
whose Voting Capital Stock is at that time owned by the relevant party directly
or indirectly through Subsidiaries of the relevant party and (ii) any limited or
general partnership, association, joint venture or other entity Controlled by
the relevant party and in which the relevant party directly or indirectly
through Subsidiaries has a majority of the equity or participating interests at
the time and (iii) any other body corporate, limited or general partnership,
joint venture or other entity (A) the accounts of which are consolidated with
those of the relevant party in the relevant party’s consolidated financial
statements prepared in accordance with Applicable Accounting Principles and (B)
that is Controlled by the relevant party.  A person shall be deemed to be a
Subsidiary of another person if it is a Subsidiary of a person that is that
other’s Subsidiary.  Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of the Borrower.

“Supply Agreements” means any supply, distribution, agency or offtake agreements
entered into by or assigned to the Borrower relating to the sale of Products.

“Taxes” means all taxes, charges, levies, imposts and other assessments of any
kind or nature whatsoever including capital taxes, realty taxes, business taxes,
property transfer taxes, Income Taxes, Sales Taxes, customs duties, payroll
taxes, stamp taxes, royalties, duties, imposts and all fees, deductions
(compulsory loans) and withholdings (including backup withholding) imposed,
levied, collected, withheld or assessed as of the date hereof or at any time in
the future, by any Governmental Authority of or within Canada or any other
jurisdiction whatsoever having power to tax, together with instalments,
penalties, fines, additions to tax and interest thereon.

“Test Period” at any time means the period of four (4) consecutive Fiscal
Quarters most recently ended.

“Threshold Amount” at any time means $200,000 (or the Equivalent in other
currency).

“Total Commitment” means the total sum of the Commitments of the Lenders.

“Total Exposure” means, with respect to a particular Secured Party at a
particular time, the total amount of the Secured Obligations owing to that
Secured Party at that time determined by that Secured Party and approved by the
Agent.  For this purpose, the amount of Cash Management Obligations shall be
determined as the amount thereof notified by that Secured Party to the Agent.

“Transaction Documents” means the Secured Documents and the Project Documents.

“Transferee” has the defined meaning assigned in Section 12.10.4.

- 32 -

--------------------------------------------------------------------------------

 

 

“Unfunded Liability” means the amount (if any) by which the present value of all
vested and unvested accrued benefits under a Pension Plan exceeds the fair
market value of assets allocable to such benefits, all determined as of the then
most recent actuarial valuation date for such Pension Plan required under
Applicable Law using the assumptions and methodologies applied under generally
accepted actuarial principles and/or Applicable Law.

“Unrelated Party” in relation to any person (the “relevant party”) means another
person that deals at arm’s length with the relevant party and is not (i) an
Affiliate of the relevant party, (ii) a director or Responsible Officer of the
relevant party or any Affiliate of the relevant party, or (iii) a person that
does not deal at arm’s length with any person referred to in Clause (i) or (ii)
of this definition.

“United States” means the United States of America.

“US Executive order No. 13224” means that certain United States Executive order
No. 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079 (2001)), effective September 24, 2001.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as amended, and any regulations (including
the regulations contained in 31 CFR 103.121) or guidelines promulgated
thereunder.

“Voting Capital Stock” means Capital Stock of a person that is a corporation or
other artificial legal or commercial entity which carries voting rights or the
right to Control such person under any circumstances; provided that Capital
Stock which carries the right to vote or Control conditionally upon the
happening of an event shall not be considered Voting Capital Stock until the
occurrence of such event and then only during the continuance of such right to
vote or Control.

“Waste” means ashes, garbage and refuse and includes domestic waste, industrial
waste, municipal refuse or such other wastes as are designated as such under any
Environmental Law.

1.2

Extended Meanings

To the extent the context so admits, in this Agreement the following words and
expressions shall be given the following corresponding extended meanings set out
opposite them:

an “agreement” – any agreement, oral or written, any simple contract, deed or
specialty, and includes any bond, bill of exchange, indenture, instrument or
undertaking.

an “approved credit rating” – a rating at or above the following rating
categories issued by at least two (2) of the following credit rating
organizations (or their respective successors) for the category of commercial
paper/short term debt (or any replacement such rating category), namely (i) R-1
(low) issued by DBRS Limited, (ii) F1 issued by Fitch Ratings, (iii) P-1 issued
by Moody’s Investors Service or (iv) A-1 (Low) issued by Standard & Poor’s.

- 33 -

--------------------------------------------------------------------------------

 

 

“arm’s length” – the meaning attributed thereto under the Income Tax Act
(Canada).

an “asset” – any undertaking, business, property (real, personal or mixed,
tangible or intangible) or other asset.

an “authorization” – any authorization, approval, consent, exemption, licence,
permit, franchise, quota, privilege or no-action letter from any Governmental
Authority or from any person in connection with any easements or contractual
rights.

“change” – change, modify, alter, adjust, vary, amend, restate, amend and
restate, supplement, extend, renew, compromise, novate, replace, terminate
(excluding, for clarity, termination in accordance with the express terms of an
applicable agreement, but not resulting from any breach, default or other
equivalent or analogous cause), release, discharge, cancel, suspend or waive.

“claim” – claim, claim over, counter-claim, cross-claim, defence, demand or
liability (actual or contingent, now existing or arising hereafter), whether
arising by agreement or statute, at law or in equity or otherwise, or any
proceeding, judgment or order of any court or other Governmental Authority or
arbitrator.

“dispose”, “disposal” and “disposition” – lease, sell, transfer, licence (other
than a licence that is not a permanent-user licence and is granted in the
ordinary course of conducting day-to-day business) or otherwise dispose of any
property, or the commercial benefits of use or ownership of any property,
including the right to profit or gain therefrom, whether in a single transaction
or in a series of related transactions (other than the payment of money).

a “document” – a written agreement, consent, waiver, certificate, notice or
other written document or instrument.

“fair market value” – the highest price, expressed in terms of money and money’s
worth, available in an open and unrestricted market between informed and prudent
parties, each acting at arm’s length, where neither party is under any
compulsion to act.

a “final judgment” – a judgment, order, declaration or award of a court, other
Governmental Authority, arbitrator or other alternative dispute resolution
authority of competent jurisdiction from which no appeal may be made or from
which all rights of appeal have expired or been exhausted.

a “government” – (i) the Crown in right of Canada or in the right of any
Province of Canada, (ii) the government of a Territory in Canada, (iii) a
municipality in Canada or (iv) the government of a foreign country or any
political subdivision of it.

“guarantee” – any guarantee, indemnity, letter of comfort or other assurance
made in respect of any Debt or any other obligation or financial condition of
another, including (i) any purchase or repurchase agreement, (ii) any obligation
to supply funds or invest in such other, (iii) any keep-well, take-or-pay,
through-put or other arrangement having the effect of assuring or holding
harmless another against financial loss, or maintaining another’s solvency or
financial viability or (iv) any obligation under any credit Derivative; but
shall exclude endorsements on notes, bills and cheques presented to financial
institutions for collection or deposit in the ordinary course of

- 34 -

--------------------------------------------------------------------------------

 

 

business.  Whenever in this Agreement the amount of any guarantee is required to
be determined or measured, such amount shall be an amount equal to the stated or
determinable amount of the Debt in respect of which such guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming the guarantor is required to perform thereunder) as
determined by the guarantor in good faith or, if the guarantee is expressly
limited to a specified amount, such specified amount.

“include” – include without limitation and such term shall not be construed to
limit any word or statement which it follows to the specific items or matters
immediately following it or similar terms or matters.

“knowledge” – to the best of a person’s knowledge, information and belief after
reasonable enquiry.

“losses and expenses” – losses, costs, expenses, damages, penalties, orders,
orders, proceedings, claims, claims over, demands and liabilities, including any
applicable court costs and legal fees and disbursements on a full indemnity
basis.

“obligations” – indebtedness, obligations, promises, covenants,
responsibilities, duties and liabilities (actual or contingent, direct or
indirect, matured or unmatured, now existing or arising hereafter), whether
arising by agreement or statute, at law, in equity or otherwise.

“order” – any order, award, directive, direction or request of any Governmental
Authority, arbitrator or other decision-making authority of competent
jurisdiction.

“paid in full” and “repaid in full” in relation to any payment obligation owing
to any person (the “payee”) – permanent and irrevocable payment in cash (or
other freely available funds transfer as may be expressly provided for in the
applicable document creating or evidencing such payment obligation) to that
payee in full of such payment obligation in accordance with the express
provisions of the applicable document creating or evidencing such payment
obligation, without regard to any compromise, reduction or disallowance of all
or any item or part thereof by virtue of the application of any Insolvency Law,
Fraudulent Conveyance Law, or other similar such laws, any law affecting
creditors’ rights generally or general principles of equity, and, if applicable,
the cancellation or expiry of any commitment of that payee to lend or otherwise
extend credit.

a “person” – an individual, including an individual in his or her capacity as
trustee, executor, administrator or other representative, a sole proprietorship,
a partnership, an unincorporated association, an unincorporated syndicate, an
unincorporated organization, a trust, including a business trust, a body
corporate organized under the laws of any jurisdiction, a government or agency
of a government or any other artificial legal or commercial entity.

a “proceeding” – any proceeding, legal action, lawsuit, arbitration, mediation,
alternative dispute resolution proceeding or other proceeding.

a “rate of exchange” – the rate of exchange, including any premiums or costs
payable in connection with any currency conversion being effected.

- 35 -

--------------------------------------------------------------------------------

 

 

a “receiver” – a privately appointed or court appointed receiver or receiver and
manager, interim receiver, liquidator, trustee-in-bankruptcy, administrator,
administrative receiver and any other like or similar official.

“register” – register, file or record with an applicable Governmental Authority.

a “representative” – any person empowered to act for another, including an
agent, an officer or other employee of a body corporate or association and a
trustee, executor or administrator of an estate.

“rights” – rights, titles, benefits, interests, powers, authorities,
discretions, privileges, immunities and remedies (actual or contingent, direct
or indirect, matured or unmatured, now existing or arising hereafter), whether
arising by agreement or statute, at law, in equity or otherwise.

“set-off” – any right or obligation of set-off, compensation, offset,
combination of accounts, netting, retention, withholding, reduction, abatement,
deduction, counter-claim or any similar right or obligation, or (as the context
requires) any exercise of any such right or performance of such obligation.

“successor” of a person (the “relevant party”) – (i) any amalgamated or other
body corporate of which the relevant party or any of its successors is one of
the amalgamating or merging body corporates, (ii) any person resulting from any
court approved arrangement of which the relevant party or any of its successors
is party, (iii) any person to whom all or substantially all the assets of the
relevant party is transferred, (iv) any body corporate resulting from the
continuance of the relevant party or any successor of it under the laws of
another jurisdiction of incorporation and (v) any successor (determined as
aforesaid or in any similar or comparable procedure under the laws of any other
jurisdiction) of any person referred to in Clause (i), (ii), (iii) or (iv) of
this definition.  Each reference in this Agreement to any party hereto or any
other person shall (where the context so admits) include its successors.

“written” and “in writing” – an original writing, a pdf or facsimile copy of a
writing or an e-mail.

1.3

References to Agreements and Documents

Unless the context otherwise requires, each reference in this Agreement to any
agreement or document (including this Agreement and any other defined term that
is an agreement or document) at any time shall be construed so as to include
such agreement or document (including any attached schedules, appendices and
exhibits) and each change thereof made at or before that time; provided that (i)
no change of this Agreement shall be effective unless it is made in compliance
with Section 12.19 and (ii) any change to any agreement or document which is not
made in compliance with the Loan Documents shall be disregarded for the purposes
of determining whether or not the Obligor party thereto is in compliance with
its obligations relative thereto under the Loan Documents (save for any
obligations not to change such agreement or document contained in any Loan
Document).

- 36 -

--------------------------------------------------------------------------------

 

 

1.4

Reference to Statutes

Unless the context otherwise requires, each reference in this Agreement to any
code, statute, regulation, official interpretation, directive or other
legislative enactment of Canada, the United States of America, Japan, Luxembourg
or any political subdivision of either thereof or any other foreign jurisdiction
(including any political subdivision thereof) at any time shall be construed so
as to include such code, statute, regulation, official interpretation, directive
or enactment and each amendment, re-enactment, reissuance or replacement thereof
made at or before that time.

1.5

Headings and Schedules

The division of this Agreement into Articles, Sections and Subsections and the
insertion of headings are for the convenience of reference only and shall not
affect the construction or interpretation of this Agreement.  The terms “this
Agreement”, “hereof”, “hereunder” and similar expressions refer to this
Agreement and not to any particular Article, Section, Subsection, paragraph,
subparagraph, Clause or other portion of this Agreement.  Each and every one of
the Schedules which is referred to in this Agreement and attached to this
Agreement shall form an integral part of this Agreement.

1.6

Grammatical Variations

In this Agreement, unless the context otherwise requires, (i) words and
expressions (including words and expressions (capitalized or not) defined or
given extended meanings) in the singular include the plural and vice versa (the
necessary changes being made to fit the context), (ii) words in one gender
include all genders and (iii) grammatical variations of words and expressions
(capitalized or not) which are defined, given extended meanings or incorporated
by reference in this Agreement shall be construed in like manner.

1.7

Accounting Principles

Where the character or amount of any asset or liability or item of revenue or
expense is required to be determined, or any consolidation or other accounting
computation is required to be made, for the purposes of this Agreement,
including the contents of any certificate to be delivered hereunder, such
determination, consolidation or computation shall, unless the parties otherwise
agree or the context otherwise requires, be made in accordance with Applicable
Accounting Principles applied on a consistent basis.  The parties hereto confirm
that the definitions of financial terms and the levels of financial tests set
out in this Agreement were based upon Applicable Accounting Principles adopted
by the Borrower (“Historical Applicable Accounting Principles”).  If at any time
the Borrower changes how it applies Applicable Accounting Principles or
Applicable Accounting Principles change and such change is reflected in any
subsequently prepared financial statements of the Borrower, then the Borrower or
the Required Lenders may request the other parties hereto to agree upon
amendments to the definitions of financial terms and/or to the levels of
financial tests set out in this Agreement if the requesting party reasonably
believes that such amendment is required to reflect substantially the same
commercial or financial determination, consolidation, computation or financial
measure under Applicable Accounting Principles, as applied under Historical
Applicable Accounting Principles.  Until such amendments are agreed upon, or the
requesting party withdraws such

- 37 -

--------------------------------------------------------------------------------

 

 

request for amendments, all such financial terms, determinations, consolidations
and computations shall be made in accordance with Historical Applicable
Accounting Principles and the Borrower shall provide the Lenders a
reconciliation of Applicable Accounting Principles, as so changed and applied,
to Historical Applicable Accounting Principles treatment with every Compliance
Certificate provided to the Lenders pursuant hereto.

1.8

Permitted Liens

The inclusion of reference to Permitted Liens in any Loan Document is not
intended to subordinate and will not subordinate, any Security to any Permitted
Lien.

1.9

References to Time

Each reference in this Agreement to any time of the day shall, unless otherwise
stated, be construed as a reference to Toronto time.

1.10

Day Not a Business Day

In the event that any day on which any action is required to be taken or payment
made hereunder is not a Business Day, then such action will be required to be
taken or payment made on or before the requisite time on the first (1st)
Business Day immediately following thereafter, unless the first (1st) following
Business Day is in the next calendar month, in which case the date will be the
first preceding day that is a Business Day, provided that, if interest or any
fees or any other amount is payable on a day that is not a Business Day, such
interest or fees or other amount shall be payable on the first (1st) Business
Day immediately following thereafter, unless the first (1st) following Business
Day is in the next calendar month, in which case the date will be the first
(1st) preceding day that is a Business Day, and shall continue to accrue at the
rate provided for in this Agreement until such payment.

1.11

Lawful Interest Rate

In the event that for any reason the interest rates and other charges or amounts
payable under this Agreement or any other Loan Document are found to exceed the
limit allowed under Applicable Law, as determined in a final judgement, the
obligation to pay any such interest, other charges or amounts shall
automatically be reduced to such limit and any amounts paid in excess of such
limit shall be refunded.  Without limiting the generality of the foregoing, in
no event will the aggregate “interest” (as defined in Section 347 of the
Criminal Code (Canada)) payable under this Agreement or any other Loan Document
exceed the maximum effective annual rate of interest on the “credit advanced”
(as defined in that Section 347) permitted under that Section 347 and, if any
payment, collection or demand pursuant to this Agreement or any other Loan
Document in respect of such “interest” (as defined in that Section 347) is
determined to be contrary to the provisions of that Section 347, such payment,
collection or demand to the extent it exceeds the amount permitted by the
highest lawful rate permitted by Applicable Law (the “Excess”) will be deemed to
have been made by mutual mistake of the Borrower and the Secured Parties and the
amount of such Excess payment or collection will be refunded to the
Borrower.  For purposes of this Agreement or any other Loan Document, the
effective annual rate of interest will be determined in accordance with
generally accepted actuarial practices and principles over the term of the
obligation on the basis of annual

- 38 -

--------------------------------------------------------------------------------

 

 

compounding of the lawfully permitted rate of interest and, in the event of
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Agent will be prima facie evidence, for the purposes of such
determination.

1.12

Rounding

Unless otherwise stated, (a) all currency amounts determined pursuant to this
Agreement shall be rounded up, if necessary to be expressed in a whole number of
cents, to the nearest cent and (b) all financial ratios required to be
determined hereunder shall be truncated after five (5) decimal places without
rounding.

Article 2
LOANS

2.1

Grant of Loan Facility

Upon and subject to the terms and conditions of this Agreement, the Lenders
hereby establish a committed non-revolving term loan facility in favour of the
Borrower.  Each Lender severally (and not jointly) agrees to make its share
available in each Drawdown to be made in accordance with its Rateable Share of
the Loan Facility.

2.2

Loan Facility Limit

The outstanding principal amount of all Loans shall not exceed the Total
Commitment.

2.3

Cancellation of Undrawn Amount

The Total Commitment shall be cancelled and permanently reduced at the close of
business on the last day of the Construction Period by the amount, if any, which
(a) the Total Commitment at the close of business on the last day of the
Construction Period exceeds (b) the total principal amount of all Loans
outstanding at the close of business on the last day of the Construction Period.

2.4

Reductions

The Total Commitment shall reduce by the amount of each reduction in the Total
Commitment made pursuant to Article 4 and accordingly the Commitment of each
Lender shall reduce by the proportion of such reduction which such Lender’s
Commitment bears to the Total Commitment.  Each Affected Lender’s Commitment
shall reduce to the extent required pursuant to Section 4.6.

2.5

Availability

Upon and subject to the terms and conditions of this Agreement, the Borrower may
request one Drawdown per month during the Construction Period on a non-revolving
basis.

- 39 -

--------------------------------------------------------------------------------

 

 

2.6

Drawdown Request

The Borrower must deliver a Drawdown Request to the Agent to obtain a Drawdown
before noon on at least three (3) Business Days’ prior notice and specifying the
principal amount (which must be $1,000,000 or a whole number multiple of
$100,000 in excess thereof) and the Drawdown Date (which must be a Business Day
falling within the Construction Period).  Each Drawdown Request delivered by the
Borrower to the Agent shall be accompanied by a Costs to Complete Certificate
and Drawdown Certificate, each bearing the same date as the Drawdown Request.

Article 3
INTEREST AND FEE CALCULATIONS AND CHANGES IN CIRCUMSTANCES

3.1

Interest

3.1.1Loans

.  The Borrower shall pay interest on the outstanding principal amount of each
Loan calculated and payable from the Drawdown Date of such Loan until the date
due to be repaid hereunder at a percentage rate per annum equal to the sum of
(a) the Canadian Prime Rate plus (b) the Applicable Margin.

3.1.2Overdue Amounts

.  If any sum payable by the Borrower under any provision of this Agreement is
not paid when due and payable hereunder (whether on its stipulated due date, on
demand, on acceleration or otherwise), the Borrower shall pay interest to the
Lenders entitled to payment of such overdue sum on the outstanding balance
thereof calculated and payable from the date such sum was first so due and
payable until the date it is paid in full in accordance with the provisions
hereof at the Default Rate.

3.2

Fees

3.2.1Upfront Fee

.  The Borrower shall pay to the Agent for the account of each Lender an upfront
fee equal to 2.50% of the Total Commitment (before any reduction thereto) due
and payable concurrently with the first to occur of (a) the Initial Drawdown
Date and (b) thirty (30) days after the date of this Agreement.

3.2.2Commitment Fee

.

(a)

Calculation.  The Borrower shall pay to the Agent for the account of the Lenders
a commitment fee in relation to their respective Commitments based on the unused
portion of the Loan Facility payable in Dollars which shall be in the amount
determined by the Agent to be equal to the sum of the products for each day
commencing on the date of this Agreement and ending on the Maturity Date of (a)
the amount by which the Total Commitment exceeds the aggregate outstanding
principal amount of all Loans at the end of that day multiplied by (b) the
quotient of (i) 1.00% divided by (ii) 365.

(b)

Payment Dates.  The Borrower shall pay the Commitment Fee quarterly in arrears
for each calendar quarter on the third (3rd) Business Day of each calendar
quarter.  

- 40 -

--------------------------------------------------------------------------------

 

 

The final payment of the Commitment Fee will be made on the Maturity Date or any
earlier date of termination of the Loan Facility.  

3.2.3Agent Fee

.  The Borrower shall pay the Agent an annual fee equal to the sum of $30,000,
such fee to be payable on the Financial Closing Date and each anniversary
thereof until the date on which all Secured Obligations are paid in full.

3.2.4Payment of Fees Generally

.  The fees or any part thereof payable hereunder by the Borrower shall not be
refundable under any circumstances, regardless of whether any Drawdowns are
requested by the Borrower or any other circumstance.  All fees payable hereunder
by the Borrower shall be paid in immediately available funds and shall be in
addition to reimbursement of the Agent’s and Lenders’ out-of-pocket expenses.

3.3

Interest and Fee Calculations and Payments

3.3.1General

.  Interest payable on any amount payable under this Agreement shall be (a)
calculated upon the daily outstanding balance of such amount from (and
including) the date it is first outstanding or advanced until (but excluding)
the date it is repaid in full to the Lenders entitled thereto, (b) paid in
Dollars and (c) payable in arrears on each Interest Payment Date relative
thereto and (if any relevant portion of the Total Commitment has been cancelled
or otherwise reduced to nil) on the date the final principal amount thereof is
paid in full based upon the actual number of days elapsed in the relevant period
of calculation.  Interest payable on each such amount shall be payable both
before and after demand, default and judgment at the applicable rate set out in
Section 3.1 with interest on overdue interest at the same rate (except to the
extent provided otherwise in Section 3.1.2).

3.3.2Rate Based on Years of 365/366 Days

.  The rates of interest per annum payable on or in respect of Loans are
expressed on the basis of a three hundred and sixty-five (365) day year or three
hundred and sixty-six (366) day year in the case of a leap year.  The Commitment
Fees payable in respect of the Loan Facility are expressed at a rate per annum
based on a 365 day year.

3.3.3Interest Act Compliance

.  For the purposes of the Interest Act (Canada), any rate of interest made
payable under the terms of this Agreement at a rate or percentage (the “Contract
Rate”) for any period that is less than a consecutive twelve (12) month period,
such as a 365 day basis, (the “Contract Rate Basis”) is equivalent to the yearly
rate or percentage of interest determined by multiplying the Contract Rate by a
fraction, the numerator of which is the number of days in the consecutive twelve
(12) month period commencing on the date such equivalent rate or percentage is
being determined and the denominator of which is the number of days in the
Contract Rate Basis.

3.3.4No Deemed Reinvestment

.  The principle of deemed reinvestment of interest shall not apply to any
interest calculation under this Agreement.

3.3.5Rates are Nominal Rates

.  The rates of interest stipulated in this Agreement are intended to be nominal
rates and not effective rates or yields.

- 41 -

--------------------------------------------------------------------------------

 

 

3.3.6Changes in the Canadian Prime Rate

.  Changes in the Canadian Prime Rate will cause an immediate adjustment of
interest payable on or in respect of the corresponding Loans outstanding from
time to time, without the necessity of any notice to the Borrower.

3.4

Increased Costs

3.4.1Change in Law

.

If any Change in Law:

(a)

subjects any Lender (or its Holding Entity) to, or causes the withdrawal or
termination of a previously available exemption with respect to, any Taxes or
changes the basis of taxation of payments due to any Lender or increases any
Taxes payable by any Lender (or its Holding Entity) on or in respect of payments
of principal, interest, fees or other amounts payable by the Borrower to that
Lender under this Agreement or any other Secured Document provided that the
foregoing does not apply to or in respect of:

(i)

Indemnified Taxes provided for under Section 3.6; and

(ii)

Taxes imposed as a result of a present or former connection between the Secured
Party and the jurisdiction imposing such Tax (other than connections arising
from such Secured Party having executed, delivered, become a party to, performed
its obligations under, engaged in any other transaction pursuant to or enforced
any Secured Document) and that are imposed on or measured by net income (however
denominated) or that are franchise or branch profits taxes;

(b)

imposes, modifies or deems applicable any reserve, liquidity, cash margin,
special deposit, deposit insurance or assessment, or any other regulatory or
similar requirement against assets held by, or deposits with or for the account
of, or loans or commitments by, or any other acquisition of funds for loans by,
any Lender (or its Holding Entity), or on any unutilized portion of the Loan
Facility, or on any obligation of any Lender under any Secured Document;

(c)

imposes on any Lender (or its Holding Entity) any Taxes on reserves or deemed
reserves in respect of the undrawn portion of the Loan Facility or any
“transaction tax” that is not based on such Lender’s net income;

(d)

requires any Lender (or its Holding Entity) to maintain any capital adequacy or
additional capital requirement (including a requirement which affects that
Lender’s (or its Holding Entity’s) allocation of capital resources to its
obligations) in respect of the Loan Facility, its Rateable Share in any Loan,
this Agreement or that Lender’s obligations hereunder or under any other Secured
Document, or imposes any other condition or requirement with respect to the
maintenance by any Lender (or its Holding Entity) of a contingent liability with
respect to the Loan Facility, its Rateable Share in any Loan; or

- 42 -

--------------------------------------------------------------------------------

 

 

(e)

imposes on any Lender (or its Holding Entity) any other condition or requirement
with respect to this Agreement, any other Secured Document, the Loan Facility,

and such Lender (the “Affected Lender”), acting reasonably, determines (which
determination shall be conclusive absent manifest error and bind the Borrower)
that such occurrence has the effect of:

(f)

increasing the cost to the Affected Lender (or its Holding Entity) of agreeing
to make or making, maintaining or funding its Rateable Share in any Loan or any
portion of any thereof;

(g)

reducing the net income received by the Affected Lender (or its Holding Entity)
in respect of this Agreement, the Loan Facility, its Rateable Share in any Loan
or any portion of any thereof;

(h)

directly or indirectly reducing the effective return to the Affected Lender (or
its Holding Entity) under any Secured Document on its overall capital as a
result of the Affected Lender entering into such Secured Document or as a result
of any of the transactions or obligations contemplated by such Secured Document;
or

(i)

causing the Affected Lender to make any payment or to forego any interest, fees
or other return on or calculated by reference to any sum received or receivable
by that Lender under any Secured Document,

then, within seven (7) days of demand from time to time being made to the
Borrower by the Agent on behalf of the Affected Lender accompanied in each case
by a certificate of the Affected Lender documenting the relevant calculations of
the compensation being claimed by the Affected Lender, the Borrower shall
forthwith pay to the Affected Lender such additional amounts as are set out in
each such certificate in order to fully compensate the Affected Lender (or its
Holding Entity) for such additional cost, reduction, payment, foregone interest
or other return; provided that no Affected Lender shall be entitled to
compensation for any such additional cost, reduction, payment, foregone interest
or other return for any period of time occurring more than one hundred and
eighty (180) days prior to the date of request therefor, unless the Change in
Law has retroactive effect, in which case an Affected Lender shall also be
entitled to compensation for any portion of such period of retroactive effect.

3.4.2Exclusions

.  Section 3.4.1 does not apply to the extent the additional cost, reduction,
payment, foregone interest or other return is attributable to a Tax deduction
for which right or entitlement to compensation is adequately provided for in
Section 3.6.

3.5

Illegality

If at any time any Lender, acting reasonably, determines (which determination
shall be conclusive and bind the Borrower) that any Change in Law has made it
unlawful or impossible for that Lender (the “Affected Lender”) to make, fund or
maintain any Loan or its Rateable Share in any Loan or to give effect to its
obligations in respect of such Loan (an “Affected Loan”), the Affected Lender
will promptly notify the Agent which shall promptly notify the Borrower.  Upon
giving such notice the Borrower shall forthwith prepay the Affected

- 43 -

--------------------------------------------------------------------------------

 

 

Lender’s Rateable Share of such Affected Loan and the Affected Lender shall not
be required to make any such Affected Loan or its Rateable Share of such
Affected Loan available in any manner.  Thereafter and until the Agent notifies
the Borrower otherwise, the Borrower shall not have the right to require such
Affected Lender to make any Loan or its Rateable Share of such Affected Loan
available in any manner requested.

3.6

Taxes Generally

3.6.1No Withholding; Gross-Up Requirement

.  Each payment required to be made by the Borrower under each Secured Document
shall be made without set-off or counterclaim, free and clear of, and without
deduction or withholding for or on account of, any present or future Taxes,
except to the extent such deduction or withholding is required by any Applicable
Law then in effect (as determined in the good faith discretion of the Borrower
or the Agent).  To the extent and each time that the Borrower is so required to
deduct or withhold Taxes from any such payment to or for the account of any
Secured Party (the “Affected Secured Party”), then the Borrower will (a)
promptly notify the Agent of such requirement, (b) promptly pay when due to the
relevant Governmental Authority the full amount required to be deducted or
withheld (including the full amount of Taxes required to be deducted or withheld
from any additional amount paid by the Borrower to or for the account of the
Affected Secured Party under this Section 3.6.1), (c) promptly forward to the
Affected Secured Party an official receipt (or a certified copy), or other
evidence reasonably acceptable to the Agent, evidencing such payment to such
Governmental Authority and (d) with respect to Indemnified Taxes of the Affected
Secured Party, forthwith pay to the Affected Secured Party, in addition to the
payment to which the Affected Secured Party is otherwise entitled under such
Secured Document, such additional amount as is necessary to ensure that the net
amount actually received by the Affected Secured Party (free and clear of
Indemnified Taxes and free and clear of deductions and withholdings applicable
to additional sums payable under this Section 3.6, whether assessed against the
Borrower or the Affected Secured Party) will equal the full amount the Affected
Secured Party would have received had no such deduction or withholding been
required.

3.6.2Indemnity

.  If the Borrower fails to pay to the relevant Governmental Authority when due
any Taxes that it was required to deduct or withhold under Section 3.6.1 in
respect of any payment to or for the benefit of any Affected Secured Party under
any Secured Document or fails to promptly furnish the Agent with the
documentation referred to in Section 3.6.1(c), the Borrower shall forthwith
within seven (7) days of demand fully indemnify the Affected Secured Party on a
full indemnity after-Taxes basis from and against any Taxes (including interest
and penalties), losses and expenses which the Affected Secured Party may suffer
or incur as a result of such failure.  Notwithstanding any other provision of
this Agreement, the Agent shall be entitled to make a deduction or withholding
from any payment which it makes under this Agreement for or on account of any
present or future taxes, duties, assessments or government charges if and to the
extent so required by Applicable Law, in which event the Agent shall make such
payment after such withholding or deduction has been made and shall account to
the relevant authorities for the amount so withheld or deducted.

3.6.3General Tax Indemnity

.  Without duplication of any other indemnity under this Agreement, and
notwithstanding any provision of this Agreement to the contrary, the Borrower
agrees to indemnify the Secured Parties (including their direct or indirect
beneficial owners) for the full amount of any Indemnified Taxes imposed by any
jurisdiction on amounts payable under

- 44 -

--------------------------------------------------------------------------------

 

 

any Secured Document, including any liability (including penalties, interest and
expenses) arising thereon or with respect thereto.  Amounts payable by the
Borrower under the indemnity set forth in this Section 3.6.3 shall be paid
within seven (7) days from the date on which the party seeking indemnification
hereunder makes written demand therefor, which demand shall be conclusive as to
the amount of such indemnity absent manifest error.

3.6.4Indemnity for Additional Income Tax

.  The Borrower shall also indemnify each Affected Secured Party, on a full
indemnity after-Taxes basis, for any additional Indemnified Taxes on net income
that such Affected Secured Party may be obliged to pay as a result of the
payment by the Borrower of any amount under this Section 3.6.

3.6.5Other Taxes

.  The Borrower shall pay, and shall indemnify and hold each Lender harmless
from (on a full indemnity (after Taxes) basis) Other Taxes.

3.6.6None of Agent nor any Lender shall be obligated to disclose any information
regarding its tax affairs or computations to the Borrower or any other Person in
connection with Section 3.4 or 3.6.

3.7

FATCA

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal deduction or withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 3.7, “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

Article 4
repayment and prepayment

4.1

Scheduled Repayments of Loan Facility

Subject to Section 10.1.29, the Borrower shall repay to the Lenders each
outstanding Loan in 26 equal quarterly instalments commencing on the Scheduled
Principal Repayment Commencement Date and on each Scheduled Principal Repayment
Date thereafter (or the immediately preceding Business Day for each such
Scheduled Principal Repayment Date that is not a Business Day).  Each such
quarterly instalment shall be in the amount determined as (a) the original
principal amount of the Loan made multiplied by (b) the quotient of (i) 1
divided by (ii) 26.  The Total Commitment shall be permanently cancelled and
reduce on each such repayment date by the amount of each such required repayment
instalment.  The Borrower shall repay to the Lenders any remaining balance of
the outstanding Loans, if any, on the Maturity Date.  The Borrower shall also
pay to the Lenders on the Maturity Date all accrued and unpaid

- 45 -

--------------------------------------------------------------------------------

 

 

interest under the Loan Facility and all unpaid fees with respect thereto.  Any
amounts repaid pursuant to this Section 4.1 may not be reborrowed.

4.2

Mandatory Prepayments

4.2.1Termination of Project

.  Contemporaneously with the termination, cancellation or abandonment of the
Project the Borrower shall prepay all outstanding Loans (together with all
accrued and unpaid interest thereon).

4.2.2Change in Control

.  Contemporaneously with the occurrence of a Change in Control the Borrower
shall prepay all outstanding Loans (together with all accrued and unpaid
interest thereon).

4.2.3Excess Cash Flow

.  The Borrower shall prepay Loans outstanding in the outstanding principal
amount equal to the amount of each payment made pursuant to Sections 5.6.3(k)
and 5.6.3(l).

4.2.4Asset Disposals

.  Except to the extent the Borrower is relieved of this obligation pursuant to
Section 4.2.7, the Borrower shall prepay Loans outstanding in the outstanding
principal amount equal to the lesser of (a) the Net Disposal Amount from any
Asset Disposal to the extent it is not applied or committed to being applied
(and in fact is so applied within the ensuing six (6) months of such commitment
being made) to a Property Reinvestment Application within six (6) months after
such Asset Disposal and (b) the total outstanding principal amount of all Loans
then outstanding.  Such prepayment shall be made on the fifth (5th) Business Day
after the six (6) month anniversary of such Asset Disposal or, if committed to
be reapplied within such six (6) month period, but not reinvested in the
immediately following six (6) month period, on the fifth (5th) Business Day
after the anniversary of such Asset Disposal.

4.2.5Comprehensive Insurance Proceeds

.  Except to the extent the Borrower is relieved of this obligation pursuant to
Section 4.2.7, the Borrower shall prepay Loans outstanding in the outstanding
principal amount equal to the lesser of (a) the total outstanding principal
amount of all Loans then outstanding and (b) the Insurance Proceeds from any
Insurance Event to the extent such Insurance Proceeds are not applied or
committed to being applied (and in fact is so applied within the ensuing six (6)
months of such commitment being made) to repair or replace the property
compensated for within six (6) months of receipt of such Insurance Proceeds or,
if committed to be reapplied within such six (6) month period, but not
reinvested in the immediately following six (6) month period, on the tenth
(10th) Business Day after the anniversary of receipt of such Insurance Proceeds.

4.2.6Extraordinary Receipts

.  Each time the Borrower receives any Extraordinary Receipt, the Borrower shall
promptly notify the Agent of the amount of such Extraordinary Receipt (after
deducting all reasonable out-of-pocket fees, costs and expenses paid to
Unrelated Parties in connection with recovering such Extraordinary Receipt) and,
except to the extent the Borrower is relieved of this obligation pursuant to
Section 4.2.7 the Borrower shall prepay Loans outstanding within five (5)
Business Days of the day such Extraordinary Receipt is so received to the extent
of the outstanding principal amount of Loans equal to the amount (or Equivalent
in Dollars) of such Extraordinary Receipt so received.  For the purposes of this
Section 4.2.6, “Extraordinary Receipt” means any tax refund, indemnification
payment or condemnation

- 46 -

--------------------------------------------------------------------------------

 

 

award, excluding any indemnification payment to the extent such indemnification
payment is a reimbursement or will be used to pay any loss, cost or expense
incurred giving rise to such right of indemnification.

4.2.7Exemption

.  The Borrower shall be relieved of its obligations to prepay Loans pursuant to
Section 4.2.4, 4.2.5 or 4.2.6 in respect of the events described therein
occurring during any Test Period until the aggregate total amount otherwise
payable pursuant to any such Section exceeds $2,000,000 in that Test Period, and
thereafter the Borrower shall have to prepay Loans pursuant to Section 4.2.4,
4.2.5 and 4.2.6 only for any amount exceeding such amount of $2,000,000.

4.2.8Application of Repayments

.  Each prepayment made pursuant to this Section 4.2 shall be applied until the
Loan Facility is repaid in full, to (a) repay Loans outstanding, (b) permanently
cancel and reduce the Total Commitment to the extent of the amount of such
prepayment and (c) satisfy, to the extent of the amount of such prepayment, the
Borrower repayment obligations under Section 4.1 in inverse chronological
order.  All amounts prepaid may not be reborrowed.

4.3

Voluntary Repayments before the Maturity Date

On and after the date of the first principal repayment pursuant to Section 4.1
and subject to the terms and conditions of this Section 4.3, the Borrower shall
have the right at any time and from time to time to prepay all or any portion of
each Loan without penalty.  Such right may only be exercised if the Borrower
delivers a Repayment Notice to the Agent specifying the proposed repayment date
(which Repayment Notice must be received by the Agent before noon on the 30th
day before the specified repayment date to be effective) and the amount of such
Loan to be repaid (which must be in a principal amount of $2,000,000 or a whole
number multiplier of $100,000 in excess thereof), provided that in the case of
any prepayment of less than all outstanding Loans, no such prepayment shall be
effective unless the Borrower delivers to the Agent a Costs to Complete
Certificate and the Lenders are satisfied, and have received confirmation from
the Independent Technical Consultant, that upon giving effect to such repayment,
(a) no Funding Shortfall will exist or would arise therefrom which has not been
cured and (b) such prepayment would not result in the Commercial Operation Date
occurring on a date which is later than the Scheduled Commercial Operation
Date.  The Borrower shall repay such Loan on such repayment date to the extent
specified in such Repayment Notice.  Any voluntary repayment of any Loan shall
be applied in the same manner as a mandatory prepayment under Section 4.2.8.

4.4

Voluntary Reductions of Loan Facility

The Borrower shall have the right at any time and from time to time to
permanently cancel all or any unused portion of the Total Commitment; provided
that no Default or Event of Default has occurred and is continuing or will
result therefrom.  Such right may only be exercised by the Borrower delivering a
Cancellation Notice to the Agent specifying the proposed effective date of
cancellation (which must be no less than seven (7) days thereafter) and the
amount of the Total Commitment to be cancelled (which must be in a principal
amount of $2,000,000 or a multiple of $100,000 in excess thereof), provided that
in the case of any cancellation of less than all of the Loan Facility, no such
cancellation shall be effective unless

- 47 -

--------------------------------------------------------------------------------

 

 

the Borrower delivers to the Agent a Costs to Complete Certificate and the
Lenders are satisfied, and have received confirmation from the Independent
Technical Consultant, that upon giving effect to such cancellation, (a) no
Funding Shortfall will exist or would arise therefrom which has not been cured
and (b) such cancellation would not result in the Commercial Operation Date
occurring on a date which is later than the Scheduled Commercial Operation
Date.  The Total Commitment (and each component thereof affected by the
cancellation) shall permanently reduce on the effective date of each such
cancellation in the amount so cancelled.  Each reduction in Commitments under
the Loan Facility pursuant to this Section 4.4 shall rateably reduce each
Lender’s Commitment comprised therein based on such Lender’s Rateable Share.

4.5

Mandatory Repayments of Loan Facility

On the date of each reduction of each Lender’s Commitment pursuant to
Section 4.1, 4.2, 4.3, 4.4 or 4.6, the Borrower shall repay to the Agent for the
account of such Lender such amount on account of such Lender’s Rateable Share of
Loans as may be required to ensure that the outstanding amount of such Lender’s
Rateable Share of all Loans does not exceed its Commitment at that time after
giving effect to that reduction.  Such Lender shall apply any such amount so
repaid to repay its Rateable Share of any Loans outstanding.

4.6

Prepayment of Affected Lenders

The Borrower shall have the right to permanently cancel without premium or
penalty all, but not part, of each Commitment of each Affected Lender; provided
that no Default or Event of Default has occurred and is continuing or will
result therefrom.  Such right may only be exercised by the Borrower delivering a
notice to the Agent advising of such cancellation and specifying the effective
date of cancellation which must be no less than five (5) Business Days after and
no later than ninety (90) days after the Relevant Lender became an Affected
Lender.  The Borrower shall prepay the Affected Lender’s Rateable Share of all
outstanding Loans on such effective date of cancellation, the Affected Lender’s
Commitments shall be reduced to nil and such Affected Lender shall be released
from its obligations to lend hereunder.  Unless such Affected Lender is replaced
pursuant to Section 12.10.10, the Total Commitment shall reduce by the amount of
the reduction in such Affected Lender’s Commitment.

4.7

Place of Payment of Principal, Interest and Fees

4.7.1Payments to Agent and the Lenders Generally

.  Each payment of principal of, or interest or Fees computed on, any Loan and
each other amount owing by the Borrower under or otherwise in respect of any
Loan Document shall be made by the Borrower to the Agent for the account of the
Agent and the Lenders entitled thereto in Dollars no later than 11:00 a.m. in
immediately available, freely transferable, cleared funds for value on the due
date to the credit of the Agent’s Accounts.

- 48 -

--------------------------------------------------------------------------------

 

 

Article 5
ACCOUNTS

5.1

Project Revenue Account

(a)

Prior to the Initial Funding Date the Borrower shall establish and maintain with
the Agent, at the Borrower’s sole expense, a Project Revenue Account which shall
be opened in the name of the Borrower.  The Project Revenue Account shall be
subject to the Security in favour of the Agent, for its own benefit and for the
benefit of the Secured Parties.  The Project Revenue Account shall at all times
be subject to the Blocked Accounts Agreement and, prior to the Initial Funding
Date, subject to control of the Borrower (subject to the terms of this Agreement
and the Blocked Accounts Agreement), except upon the occurrence, and during the
continuance, of a Default or an Event of Default when the Project Revenue
Account shall be subject to the control of the Agent.  In order to give effect
to the purpose and intent of the Blocked Accounts Agreement, the Borrower
authorizes and directs the Agent to deliver an activation notice under the
Blocked Accounts Agreement upon the occurrence of a Default or an Event of
Default.  On and after the Initial Funding Date the Borrower shall cease to have
control over the Project Revenue Account and the Project Revenue Account shall
at all times thereafter be subject to the control of the Agent, both before and
after a Default or an Event of Default.

(b)

Prior to the Initial Funding Date, the Borrower shall deposit or cause to be
deposited directly upon receipt into the Project Revenue Account:

(i)

the proceeds of the Sponsors Contributions and any other capital contributions
made by the Sponsors (directly or indirectly);

(ii)

the proceeds of all Government Funds remaining available to the Borrower;

(iii)

all Cash Revenues;

(iv)

all amounts under any Project Document;

(v)

all Net Disposal Amounts of any asset of the Borrower;

(vi)

all Net Disposal Amounts or other enforcement action (net of the costs and
expenses of such action) taken pursuant to Article 10; and

(vii)

all other funds and amounts of any kind received by or on behalf of the Borrower
from any source, including amounts pursuant to an equity contribution by the
Sponsors, Insurance Proceeds and amounts in respect of warranty proceeds
received by the Borrower,

- 49 -

--------------------------------------------------------------------------------

 

 

(c)

On and after the date of the Initial Funding Date, the proceeds of each Drawdown
shall, subject to Article 6, be advanced by the Agent to the Borrower by bank
transfer to the credit of the Project Revenue Account.

5.2

Debt Service Reserve Account (DSRA)

(a)

The Borrower shall create on or prior to the Initial Funding Date a segregated
account with the Agent which shall be designated the debt service reserve
account (the “Debt Service Reserve Account” or “DSRA”).  The DSRA shall be
subject to the control of the Agent under the Blocked Accounts Agreement or
another blocked account agreement which shall be substantially in the form of
the Blocked Accounts Agreement and which shall be delivered to the Agent along
with such legal opinions and corporate and other supporting documents in
connection therewith as the Agent may require, acting reasonably, both before
and after a Default or an Event of Default and shall be subject to the Security
in favour of the Agent.  

(b)

On or prior to the earlier to occur of (i) the Commercial Operation Date and
(ii) the Scheduled Commercial Operation Date, the Borrower shall deposit into
the DSRA an amount in cash representing the then applicable Debt Service Reserve
Requirement.  Thereafter, the Borrower shall fund the DSRA from the Project
Revenue Account in accordance with the Priority of Payments.  The Borrower shall
at all times from and including the Commercial Operation Date until payment in
full of all the Secured Obligations, maintain the balance in the Debt Service
Reserve Account in cash equal to or greater than the Debt Service Reserve
Requirement.

(c)

If the amount deposited in the DSRA pursuant to this Section 5.2 exceeds the
then applicable Debt Service Reserve Requirement, the excess shall be
transferred to the Project Revenue Account and disbursed in accordance with the
Priority of Payments.

(d)

The Debt Service Reserve Account will be used exclusively for Debt Service in
respect of the Loan Facility and for partial prepayment of the Loan Facility
upon a non-cured Default.  The Agent may from time to time apply any monies in
the Debt Service Reserve Account to a payment of interest, fees, charges or
principal under the Loan Documents that is then due or overdue.

5.3

Maintenance Reserve Account (MRA)

(a)

The Borrower shall create on or prior to the Initial Funding Date a segregated
account with the Agent which shall be designated the maintenance reserve account
(the “MRA” or “Maintenance Reserve Account”).  The MRA shall be subject to the
control of the Agent under the Blocked Accounts Agreement or another blocked
account agreement which shall be substantially in the form of the Blocked
Accounts Agreement and which shall be delivered to the Agent along with such
legal opinions and corporate and other supporting documents in connection
therewith as the Agent may require, acting reasonably, both before

- 50 -

--------------------------------------------------------------------------------

 

 

and after a Default or an Event of Default and shall be subject to the Security
in favour of the Agent.

(b)

The Borrower shall commence funding of the Maintenance Reserve Requirement on
and after the Commercial Operation Date by depositing cash into the MRA provided
that on or before the date which falls six (6) months after the Commercial
Operation Date the Borrower shall have deposited into the MRA an amount in cash
representing the then applicable Maintenance Reserve Requirement.  Thereafter
the Borrower shall fund the MRA from the Project Revenue Account in accordance
with the Priority of Payments.  The Borrower shall at all times from and
including the date which falls six (6) months after the Commercial Operation
Date until payment in full of all the Secured Obligations, maintain the balance
in the Maintenance Reserve Account in cash equal to or greater than the
Maintenance Reserve Requirement.

(c)

Subject to (i), the Borrower providing the Agent and the Independent Technical
Consultant with prior written notice of its intention to withdraw amounts from
the MRA for the purpose of funding normal and routine operation and maintenance
expenditures and/or major maintenance expenditures of the Project, (ii) receipt
by the Agent of a confirmation from the Independent Technical Consultant with
respect to any notice to withdraw amounts regarding major maintenance
expenditures of the Project that such amounts are required for that purpose and
such withdrawal request is in a form satisfactory to the Agent, and (iii) no
Default or Event of Default has occurred and is continuing or would result as a
consequence of such withdrawal, the Borrower may withdraw amounts from the MRA
to pay for costs, fees and other amounts due in connection with normal and
routine operation and maintenance expenditures and/or major maintenance
expenditures of the Project, as applicable which exceed the amount otherwise
budgeted therefor to be paid from Project Revenues.

(d)

To the extent the Borrower maintains a service and maintenance agreement which
is in full force and effect and in form and substance acceptable to the Agent,
as confirmed by the Independent Technical Consultant from time to time, such
agreement will be taken into account by the Independent Technical Consultant in
determining the Maintenance Reserve Requirement.

(e)

To the extent from time to time amounts on deposit in the MRA exceed the then
applicable Maintenance Reserve Requirement, such excess shall be released to the
Project Revenue Account.

5.4

Cost Overrun Account

(a)

The Borrower shall create on or prior to the Initial Funding Date a segregated
account with the Agent which shall be designated the cost overrun reserve
account (the “COA” or “Cost Overrun Account”).  The COA shall be subject to the
control of the Agent under the Blocked Accounts Agreement or another blocked
account agreement which shall be substantially in the form of the Blocked
Accounts Agreement and which shall be delivered to the Agent along

- 51 -

--------------------------------------------------------------------------------

 

 

with such legal opinions and corporate and other supporting documents in
connection therewith as the Agent may require, acting reasonably, both before
and after an Event of Default and shall be subject to the Security in favour of
the Agent.

(b)

On or prior to the Initial Funding Date the Borrower shall deposit into the COA,
an amount in cash representing the Cost Overrun Reserve Requirement.

(c)

Unless a Default or Event of Default has occurred and is continuing or would
result therefrom, the Borrower shall, prior to the Commercial Operation Date, be
entitled to withdraw amounts from the COA in connection with any Drawdown and
subject to the satisfaction of the conditions set out in Section 6.2 or
Section 6.3, as applicable, to (i) satisfy Project Costs that are scheduled to
be incurred prior to the Commercial Operation Date and that represent Cost
Overruns provided that the Independent Technical Consultant has previously
verified that the Cost Overruns in question are required at that time or (ii)
cure a Funding Shortfall that exists after the Initial Funding Date provided
that such amounts are forthwith applied towards curing the Funding Shortfall.

(d)

Unless a Default or Event of Default has occurred and is continuing or would
result therefrom the Borrower shall, on a Business Day that is not less than
five (5) Business Days after the Proof of Capacity Date, direct the Agent to
transfer from the COA to the Project Revenue Account all amounts then standing
to the credit of the COA.

5.5

Punch List Reserve Sub-Account

(a)

The Borrower shall create on or prior to the Commercial Operation Date a
segregated sub-account of the Project Revenue Account which shall be designated
the punch list reserve sub-account (“Punch List Reserve Sub-Account”).  The
Punch List Reserve Sub-Account shall be subject to the control of the Agent
under the Blocked Accounts Agreement or another blocked account agreement which
shall be substantially in the form of the Blocked Accounts Agreement and which
shall be delivered to the Agent along with such legal opinions and corporate and
other supporting documents in connection therewith as the Agent may require,
acting reasonably, both before and after a Default or an Event of Default and
shall be subject to the Security in favour of the Agent.  

(b)

On the Commercial Operation Date, the Borrower shall deliver a Certificate to
the Agent certifying the Punch List Amount and directing the Agent to transfer
such Punch List Amount from the Project Revenue Account to the Punch List
Reserve Sub-Account.  Upon payment in full of the Punch List Items as certified
by the Borrower to the Agent and the Independent Technical Consultant and
approved by the Independent Technical Consultant, any amounts remaining in the
Punch List Reserve Sub-Account shall be transferred by the Agent to the Project
Revenue Account.

- 52 -

--------------------------------------------------------------------------------

 

 

5.6

Withdrawals from Project Revenue Account

5.6.1Withdrawals Prior to Initial Funding Date

.  Prior to the Initial Funding Date any and all amounts standing to the credit
of the Project Revenue Account may be withdrawn at the sole and absolute
discretion of the Borrower to fund Project Costs.

5.6.2Withdrawals After Initial Funding Date and Prior to Commercial Operation
Date

.  On and after the date of Initial Funding Date and prior to the Commercial
Operation Date, no withdrawals may be made from the Project Revenue Account
except for the withdrawal of amounts required for the sole purpose to pay the
items set out in paragraphs (a), (b), (c), (d) and (f) of Section 5.6.3 and in
the order or priority set out therein (and no payment at any such priority level
shall be made on any day if any payment remains to be made on such day at any
higher priority level provided that no Default or Event of Default has occurred
and is continuing or would result therefrom.  

5.6.3Withdrawals After Commercial Operation Date - Priority of Payments

.  On and after the date of Commercial Operation Date, no withdrawals may be
made from the Project Revenue Account except to pay the items set out in the
payment waterfall outlined below (the “Priority of Payments”), provided that no
Default or Event of Default has occurred and is continuing or would result
therefrom.  On and after the Commercial Operation Date, the Borrower shall pay
or cause to be paid, on each date which the applicable Priority of Payments set
forth below are due and payable, from the cash held in the Project Revenue
Accounts all amounts from time to time due and payable by the Borrower in the
following order of priority (and no payment at any such priority level shall be
made on any day if any payment remains to be made on such day at any higher
priority level):

(a)

first, Approved Operating Costs (excluding (i) management or service fees and
bonus payments and other payments under the Joint Venture Agreement and
(ii) royalties payable to BioAmber Luxco pursuant to the License Agreement) then
due and payable or anticipated to become due and payable within the following
thirty (30) days, as certified to such effect by the Borrower;

(b)

second, Approved Capital Expenditures relating to normal and routine maintenance
expenditures (excluding for greater certainty capital expenditures described in
Section 5.6.3(i)) then due and payable or anticipated to become due and payable
within the following thirty (30) days, as the case may be), as certified to such
effect by the Borrower;

(c)

third, fees, costs, charges and expenses payable or anticipated to become due
and payable within thirty (30) days to the Agent and the Independent Technical
Consultant under or otherwise in connection with any of the Transaction
Documents, as certified to such effect by the Agent and Independent Technical
Consultant;

(d)

fourth, interest (including interest on overdue interest and on other amounts),
fees, costs and expenses, and any other amount (other than principal payments,
mandatory prepayments or fees and costs and expenses paid under paragraph (c)
above) then due and payable under or in connection with the Loan Facility;

- 53 -

--------------------------------------------------------------------------------

 

 

(e)

fifth, scheduled principal repayments under the Loan Facility then due and
payable;

(f)

sixth, scheduled principal repayments and interest payments under the Government
Funding Agreements then due and payable, such amount then due and payable or
anticipated to become due and payable (or payable, as the case may be), as
certified to such effect by the Borrower;

(g)

seventh, on and after the Commercial Operation Date, in accordance with
Section 5.2 to the Debt Service Reserve Account, the amount of any Debt Service
Reserve Deficiency;

(h)

eighth, on and after the Commercial Operation Date, in accordance with
Section 5.3 to the Maintenance Reserve Account, the amount of any Maintenance
Reserve Deficiency;

(i)

ninth, major capital expenditures for work associated with the upgrading and
improvement of the Project identified in the Base Financial Model as approved by
the Lenders annually;

(j)

tenth, the royalties then due and payable or anticipated to become due and
payable within the following thirty (30) days to BioAmber Luxco pursuant to the
License Agreement, as certified to such effect by the Borrower provided that the
aggregate amount of such royalties shall not exceed the amount payable under the
License Agreement in any Fiscal Year (a “Permitted Royalty Payment”);

(k)

eleventh, at any time any of the Permitted Distribution Conditions are not met,
the Borrower shall apply the balance of the funds in the Project Revenue Account
towards prepayment of the outstanding Loans pursuant to Section 4.2.3;

(l)

twelfth, at any time all of the Permitted Distribution Conditions are met, the
Borrower shall on each applicable Quarterly Date apply the balance of the funds
in the Project Revenue Account as follows:

(i)

during the period commencing on the Commercial Operation Date and ending on the
second anniversary thereof (A) 50% of the balance of the funds in the Project
Revenue Account shall be applied towards prepayment of the outstanding Loans
pursuant to Section 4.2.3; and (B) 50% of the balance of the funds in the
Project Revenue Account may be applied towards payment of Permitted
Distributions; and

(ii)

at any time after the second anniversary date of the Commercial Operation Date
(A) 20% of the balance of the funds in the Project Revenue Account shall be
applied towards prepayment of the outstanding Loans pursuant to Section 4.2.3;
and (B) 80% of the balance of the funds in the Project Revenue Account may be
applied towards payment of Permitted Distributions.

- 54 -

--------------------------------------------------------------------------------

 

 

Amounts not allocated, or not permitted to be distributed pursuant to the
Priority of Payments shall be retained in the Project Revenue Account and shall
be disbursed or retained in accordance with the Priority of Payments on the next
application of the Priority of Payments.

5.7

Accounts Generally

(a)

Each Account shall form part of a segregated securities account, and each
separately established and maintained by the Borrower with the Agent and in the
name of the Borrower.  The Agent shall act as securities intermediary with
respect to each Account.  Words and expressions defined in the STA shall have
the same respective defined meanings attributed to them in the STA where used in
this Article 5.

(b)

All credit balances, Cash Equivalents and other assets credited to or carried in
the Accounts shall be financial assets held by the Agent in trust for the
benefit of the Secured Parties and the Borrower for the purpose of making
payments therefrom in accordance with this Agreement; and, except as otherwise
specifically provided for hereunder, only the Agent shall have the right to make
withdrawals and payments therefrom, upon instruction or direction, as provided
in this Agreement.  Each Account (including all security entitlements relating
thereto) shall be governed by the laws of the Province of Ontario, including the
federal laws of Canada applicable therein, but excluding conflict of law
rules.  Regardless of any provision in any other agreement, for purposes of the
STA, the securities intermediary’s jurisdiction with respect to the Accounts
shall be the Province of Ontario.

(c)

The Borrower hereby agrees with and confirms to each of the Agent and the
Lenders that (i) the Agent for the benefit of the Secured Parties will be the
sole and exclusive person entitled to give entitlement orders to the Agent
(except with respect to the Project Revenue Account, for which the Borrower
shall also be entitled to give entitlement orders to the Agent in accordance
with the terms and conditions of this Agreement prior to the occurrence of a
Default or Event of Default) in respect of the financial assets credited to the
Accounts and any instruction or direction from the Agent with respect to the
Accounts as described in this Article 5 or elsewhere in this Agreement shall
constitute an entitlement order without further consent of the Borrower, (ii)
all assets delivered to the Agent (in such capacity) pursuant to this Agreement
or any other Loan Document for deposit in the Accounts will be held by the Agent
and promptly credited to an Account by an appropriate entry in its records in
accordance with this Agreement, (iii) all financial assets in registered form or
payable to or to the order of and credited to any such Account shall be
registered in the name of, payable to or to the order of, or endorsed to, the
Agent or in blank, or credited to another securities account maintained in the
name of the Agent, and in no case will any financial asset credited to any such
Account be registered in the name of, payable to or to the order of, or endorsed
to, the Borrower, except to the extent the foregoing has been subsequently
endorsed by the Borrower to the Agent or in blank, and (iv) each asset
(including any security or other asset whatsoever) credited to any

- 55 -

--------------------------------------------------------------------------------

 

 

Account shall be a financial asset and the right to them shall constitute a
security entitlement.

5.8

Transfers from Accounts After a Default

(a)

At any time that a Default or Event of Default has occurred and is continuing,
the Agent may not and at the direction of the Required Lenders shall not accept
the direction of the Borrower for the transfer or withdrawal of funds or
investments in the Accounts.

(b)

At any time that a Default or Event of Default has occurred and is continuing,
the Agent may and at the direction of the Required Lenders shall transfer (or
cause to be transferred) and apply (or cause to be applied) the then current
aggregate outstanding credit balances of the Accounts in the manner and the
order prescribed by this Agreement.

(c)

At any time that a Default or Event of Default has occurred and is continuing,
the Agent shall thereafter make transfers (or shall cause to be transferred)
from the then current outstanding credit balance of the Debt Service Reserve
Account only as the Required Lenders shall direct.

5.9

Directions for Withdrawal and Transfer

Notwithstanding Section 12.8, any direction or instruction required or
authorized to be given hereunder to the Agent for the withdrawal or transfer of
moneys in or to an Account shall be given in writing, by facsimile or other form
of written communication signed by an authorized officer of the Borrower, and in
any other manner that the Agent may agree to accept (subject to normal and
customary verification requirements), in each case from persons designated and
identified to the Agent by the Borrower for such purpose (under reasonable
procedures and conditions established from time to time by the Agent).

5.10

Investment of Funds in Accounts

(a)

Unless a Default or an Event of Default has occurred and is continuing, the
Agent shall invest the funds, cash or cash equivalents credited to each Account
(and vary and redeem such investments) in the name of the Agent, as directed by
the Borrower; provided that, in each case that the designated investment is a
Cash Equivalent.  After the occurrence and during the continuance of a Default
or Event of Default, investments in Cash Equivalents shall be made solely as
directed by the Agent.  It is understood and agreed that the Agent and its
affiliates are permitted to receive additional compensation from third parties
that could be deemed to be in the respective economic self-interest of the Agent
for (i) serving as investment adviser, administrator, shareholder servicing
agent, custodian or sub-custodian with respect to certain of the investments,
(ii) using affiliates to effect transactions in certain investments and
(iii) effecting transactions in investments.

- 56 -

--------------------------------------------------------------------------------

 

 

(b)

Whenever the Agent is directed or authorized in accordance with the terms hereof
to make a transfer of funds from the Accounts, if, after application of all
other available funds, liquidation of Cash Equivalents is necessary to make any
such transfer, the Agent is authorized to liquidate such Cash Equivalents.  The
Agent shall liquidate all those Cash Equivalents which can be liquidated without
interest costs or penalty before it shall liquidate any Cash Equivalents the
liquidation of which would involve an interest cost or penalty.  The Agent shall
have no liability with respect to any interest cost or penalty on the
liquidation of any Cash Equivalents pursuant to this Section 5.10(b).

(c)

The Agent shall have no liability with respect to Cash Equivalents (or any
losses resulting therefrom) made at the direction of the Borrower pursuant to
clause (a) or (b) of this Section 5.10.  All investment of funds in the Accounts
shall be made in the name of and on behalf of the Agent and shall be reflected
as such on the books and records of the Agent at the expense of the Borrower.

(d)

All references in this Agreement to the Accounts and to cash, Cash Equivalents,
monies or funds therein or balances thereof shall include the investments in
which such monies are then invested.

5.11

Interest

Any interest or other earnings accrued on any balances in any Account, or on any
investment thereof, shall be credited to and accumulated in such Account and
thereafter be applied without differentiation from other funds in such Account;
provided, however, that in the event that the funds in the Debt Service Reserve
Account are not sufficient to meet the required balances in accordance with
Section 5.2, then the Agent may transfer (or cause to be transferred) and apply
the interest or other earnings accrued in any of the Accounts to such shortfall.

5.12

Borrower Direction

Each time the Borrower requests or directs that a transfer or withdrawal be made
from an Account, the Borrower will be deemed to represent and warrant for the
benefit of the Secured Parties that such transfer or withdrawal is being made in
an amount, and will be applied solely for the purposes permitted by this
Article 5.

5.13

Books and Records

The Agent shall maintain all such accounts, books and records as may be
necessary properly to record all transactions carried out by it under this
Agreement.  The Agent shall permit the Borrower and each Lender to examine such
accounts, books and records; provided that, any such examination shall occur
upon reasonable notice and during normal business hours.

- 57 -

--------------------------------------------------------------------------------

 

 

Article 6
CONDITIONS PRECEDENT

6.1

Conditions Precedent to the Financial Closing

The Borrower agrees to satisfy each of the following conditions precedent to
Financial Closing on or before the Financial Closing Date.  Financial Closing
shall not occur, unless and until the Agent provides written notice to the
Borrower and the Lenders (a “Financial Closing Notice”) that each of the
following conditions precedent to Financial Closing has been satisfied or waived
by the Lenders:

(a)

The Agent has received each of the following in form and substance satisfactory
to the Secured Parties (in original or, at the Agent’s discretion, pdf,
facsimile or other copy):

(i)

a Certificate of each Obligor (A) attaching true copies of (I) such Obligor’s
Constitutional Documents and in addition, in respect of Mitsui the Board
Regulations (torishimariyakukai kisoku) (or any equivalent thereof) and (II)
documents evidencing all necessary internal corporate and/or other management
action taken by such Obligor to authorize the execution, delivery and
performance by it of each Secured Document to which it is a party and the
consummation of the transactions contemplated thereby and (B) certifying (I) as
to incumbency and true signatures of its Responsible Officers signatory to the
Loan Documents, (II) no Material Adverse Change has occurred since January 31,
2014, (III) in the case of the Borrower only, each of the representations and
warranties under Section 8.1 is true and correct in all material respects
(except to the extent any such representation or warranty is already qualified
by materiality, in which case it must be true and correct in all respects) as of
the Financial Closing Date, and (IV) no Default or Material Adverse Change
exists on the Financial Closing Date;

(ii)

an original certificate of good standing, or equivalent, with respect to each
Obligor (other than Mitsui) for its jurisdiction of incorporation and in respect
of the Borrower a certified corporate profile report from the Province of
Ontario and in respect of Mitsui an original certificate of the commercial
registration (rireki jikou zenbu shomeisho) and an original certificate of the
seal impression of the registered seal (inkan shomeisho);

(iii)

each of the Secured Documents to which each Obligor is party duly executed by
each party thereto;

(iv)

the SJIF Intercreditor Agreement duly executed by each party thereto;

(v)

the Lanxess Subordination Agreement duly executed by each party thereto;

(vi)

the Sponsors Consent Agreement duly executed by each party thereto;

- 58 -

--------------------------------------------------------------------------------

 

 

(vii)

an amendment agreement executed by Luxco, the Borrower and BioAmber relating to
the IP License Agreement, in form and substance satisfactory to the Agent
(acting on instructions from the Required Lenders);

(viii)

the Government Funding Agreements duly executed by each party thereto;

(ix)

all Consents relating to the Material Project Documents listed in Schedule 13
duly executed by each party thereto;

(x)

[Intentionally deleted];

(xi)

all documentation and other information for each Obligor, required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations or other checks, including the USA Patriot Act;
and

(xii)

such other agreements, documents and instruments as any of the Agent and the
Lenders may, in their judgment, require.

(b)

The Agent and Lenders shall have received a duly completed Costs to Complete
Certificate, which, inter alia, certifies that there is no Funding Shortfall.

(c)

The sources and uses of funds necessary to achieve Commercial Operation are set
out in Schedule 24.

(d)

All registrations, filings or recordings necessary or desirable to preserve,
protect or perfect the enforceability and first priority of the Liens created by
the Security (subject only to Permitted Liens) shall have been completed, all
satisfactory in form and substance to the Agent and the Lenders’ Counsel and in
connection therewith, the Agent shall have received evidence satisfactory to it
of each such registration, filing or recording and that any registration, filing
or recording fees have been paid in full, and all such Security shall be
acknowledged and consented to (with appropriate covenants) by contract
counterparties and third parties as determined to be necessary by the Agent and
the Lenders’ Counsel.  Any other actions necessary or desirable to preserve,
protect or perfect the enforceability and first priority of the Liens created by
the Security (subject only to Permitted Liens) shall have been taken and
evidence thereof provided to the Agent.

(e)

The Agent and Lenders shall have received the final report satisfactory to the
Lenders, of the Independent Technical Consultant, with respect to technical and
commercial viability matters, confirming Project compliance with good
engineering and operating practices, the Material Project Documents and the Loan
Documents.

(f)

The Agent and the Lenders shall have received the Base Financial Model.  The
Base Financial Model (including the accuracy of the financial inputs and
assumptions), shall be acceptable to the Lenders.  The Base Financial Model
shall

- 59 -

--------------------------------------------------------------------------------

 

 

demonstrate that the underlying economics of the Material Project Documents are
able to satisfy at all times on and after the Commercial Operation Date a Debt
Service Coverage Ratio equal to or greater than 1.90:1.

(g)

All insurance required to be maintained pursuant to this Agreement including all
insurance required to be maintained pursuant to the Material Project Documents,
shall be in place and in full force and effect and the Agent shall have
received, all in form and substance satisfactory to the Lenders:

(i)

the Insurance Broker’s Certificate attaching true and complete copies of the
certificates of insurance evidencing all such insurance;

(ii)

confirmation and a copy of a waiver of subrogation from the various insurers in
favour of the Secured Parties;

(iii)

evidence of clauses within and/or endorsements to the applicable policies
evidencing the applicable insurance establishing the Secured Parties any other
additional insured, as applicable, required by the Material Transaction
Documents, as additional insureds and for all policies covering real property
including any time element insurance and any marine transit insurance, as sole
loss payee, accompanied with a satisfactory mortgagee clause and/or provisions;
and

(iv)

all such other evidence as may be required by the Agent and the Lenders,
including all such evidence in respect of insurance not placed by the Borrower’s
insurance broker.

(h)

The Agent shall have received a Certificate of the Borrower, in form and
substance satisfactory to the Lenders, certifying that the Borrower has good,
valid, marketable and freehold title to the Project Assets not subject to any
Lien, other than Permitted Liens, and all Easements, rights of way and other
real property rights required for legal access to and from the Project Assets
and for the construction and operation of the Project shall be in place and:

(i)

the Agent shall have received the final and binding commitment of the title
insurer, FCT Insurance Company Ltd. and First American Title Insurance Company,
to issue a title insurance policy together with endorsements, satisfactory in
form and substance to all of the Lenders, insuring the Mortgage as a valid first
Lien, together with an undertaking from the Borrower to pay all title insurance
premiums thereunder and provide satisfactory evidence of payment of same to the
Agent, in each case, within 10 days following registration of the Mortgage;

(ii)

the Borrower shall have delivered to the Agent an up to date site survey with
respect to the Site Lands together with any licence agreements and/or use
agreements and such licence agreements and/or use agreements shall be valid and
in full force and effect;

- 60 -

--------------------------------------------------------------------------------

 

 

(iii)

the Borrower shall have delivered evidence in form and substance satisfactory to
the Agent that all Taxes and utilities in respect of the Site Lands, the Project
and Project Assets are paid;

(iv)

the Borrower shall have delivered a statutory declaration to the Agent in
support of the title insurance policy and with respect to certain Permitted
Liens for which compliance responses have not be obtained from the requisite
Governmental Authority or other relevant party, along with off-title responses
from those Governmental Authorities and public offices that the Agent deems
necessary or advisable, acting reasonably;

(v)

the Borrower shall have delivered a receipted copy of a registered Application
(General) deleting reference to Instrument No. LA112249 from title to the Site
Lands by reason of its expiry; and

(vi)

the Agent shall have received the following registrations:

(A)

Postponement of Interest by Lanxess Inc. whereby it postpones its interest in
Notice of Option to Purchase No. LA112242 in favour of the Mortgage to be
registered against title to the Site Lands in favour of the Agent; and

(B)

Postponement of Interest by Her Majesty the Queen in Right of the Province of
Ontario, as Represented by the Ministry of Economic Development and Innovation
whereby it postpones its interest in Charge No. LA112243 and Notice of
Assignment of Rents-General No. LA112244 in favour of the Mortgage to be
registered against title to the Site Lands in favour of the Agent.

(i)

The Lenders shall have completed, to their satisfaction and in their sole
discretion, a due diligence investigation of the Project, the Borrower and the
Sponsors, such investigation being in scope, and with results, satisfactory to
each of the Lenders in all respects and without limiting the generality of the
foregoing, technical, financial, environmental and insurance matters, the
business and Project Assets of the Borrower, the Material Project Documents and
the Base Financial Model, and the Lenders shall have received such technical,
financial, environmental, insurance, business and other information regarding
the Project and the Obligors as the Lenders or the Independent Technical
Consultant shall have requested.

(j)

With respect to each Material Project Document (i) the Borrower shall have
delivered to the Agent (A) certified true and complete copies of each such
Material Project Document and (B) a certificate of the Borrower in form and
substance satisfactory to the Agent (I) certifying that each such Material
Project Document is valid and in full force and effect, (II) certifying that no
default or dispute exists or adverse notice has been delivered under each such
Material Project Document and (III) confirming that all Material Project
Documents which are required under the Transaction Documents and/or Applicable
Law to be in effect after the Financial Closing Date will be entered and
obtained in the normal

- 61 -

--------------------------------------------------------------------------------

 

 

course by the applicable date in accordance with the Transaction Documents
and/or Applicable Law, and (ii) the Lenders have confirmed to the Borrower they
are satisfied with such Material Project Documents in all respects.

(k)

Confirmation from the Lenders that they are satisfied (i) with the form and
substance of the Material Project Documents being required to be executed and
delivered only as a condition precedent to the first Drawdown (as previously
furnished by the Borrower to the Lenders), (ii) all requisite Consents and
tripartite agreements with counterparties to such Material Project Documents for
the purpose of obtaining the consent of such parties to the Obligors’ grant of
security (as otherwise specified herein) in its rights and benefits under such
Material Project Documents and to provide for such third parties to make all
payments payable to the Obligors pursuant to such Material Project Documents
directly to the Project Revenue Account and (iii) Intercreditor Agreements,
subordination agreements and/or standstill agreements reasonably required by the
Lenders.

(l)

(i) With respect to each Project Authorization set out in Part A of Schedule 14
or required under the Transaction Documents and/or Applicable law to be in
effect on the Financial Closing Date (A) the Borrower shall have delivered to
the Agent (I) certified true and complete copies of each such Project
Authorization and (II) a certificate of the Borrower in form and substance
satisfactory to the Agent and the Independent Technical Consultant (x)
certifying that each such Project Authorization is valid and in full force and
effect, and the Borrower is in compliance with each such Project Authorization
in all material respects and (B) the Lenders have confirmed to the Borrower they
are satisfied with such Project Authorizations in all respects. (ii) With
respect to each Future Project Authorization, the Borrower shall have delivered
to the Agent a certificate of the Borrower in form and substance satisfactory to
the Agent and the Independent Technical Consultant confirming that each Future
Project Authorization is expected to be obtained in the normal course by the
time it is required under the Transaction Documents and/or Applicable
Law.  (iii) Evidence that all filing, recordation, subscription and inscription
fees and all recording and other similar fees, and all recording, stamp and
other taxes and other expenses related to such filings, registrations and
recordings necessary for the Project Authorizations have been paid in full (to
the extent the obligation to make such payment then exists) by or on behalf of
the Borrower.

(m)

[Intentionally deleted].

(n)

The Lenders shall be satisfied that the Project is in conformance with all
Environmental Laws.

(o)

Each of the representations and warranties made under Section 8.1 is true,
accurate and complete in all material respects (except to the extent any such
representation or warranty is already qualified by materiality, in which case it
must be true and correct in all respects).

(p)

No Default or Event of Default has occurred and is continuing.

- 62 -

--------------------------------------------------------------------------------

 

 

(q)

There shall not exist on the Financial Closing Date any injunction or temporary
restraining order which, in the judgment of the Agent and the Lenders, would
prohibit the extension of the Loans or the transactions contemplated under any
of the Transaction Documents, or any litigation, proceedings or investigations
against the Project or any Obligor which would reasonably be expected to result
in a Material Adverse Effect and the Agent shall have received a certificate of
the Borrower so certifying to the Secured Parties.

(r)

No Material Adverse Change shall have occurred since January 31, 2014.

(s)

A certified copy of the most recent audited financial statements of each of
BioAmber and Mitsui and the most recent unaudited financial statements of each
of the Borrower and BioAmber Luxco.

(t)

An up-to-date corporate organization chart of the Borrower.

(u)

The following legal opinions, each dated the Financial Closing Date:

(i)

opinions from the Borrower’s Counsel addressed to the Secured Parties and the
Lenders’ Counsel, in respect of the laws of such applicable jurisdictions, the
Secured Documents, and as to such matters and in such form as the Agent (acting
on the advice of Lenders’ Counsel) may reasonably require, including that no
authorizations are required to enable each Obligor to execute, deliver, incur
and perform its obligations under each Secured Document to which it is a party
and to incur the obligations and consummate the transactions contemplated
thereby;

(ii)

if requested by the Agent, opinions from counsel to the counterparties to the
Material Project Documents addressed to the Secured Parties and the Lenders’
Counsel as to such matters and in such form as the Agent (acting on the advice
of Lenders’ Counsel) may reasonably require; and

(iii)

opinions from Lenders’ Counsel addressed to the Secured Parties relating to such
matters as the Secured Parties may reasonably require.

(v)

The Agent and Lenders shall have received a final report, in form and substance
satisfactory to the Agent and Lenders, of the Lenders’ Counsel, with respect to
certain legal matters.

(w)

The Borrower shall have paid (or made arrangements satisfactory to the Agent) to
pay to the Agents and the Lenders all fees and expenses (including, reasonable
and documented fees of Lenders’ Counsel and fees and expenses of the Independent
Technical Consultant required to be paid on or before the Financial Closing
Date.

(x)

The Lenders shall be satisfied with the third party contractors party to the
Material Project Documents.

- 63 -

--------------------------------------------------------------------------------

 

 

(y)

A Certificate of the Borrower, in form and substance satisfactory to the
Lenders, dated the Financial Closing Date addressed to the Agent and the Lenders
certifying certain matters set out in this Section 6.1 and confirming that each
of the conditions precedent set out in this Section 6.1 have been satisfied or
waived.

6.2

Conditions Precedent to First Drawdown

The Lenders shall not be obliged to make or allow, and the Borrower shall not be
entitled to request or receive the first Drawdown unless the conditions
precedent set out below in respect of such first Drawdown have been and remain
satisfied (or waived by the Required Lenders to permit such first Drawdown to
take place):

(a)

The conditions precedent set forth in Sections 6.1 and 6.3 have been satisfied
or waived.

(b)

The Agent and the Lenders shall be satisfied that (i) each of the Project
Revenue Account has been established, (ii) the Cost Overrun Account has been
established and is fully funded in cash with the required Cost Overrun Reserve
Requirement and (iii) the Maintenance Reserve Account has been established.

(c)

(i) The Sponsors Contributions shall have been made in their entirety and the
proceeds of the Sponsors Contributions shall have been either (A) spent to fund
Project Costs in accordance with the Base Financial Model or (B) deposited into
and standing to the credit of the Project Revenue Account.  (ii) The Agent shall
have received a written report from the Borrower with respect to the matters set
out in Clause (i) above in form and substance satisfactory to the Lenders and
verified and certified by the Independent Technical Consultant.

(d)

(i) All Government Funds have been received by the Borrower and shall have been
either (A) spent to fund Project Costs in accordance with the Base Financial
Model or (B) deposited into and standing to the credit of the Project Revenue
Account.  (ii) The Agent shall have received a written report from the Borrower
with respect to the matters set out in Clause (i) above in form and substance
satisfactory to the Lenders and verified and certified by the Independent
Technical Consultant.

(e)

In the event that, prior to the first Drawdown there exists a Funding Shortfall,
then, immediately prior to any request for such Drawdown, the Borrower shall
have caused such Funding Shortfall to be cured solely with the proceeds of
additional capital contributions from the Sponsors, such cure to be deemed
effected by a deposit into the Project Revenue Account of an amount equal to or
greater than the amount of such Funding Shortfall and any such monies so
deposited shall be deployed pursuant to Section 5.6.2 prior to the first
Drawdown being disbursed.

(f)

The Agent has received certified true copies of the Feed Stock Supply Agreements
duly executed by each party thereto, each in form and substance satisfactory to
the Required Lenders, together with certified true copies of the

- 64 -

--------------------------------------------------------------------------------

 

 

Consents in respect of such Feed Stock Supply Agreements duly executed by each
party thereto, each in form and substance satisfactory to the Required Lenders.

(g)

Satisfactory appraisal of the Plant to be completed by the Independent Technical
Consultant.  Estimated sale value as an operating facility to be a minimum of
$25,000,000 prior to first Drawdown.

(h)

The Agent shall have received the results of searches of public record by the
Borrower’s Counsel under Applicable Laws of such jurisdictions which the Agent
deems appropriate, relating to Lien filings and registrations which may have
been made with respect to the Borrower and the Project Assets and the results of
such searches shall be as current to the date of the first Drawdown as
reasonably practicable (other than the updated subsearch of title and
executions, which must be current to the date of the first Drawdown) and shall
reveal no Liens other than Permitted Liens and Liens for which releases and
discharges are referred to in Section 6.2(i), together with a clear Execution
Certificate against the Borrower and evidence of payment of realty taxes in full
as of the first Drawdown.

(i)

The Agent shall have received evidence, in form and substance satisfactory to
all of the Lenders, that concurrently with the making of the first Drawdown
hereunder, it shall receive releases and discharges, registered or filed, as the
case may be, with respect to all Liens, other than Permitted Liens, affecting
the Borrower or the Project Assets, duly executed by all persons who benefit
from such Liens or have been granted security on the Project Assets.

(j)

A certificate from the Borrower, in form and substance satisfactory to the
Lenders, dated the date of the first Drawdown addressed to the Agent and the
Lenders certifying certain matters set out in this Section 6.2 and confirming
that each of the conditions precedent set out in this Section 6.2 have been
satisfied or waived.

6.3

Conditions Precedent to Each Disbursement of Loans

The Lenders shall not be obliged to make or allow, and the Borrower shall not be
entitled to request or receive any Drawdown unless the conditions precedent set
out below in respect of such Drawdown have been and remain satisfied (or waived
by the Required Lenders to permit such Drawdown to take place):

(a)

The conditions precedent set out in Sections 6.1 and 6.2 have been satisfied or
waived.

(b)

The Agent has received a duly completed Drawdown Request for such Drawdown
complying with the applicable provisions of Article 2 together with a duly
completed Drawdown Certificate and Costs to Complete Certificate each bearing
the same date as the Drawdown Request.

(c)

Each of the representations and warranties under Section 8.1 and set out in each
of the other Secured Documents is true and correct in all material respects
(except

- 65 -

--------------------------------------------------------------------------------

 

 

to the extent any such representation or warranty is already qualified by
materiality, in which case it must be true and correct in all respects) as of
the date such Drawdown is requested and as of the proposed Drawdown Date as
though made on and as of each such date.

(d)

No Default or Event of Default or Material Adverse Change has occurred that is
continuing on the date such Drawdown is requested or on the proposed Drawdown
Date, nor would any Default or Event of Default or Material Adverse Change
result after giving effect to the requested Drawdown.

(e)

In the event that, subsequent to the Initial Drawdown Date there exists a
Funding Shortfall, then, immediately prior to any request for such a Drawdown,
the Borrower shall have caused such Funding Shortfall to be cured either with
(i) the proceeds of additional capital contributions from the Sponsors or (ii)
proceeds transferred from the Cost Overrun Account, such cure to be deemed
effected by a deposit into the Project Revenue Account of an amount equal to or
greater than the amount of such Funding Shortfall and any such monies so
deposited shall be deployed pursuant to Section 5.6.2 prior to such Drawdown
being disbursed.

(f)

The Borrower shall have delivered to the Agent and the Independent Technical
Consultant a Costs to Complete Certificate, bearing the same date as the
Drawdown Request, certifying, inter alia, that no Funding Shortfall exists.

(g)

The Lenders and the Independent Technical Consultant shall have had the
opportunity to physically inspect the Project if requested by the Lenders and/or
the Independent Technical Consultant.

(h)

With respect to each Material Project Document (i) the Borrower shall have
delivered to the Agent (A) without duplication of any item already received
hereunder, certified true and complete copies of each such Material Project
Document and (B) a certificate of the Borrower in form and substance
satisfactory to the Agent and the Independent Technical Consultant (I)
certifying that each such Material Project Document is valid and in full force
and effect, (II) certifying that no default or dispute exists or adverse notice
has been delivered under each such Material Project Document and (III)
confirming that all Material Project Documents which are required under the
Transaction Documents to be in effect after the date of the applicable Drawdown
will be entered and obtained in the normal course by the applicable date in
accordance with the Transaction Documents and/or Applicable Law, and (ii) the
Lenders have confirmed to the Borrower they are satisfied with such Material
Project Documents in all respects.

(i)

(i) With respect to each Project Authorization set out in Part A of Schedule 14
or required under the Transaction Documents and/or Applicable law to then be in
effect (A) the Borrower shall have delivered to the Agent (I) without
duplication of any item already received hereunder, certified true and complete
copies of each such Project Authorization and (II) a certificate of the Borrower
in form and substance satisfactory to the Agent and the Independent Technical
Consultant certifying that each such Project Authorization is valid and in full
force and effect

- 66 -

--------------------------------------------------------------------------------

 

 

and the Borrower is in compliance with each such Project Authorization in all
material respects and (B) the Lenders have confirmed to the Borrower they are
satisfied with such Project Authorizations in all respects.  (ii) With respect
to each Future Project Authorization, the Borrower shall have delivered to the
Agent a certificate of the Borrower in form and substance satisfactory to the
Agent and the Independent Technical Consultant confirming that each Future
Project Authorization is expected to be obtained in the normal course by the
time it is required under the Transaction Documents and/or Applicable
Law.  (iii) Evidence that all filing, recordation, subscription and inscription
fees and all recording and other similar fees, and all recording, stamp and
other taxes and other expenses related to such filings, registrations and
recordings necessary for the Project Authorizations have been paid in full (to
the extent the obligation to make such payment then exists) by or on behalf of
the Borrower.

(j)

The Drawdown Certificate shall be in form and substance satisfactory to the
Lenders, and shall certify and confirm the matters stated therein, including the
following:

(i)

a summary of the Project Costs incurred or to be incurred by the Borrower which
will be funded (within thirty (30) days) from proceeds of the Drawdown Request,
including, identification of the holdback amounts required under the
Construction Lien Act (Ontario) for such Project Costs;

(ii)

identification of any holdback amount which, pursuant to Applicable Law, may be
released and paid to the applicable contractors or subcontractors;

(iii)

confirmation that any holdback amounts required under Applicable Law or under
Material Project Contracts to be held back by the Borrower have in fact been
held back by the Borrower;

(iv)

confirmation that the full amount of the immediately preceding Drawdown (if any)
received by the Borrower has been applied in respect of payment of Project
Costs; and

(v)

a search report and title subsearch indicating that no Liens or encumbrances
(other than customary Permitted Liens) have been registered against the Project
Assets, the Collateral or the Site Lands forming part of the Borrower’s assets,
except where any such Liens have been vacated or discharged.

(k)

The Independent Technical Consultant will review each Drawdown Certificate and
each Costs to Complete Certificate and as a condition to the Drawdown relating
to such Drawdown Certificate and Costs to Complete Certificate, deliver a
Certificate of the Independent Technical Consultant to the Agent, in form and
substance satisfactory to the Agent, certifying the matters addressed therein
based on its periodic review of the progress of construction of the Project
(including site visits and documentation furnished to the Independent Technical
Consultant by the Borrower and the Contractor to support milestone payments).

- 67 -

--------------------------------------------------------------------------------

 

 

(l)

(i) Each Drawdown Request, Drawdown Certificate and Costs to Complete
Certificate shall be provided to the Agent and the Independent Technical
Consultant at least five (5) Business Days prior to the requested Drawdown date
and the Agent shall provide a copy of such Drawdown Request, Drawdown
Certificate and Costs to Complete Certificate to each Lender at least three (3)
Business Days’ prior to the requested date for Drawdown under the applicable
Drawdown Request.  (ii)  On or before 12:00 noon on the Business Day after the
Drawdown Certificate and Costs to Complete Certificate has been provided, the
Independent Technical Consultant will confirm that it has received the Drawdown
Certificate and Costs to Complete Certificate in the absence of such
confirmation, the Borrower will notify the Agent and they will both use
reasonable efforts to contact the Independent Technical Consultant to attempt to
obtain confirmation of receipt of the Drawdown Certificate and Costs to Complete
Certificate by the Independent Technical Consultant.  (iii) The Independent
Technical Consultant will advise the Borrower and the Agent on or before 12:00
noon on the second Business Day following receipt of the Drawdown Certificate
and Costs to Complete Certificate, if such Drawdown Certificate and Costs to
Complete Certificate, including all supporting documentation reasonably
requested by the Independent Technical Consultant, is complete, and, if not,
what is missing from such Drawdown Certificate and Costs to Complete
Certificate.  (iv) On or before 12:00 noon on the third Business Day following
receipt of the Drawdown Certificate and Costs to Complete Certificate, the
Independent Technical Consultant will, if pursuant to clause (iii) above, it has
advised the Lenders that the documents referred to therein are complete, advise
the Agent and the Borrower of its opinion as to whether the requirements of
Section 6.3(k) have been met; and if such conditions have not been met it will
provide reasonable details of such deficiencies and of the basis for its
determination.

(m)

No Liens have been registered in accordance with the Construction Lien Act
(Ontario) against any of the Project Assets, the Real Property Interests, the
Collateral or the Site Lands forming part of the Borrower’s assets by any person
who is a contractor or supplier of equipment, property or services in connection
with the construction of the Project, which have not been discharged or vacated
nor has the Borrower received notice of a claim for lien in accordance with the
Construction Lien Act (Ontario) against any of the Project Assets, the
Collateral or the Site Lands forming part of the Borrower’s assets.

(n)

All registrations, filings or recordings necessary or desirable to preserve,
protect or perfect the enforceability and first priority of the Liens created by
the Security (subject only to Permitted Liens) shall have been completed and
remain in effect.

(o)

The Agent shall have received an opinion of the Borrower’s Counsel of a time and
date satisfactory to the Lenders (including updated searches) confirming
continued registration of the Security, that no Liens, other than Permitted
Liens, are registered against or charge the Project Assets, the Collateral or
the Site Lands, that there are no executions filed against the Borrower in the
jurisdiction where the Site Lands are located, that all realty taxes have been
fully paid to the

- 68 -

--------------------------------------------------------------------------------

 

 

due date and confirming that any information required in order for the title
insurer, FCT Insurance Company Ltd. and First American Title Insurance Company,
to move the date of the title insurance policy forward has been delivered to FCT
Insurance Company Ltd. and First American Title Insurance Company.

(p)

Arrangements satisfactory to the Agent have been made to ensure that (i) all
fees then due and owing to the Agent and the Lenders under or in connection with
any Loan Document have been or will contemporaneously with the Drawdown be paid
in full and (ii) all reasonable out-of-pocket fees, costs and expenses incurred
by the Agent and the Lenders (including those payable to the Lenders’ Counsel
and the Independent Technical Consultant and) reimbursable hereunder have been
or will contemporaneously with the Drawdown.

(q)

Each of the other terms and conditions applicable to such Drawdown contained in
this Agreement shall have been fully complied with in all material respects.

(r)

A Certificate of the Borrower, in form and substance satisfactory to the
Lenders, dated the date of the Drawdown Request addressed to the Agent and the
Lenders certifying certain matters set out in this Section 6.3 and confirming
that each of the conditions precedent set out in this Section 6.3 have been
satisfied or waived.

6.4

Conditions Precedent to Commercial Operation

The Borrower agrees to satisfy each of the following conditions precedent to
Commercial Operation on or before the Commercial Operation Date.  Commercial
Operation shall not occur unless and until the Agent provides written notice to
the Borrower and the Lenders (a “Commercial Operation Notice”) that each of the
following conditions precedent to Commercial Operation has been satisfied or
waived by the Lenders:

(a)

The conditions precedent set out in Sections 6.1 and 6.2 have been satisfied or
waived.

(b)

The Completion Tests have been successfully achieved and the receipt by the
Lenders of a Certificate of the Independent Technical Consultant confirming the
Independent Technical Consultant’s satisfaction with the achievement of the
Completion Tests.

(c)

The Completion Certificates have been delivered to the Agent and the Independent
Technical Consultant in the manner set forth in Schedule 18 and confirmed by the
Independent Technical Consultant and approved and accepted by all the Lenders.

(d)

The successful completion of the design, development, construction,
commissioning, start-up and operation of the Project under and in compliance in
all material respects with all of the Material Project Documents, and in
accordance with Applicable Law and good industry practices, as certified by the
Independent Technical Consultant.

- 69 -

--------------------------------------------------------------------------------

 

 

(e)

The Consultant (as defined in the Construction Management & Procurement
Agreement) has certified that Contractor’s application for final payment is
valid and the Consultant has issued a final certificate for payment in
accordance with clause 5.8.3 of the Construction Management & Procurement
Agreement.

(f)

The Borrower shall have delivered to the Agent an updated Base Financial Model
(reflecting the results of the Completion Tests) reviewed and approved by the
Lenders and demonstrating compliance with the Debt Service Coverage Ratio equal
to or greater than 1.90:1.  The updated Base Financial Model shall be adjusted
for any performance shortfalls as demonstrated by the applicable performance
test results, and the actual annualized operating expenses incurred, including
the updated estimate for all Taxes, if any, and forecasted major maintenance
requirements which will be based on that actual operating availability through
the commissioning period as confirmed by the Independent Technical Consultant.

(g)

All Project Costs have been paid in full and the Project and Project Assets
shall be free and clear of any Lien, other than Permitted Liens.

(h)

The Borrower shall have delivered to the Agent a Certificate of the Borrower in
form and substance satisfactory to the Agent and the Independent Technical
Consultant certifying that (i) each Material Project Document is valid and in
full force and effect and (ii) no default or dispute exists or adverse notice
has been delivered under any Material Project Document.

(i)

(i) All Project Authorisations necessary or required, whether set out in
Schedule 14 or under the Transaction Documents or Applicable Law, to permit the
Project to commence operation and for the continuous operation of the Project,
have been obtained, (ii) the Borrower shall have delivered to the Agent (A)
without duplication of any item already received hereunder, certified true and
complete copies of each such Project Authorization and (B) a certificate of the
Borrower in form and substance satisfactory to the Agent and the Independent
Technical Consultant certifying that each such Project Authorization has been
obtained and is valid and in full force and effect and the Borrower is in
compliance with each such Project Authorization in all material respects and
(iii) the Lenders have confirmed to the Borrower they are satisfied with such
Project Authorizations in all respects.  The Borrower shall have provided to the
Agent evidence that all filing, recordation, subscription and inscription fees
and all recording and other similar fees, and all recording, stamp and other
taxes and other expenses related to such filings, registrations and recordings
necessary for the Project Authorizations have been paid in full (to the extent
the obligation to make such payment then exists) by or on behalf of the
Borrower.

(j)

No Material Adverse Change has occurred.

(k)

No Default or Event of Default has occurred and is continuing at the Commercial
Operation Date.

- 70 -

--------------------------------------------------------------------------------

 

 

(l)

Each of the representations and warranties made under Section 8.1 and set out in
each of the other Secured Documents is true, accurate and complete in all
material respects (except to the extent any such representation or warranty is
already qualified by materiality, in which case it must be true and correct in
all respects).

(m)

Arrangements satisfactory to the Required Lenders are in effect to ensure that
all Project revenues are directly deposited into the Project Revenue Account.

(n)

The Debt Service Reserve Account has been fully funded in the amount of the Debt
Service Reserve Requirement.

(o)

A Certificate of the Borrower, in form and substance satisfactory to the
Lenders, attesting, inter alia:

(i)

Cost Overruns, if any;

(ii)

that the Project has been constructed in accordance with Project plans and good
industry practice;

(iii)

all Project Costs have been paid or, if not paid, sufficient funds have been set
aside for the payment of such Project Costs in the Project Revenue Account;

(iv)

the Project is serviced with all utilities necessary to permit the Project to
operate in the manner contemplated by the Material Project Documents and the
Base Financial Model; and

(v)

the Borrower has not received notice of any claims asserted by any party against
the Borrower which remain unresolved and which could reasonably be expected to
have a Material Adverse Effect and no such claims have been threatened,

and shall be accompanied with all such supporting documentation and information
as will permit the Lenders and the Independent Technical Consultant, in their
judgement, to verify the information and calculations given and made in such
certificate.

(p)

A Certificate of the Independent Technical Consultant, in form and substance
satisfactory to the Lenders, certifying, inter alia, that (i) the Completion
Tests have been successfully achieved and (ii) providing its opinion that
Commercial Operation has been achieved.

(q)

The Agent shall have received satisfactory subsearch and execution search
reports of the Borrower’s Counsel addressed, inter alia, to the Lenders, the
Agent and the Lenders’ Counsel which shall indicate, among other things, that
since the effective date of the most recent title subsearch report delivered
hereunder no Liens other than Permitted Liens have been registered against the
Project Assets, the Collateral or the Site Lands, confirming continued
registration of the Security

- 71 -

--------------------------------------------------------------------------------

 

 

along with written confirmation or such other evidence, in form and substance
satisfactory to the Lenders, that all realty taxes have been fully paid to the
due date therefor as well as confirming that any information required in order
for the title insurer, FCT Insurance Company Ltd. and First American Title
Insurance Company, to move the date of the title insurance policy forward has
been delivered to FCT Insurance Company Ltd. and First American Title Insurance
Company.

(r)

Evidence that all contractors and subcontractors and other persons working on
the construction or towards the Completion of the Project have been paid in all
amounts owing to them other than Punch List Items have been paid in full.

(s)

All insurance required to be maintained pursuant to this Agreement including all
insurance required to be maintained pursuant to the Material Project Documents
shall be in place and in full force and effect and the Agent shall have
received, all in form and substance satisfactory to the Agent:

(i)

the Insurance Broker’s Certificate attaching true and complete copies of the
certificates of insurance evidencing all such insurance;

(ii)

confirmation and a copy of a waiver of subrogation from the various insurers in
favour of the Secured Parties;

(iii)

evidence of clauses within and/or endorsements to the applicable policies
evidencing the applicable insurance establishing the Secured Parties and any
other additional insured, as applicable, required by this Agreement and other
Material Project Documents, as additional insureds and for all policies covering
real property including any time element insurance and any marine transit
insurance, as sole loss payee, accompanied with a satisfactory mortgagee clause
and/or provisions; and

(iv)

all such other evidence as may be required by the Secured Parties, acting
reasonably, including all such evidence in respect of insurance not placed by
the Borrower’s insurance broker.

(t)

Evidence satisfactory to the Lenders that all work on the Project requiring
inspection as of such date by any Governmental Authority having jurisdiction has
been duly inspected and approved by such authorities and that any certificates
or notices required to be issued in connection (including occupancy permits)
therewith have been issued by such Governmental Authorities, that all parties
performing such work have been or will be paid for such work and that no Liens
or application therefor have been filed.

(u)

The Permitted Liens are complied with and the Borrower has not received notice
that it or the Project, the Site Lands or Project Assets are in breach of the
Permitted Liens, and the Agent shall have received a certificate of a
Responsible Officer of the Borrower, in form and substance satisfactory to the
Secured Parties, certifying the foregoing.

- 72 -

--------------------------------------------------------------------------------

 

 

(v)

Without duplication of any item already received hereunder, a certified true
copy of Material Project Documents listed in Schedule 11 and evidence that each
such Material Project Document is in full force and effect (which contracts are
certified by the Borrower as being in material conformity with the description
of such Material Project Document Schedule 11 and if prior drafts of same were
provided to the Secured Parties, they are in material conformity with such
drafts) and any of the Secured Parties unresolved comments thereon have been
resolved to the satisfaction of the Secured Parties, acting reasonably.

(w)

All Consents in respect of Material Project Documents required by the Agent have
been obtained in form and substance satisfactory to the Agent and without
duplication of any item already received hereunder, a certified true copy of
each such Consent shall have been delivered to the Agent.

(x)

Without duplication of any item already received hereunder, the Agent and the
Lenders shall have received payment of all fees which each of them is entitled
to receive on or prior to the Commercial Operation Date under any agreement with
the Borrower entered into in connection herewith, including any Secured
Document, together with reimbursement of all expenses and costs (including
reasonable fees, costs and expenses of Lenders’ Counsel and the Independent
Technical Consultant) which the Lenders and/or the Agent have incurred up to and
on the Commercial Operation Date in connection with this Agreement and the other
Secured Documents and the transactions contemplated thereunder.

(y)

Without duplication of any item already received hereunder, the Agent shall have
received a certificate of compliance issued by the Workplace Safety and
Insurance Board certifying compliance with the Workplace Safety and Insurance
Act (Ontario) including payments due, if any, thereunder.

(z)

Evidence all of the Material Project Documents (or any permitted replacement
thereof) set out in Schedule 11 in accordance herewith continue to be in full
force and effect (except where fully performed in accordance with the terms
thereof) and no default has occurred and is continuing, dispute under any such
other Material Project Document (or any permitted replacement thereof) which
could reasonably be expected to have a Material Adverse Effect.

(aa)

No Liens have been registered in accordance with the Construction Lien Act
(Ontario) against any of the Project Assets, the Real Property Interests, the
Collateral or the Site Lands forming part of the Borrower’s assets by any person
who is a contractor or supplier of equipment, property or services in connection
with the construction of the Project, which have not been discharged or vacated
nor has the Borrower received notice of a claim for lien in accordance with the
Construction Lien Act (Ontario) against any of the Project Assets, the
Collateral or the Site Lands forming part of the Borrower’s assets.

(bb)

The Agent and the Lenders shall be satisfied that the Punch List Reserve
Sub-Account has been established and is fully funded in cash with the required
Punch List Amount.

- 73 -

--------------------------------------------------------------------------------

 

 

(cc)

A Certificate of the Borrower, in form and substance satisfactory to the
Lenders, dated the Commercial Operation Date addressed to the Agent and the
Lenders certifying certain matters set out in this Section 6.4 and confirming
that each of the conditions precedent set out in this Section 6.4 have been
satisfied or waived.

6.5

Conditions Precedent to Proof of Capacity

The Borrower agrees to satisfy each of the following conditions precedent to
Proof of Capacity on or before the Proof of Capacity Date.  Proof of Capacity
shall not occur unless and until the Agent provides written notice to the
Borrower and the Lenders (a “Proof of Capacity Notice”) that each of the
following conditions precedent to Proof of Capacity has been satisfied or waived
by the Lenders

(a)

The conditions precedent set out in Sections 6.1, 6.2 and 6.4 have been
satisfied or waived.

(b)

The Proof of Capacity Certificate has been delivered to the Agent and the
Lenders and approved and accepted by all the Lenders.

Article 7
Security

7.1

Security

As continuing collateral security for the payment and performance of the Secured
Obligations, there shall be executed and delivered to the Agent the documents
listed on Schedule 12, each of which documents shall be in form and substance
satisfactory to the Secured Parties.

7.2

Continued Perfection of Security

The Borrower shall take such action and execute and deliver to the Agent such
agreements, conveyances, deeds and other documents and instruments as the Agent
shall reasonably request for the purpose of establishing, perfecting, preserving
and protecting the Security and the Liens of the Security, in each case promptly
upon request therefor by the Agent and in form and substance satisfactory to the
Secured Parties acting reasonably.

7.3

Registration

Unless the Agent notifies the Borrower otherwise, the Borrower shall cause the
Borrower’s Counsel and their respective agents to register the Security (or a
financing statement, notice or other document in respect thereof) on behalf of
the Agent in all offices where (a) such registration is necessary to create,
preserve, protect and perfect the Security and its validity, effect, priority
and perfection at all times, including any land registry or land titles office
and/or (b) the Agent or the Lenders’ Counsel specifically requests.

- 74 -

--------------------------------------------------------------------------------

 

 

7.4

Extensions, Etc.

The Secured Parties may grant extensions, take and give up securities, accept
compositions, grant releases and discharges and otherwise deal with the Borrower
or any other persons, sureties or securities as the Secured Parties, in their
sole discretion, may see fit, all without prejudice to the liability of the
Borrower under the Secured Documents or the rights of the Secured Parties or the
Agent under the Secured Documents.

7.5

Security Effective Notwithstanding Date of Loan

The Liens constituted by any of the Security or required to be created hereby or
thereby shall be effective, and the undertakings as to Liens herein or in any
other Loan Document shall be continuing, whether the monies and other credit
hereby or thereby secured or any part thereof shall be advanced before or after
or at the same time as the creation of any such Liens or before or after or upon
the date of execution of this Agreement, and shall not be affected by the
Secured Obligations fluctuating from time to time or the accounts established by
the Agent ceasing to be in debit balance.

7.6

No Merger

The taking of any Liens as provided under this Agreement or any other Secured
Document shall not operate by way of merger of any of the obligations of the
Borrower or any successor of the Borrower under this Agreement or any other
Secured Document, or of any Lien, guarantee, indemnity, contract, promissory
note, bill of exchange or security in any other form, whether or not similar to
the foregoing, and no judgment recovered by the Secured Parties shall operate by
way of merger or in any way affect the Liens provided for in this Agreement and
the other Secured Documents, which shall be in addition to and not in
substitution for any other security now or hereafter held by the Secured Parties
whether for Secured Obligations hereunder or under any other Secured
Document.  For greater certainty, no judgment recovered by the Secured Parties
shall operate by way of merger or in any way affect the obligation of the
Borrower to pay interest, fees and other amounts at the rates, times and manner
as provided in this Agreement.

7.7

Survival of Security

The Borrower and the Agent hereby acknowledge and agree that, notwithstanding
the repayment of the Loan Facility, none of the Liens created pursuant to the
Security shall be released until all the Borrower’s Secured Obligations have
been irrevocably and unconditionally paid in full provided that the Agent shall
at the sole cost and expense of the Borrower and without recourse to or any
representation or warranty of any kind by the Agent release the Sponsors
Security Documents as soon as practicable after the Commercial Operation Date.

7.8

Lien Matters

If a Lien is registered against any of the Project Assets and is not discharged
within ten (10) Business Days thereafter, the Secured Parties (directly or
through the Agent) shall be entitled, in their sole discretion, to pay into
court the amount required to effect removal of such Lien out of the Project
Revenue Account or, if such account has not been funded, as an

- 75 -

--------------------------------------------------------------------------------

 

 

Drawdown and the amount so paid (or, if such payment is made in a currency other
than Dollars, the Equivalent Amount in Dollars) shall be treated in like manner
as amounts paid by the Agent under Section 9.5.

7.9

Security Further Assurances

The Borrower shall, forthwith and from time to time on request from the Agent,
execute or cause to be executed, all such documents (including any change to any
Secured  Document) and do or cause to be done all such other matters and things
which in the reasonable opinion of the Agent or the Lenders’ Counsel may be
necessary or of advantage to give the Secured Parties (so far as may be possible
under any Applicable Law) the Liens and priority intended to be created by the
Secured Documents or, upon the occurrence and during the continuation of an
Event of Default, to facilitate realization under such Liens.  It is the
intention of the parties that the Secured Parties will, among other things, have
(a) a first priority Lien, subject to Permitted Liens, over all assets of the
Borrower comprised of personal property and real property, (b) a first priority
Lien, subject only to Permitted Liens referred to in paragraph (a) of Section
9.4.8, over all Capital Stock of the Borrower owned (directly or indirectly) by
each Sponsor Shareholder and (c) such other Liens over the assets of the
Borrower that are consistent with the Liens described in Clauses (a) and (b)
above as the Required Lenders may from time to time reasonably require.

7.10

Termination of Sponsor Guarantees

On and after the Proof of Capacity Date, the Agent shall promptly (and the
Required Lenders hereby authorize the Agent to) take such action and execute any
such documents as may be reasonably requested by the Borrower and at the
Borrower’s expense to terminate each Guarantor’s obligations under its Sponsor
Guarantee provided that: (a) no Default or Event of Default is continuing or
would result from the termination of the Sponsor Guarantees and (b) no payment
is due from the Guarantors under either of the Sponsor Guarantees.

Article 8
REPRESENTATIONS AND WARRANTIES

8.1

Representations and Warranties of the Borrower

To induce the Lenders and the Agent to enter into this Agreement and to induce
the Secured Parties to extend credit hereunder and under the other Loan
Documents, the Borrower hereby represents and warrants for and on its own behalf
and on behalf of each other Obligor to the Secured Parties, as follows and
acknowledges and confirms that the Secured Parties are relying upon such
representations and warranties in entering into this Agreement and in extending
credit hereunder and under the other Loan Documents:

8.1.1Existence and Good Standing

.  The Borrower has been incorporated and is existing under the Canada Business
Corporations Act.  Each Sponsor is a corporation duly and validly incorporated
or formed, organized and existing under the laws of its jurisdiction of
incorporation or formation.  Each Obligor has the legal capacity and right to
own its assets and to carry on its business in each jurisdiction in which its
assets are located or it carries on business excluding jurisdictions (other than
the Province of Ontario) in which the failure to have such

- 76 -

--------------------------------------------------------------------------------

 

 

legal capacity would not have or be reasonably likely to have a Material Adverse
Effect.  The Borrower has all requisite capacity (corporate or otherwise), power
and authority to own, hold under licence or lease its assets, including the
Project Assets, to develop, construct, own and operate the Project, to carry on
the business of the Project and to otherwise enter into, and carry out the
transactions contemplated by, the Transaction Documents to which it is a
party.  Each Sponsor has all requisite capacity (corporate or otherwise), power
and authority to own, hold under licence or lease its assets, to carry on its
business and to otherwise enter into, and carry out the transactions
contemplated by, the Transaction Documents to which it is a party.

8.1.2Authority

.  Each Obligor has the legal capacity and right to enter into each Transaction
Document to which it is a party and do all acts and things and execute and
deliver all documents as are required thereunder to be done, observed or
performed by it in accordance with the terms and conditions thereof.

8.1.3Due Authorization

.  Each Obligor has taken all necessary action to authorize the execution and
delivery of each Transaction Document to which it is a party, the creation and
performance of its obligations thereunder and the creation of the Liens over its
assets and the consummation of the transactions contemplated thereby.

8.1.4Due Execution

.  Each Obligor has duly executed and delivered each Transaction Document to
which it is a party.

8.1.5Validity of Transaction Documents - Non-Conflict

.  None of the authorization, execution, delivery or performance of the
Transaction Documents to which it is a party, nor the creation of any Liens over
the assets of any Obligor nor the consummation of any of the transactions
contemplated thereby (a) requires any Authorization to be obtained or
registration to be made (except such as have already been obtained or made and
are now in full force and effect and each Obligor is in compliance with the
requirements of all such Authorizations and no event has occurred, and no state
or condition exists, which could reasonably be expected to result in the
revocation, cancellation, suspension or any adverse modification of any such
Authorizations), (b) conflicts with, contravenes or gives rise to any default
under (i) any of the Constitutional Documents or internal corporate,
partnership, trust and/or other management resolutions of any Obligor, (ii) the
provisions of any indenture, instrument, agreement or undertaking to which any
Obligor is a party or by which any Obligor or any of its assets is or may become
bound the consequences of which could be material or affect the legality,
validity, effect, perfection or priority of the Security or (iii) any Applicable
Law or (c) has resulted or will result in the creation or imposition of any Lien
(other than Permitted Liens) upon any of the Collateral except as contemplated
herein.

8.1.6Enforceability

.  Each Transaction Document to which each Obligor is a party constitutes a
valid and legally binding obligation enforceable against it in accordance with
its terms, subject only to bankruptcy, insolvency, winding-up, dissolution,
administration reorganization, arrangement or other statutes or judicial
decisions affecting the enforcement of creditors’ rights in general and to
general principles of equity under which specific performance and injunctive
relief may be refused by a court in its discretion.

8.1.7Absence of proceeding

.  There is no existing, pending or, to its knowledge, threatened proceeding
against any Obligor or its respective assets, including the Project Assets or

- 77 -

--------------------------------------------------------------------------------

 

 

the Project, which, if adversely determined to any Obligor or the Secured
Parties, could reasonably be expected to result in a Material Adverse Effect or,
except for any proceeding notified to the Agent pursuant to Section 9.1, could
reasonably be expected to result in any one or more judgments, orders or awards
ordering any Obligor to pay more than the Threshold Amount.  No event has
occurred, and no state or condition exists, which could reasonably be expected
to give rise to any such proceeding, except for the subject matter of any
proceeding notified to the Agent pursuant to Section 9.1, and there is no
judgment, order or award outstanding against any Obligor, the Project or the
Project Assets which could reasonably be expected to have a Material Adverse
Effect.

8.1.8Financial Statements

.  Each financial report and financial statement of each Obligor delivered to
the Lenders pursuant to or in connection with this Agreement have been prepared
in accordance with Applicable Accounting Principles (subject to year-end audit
adjustments and the absence of notes, where applicable), does not contain (or,
if audited, would not contain) any Impermissible Qualification and fairly and
accurately presents in all material respects the financial information and the
financial condition and results of operations of such person contained therein
as at their respective preparation dates.  Except to the extent fully disclosed
or reserved against in accordance with Applicable Accounting Principles in the
financial statements delivered to the Lenders pursuant to this Agreement, as of
the date of such financial statements, no Obligor has any outstanding
liabilities or obligations (whether accrued, absolute, contingent or otherwise)
of any material nature.

8.1.9Base Financial Model

.

(a)

The most recent Base Financial Model delivered to the Lenders has been prepared
in accordance and compliance with the requirements of this Agreement.  The
statements of opinion or belief, projections and forecasts in the Base Financial
Model, and the assumptions on which they are based and the values given to those
assumptions, were arrived at in good faith by the Borrower, after due and
careful consideration and enquiry and based on reasonable grounds consistent
with the proposal submitted by or on behalf of the Borrower to the Lenders in
respect of the Project, and were fair and reasonable in the circumstances
prevailing at the time of preparation.

(b)

No Obligor is aware of any fact, event or circumstance the inclusion or omission
of which makes or would be reasonably expected to make the Base Financial Model
inaccurate or misleading in any material respect.

(c)

The Base Financial Model takes into account all the provisions of the
Transaction Documents and contains the Borrower’s reasonable estimate of the
projected receipts and expenditures and costs required to achieve Commercial
Operation.

(d)

To the best of the Borrower’s knowledge and belief, there are no errors in the
Base Financial Model which would materially adversely affect the estimate
operating results and cash flows set out in the Base Financial Model.

8.1.10Material Project Documents

.  The Material Project Documents represent all of the agreements and documents
material and necessary to own, design, develop, construct,

- 78 -

--------------------------------------------------------------------------------

 

 

commission, start-up, operate, maintain and carry out the Project and to fully
perform all obligations of each of the Major Project Parties under the Material
Project Documents (other than financing the Project), including, the
construction of the Plant; there are no other agreements or documents in
existence which replace or relate to any Material Project Documents which would
materially affect the interpretation or application of, or which waive or
release any rights or obligations under, any such Material Project Documents
and, upon the execution and delivery of enforceable Consents that are
contemplated hereunder, there are no provisions within the corresponding
Material Project Documents restricting assignment thereof to the Agent.  Each of
the Material Project Documents is in full force and effect, and except as
disclosed to the Agent, no written notice or claim of a default or breach
thereunder, or of the occurrence of any condition entitling any party to
terminate its obligations thereunder, has been delivered to any of the Major
Project Parties.  Except as disclosed to the Agent, no default or event which,
with the passing of time or the giving of notice (or both) or a determination
being made under the relevant provision would constitute an event of default on
the part of any Major Project Party exists under any of the Material Project
Documents.  Except as disclosed to the Agent, to the best of the knowledge of
the Borrower after due enquiry, no default or event which with the passing of
time and/or giving of notice (or both) and/or a determination being made under
the relevant provision would constitute an event of default on the part of any
of the other contracting parties to any of the Material Project Documents exists
under any of the Material Project Documents.  As of the date of this Agreement,
all conditions to be satisfied by each Major Project Party under or pursuant to
each Material Project Document to which it is a party prior to Financial Closing
have been satisfied and fulfilled by the Major Project Parties or waived.  There
are no material agreements to which any Major Project Party is a party which
relate to the Project or the Secured Property, true and complete copies of which
have not been delivered to the Agent.  As of the date hereof, Schedule 11
constitutes an accurate list of all Material Project Documents.  All Additional
Project Documents are expected to be obtained in the normal course (without the
expenditure of previously non-budgeted amounts) by the date such Additional
Project Documents are required for the Project.

8.1.11Project Authorizations

.  All Project Authorizations (other than Future Project Authorizations) have
been obtained and are in full force and effect and the Future Project
Authorizations will be obtained when required and/or necessary and will be in
full force and effect at such time, except, in each case, where failure to
obtain individually or in the aggregate, would not, now or at any time while any
Loan is outstanding, reasonably be expected to have a material adverse effect on
the design, development, engineering construction, commissioning, start-up,
management or operation of the Project.  The Project and Project Assets comply
in all material respects with the specifications, plans and drawings submitted
to obtain the Project Authorizations except, in each case, where failure to
obtain individually or in the aggregate, would not, now or at any time while any
Loan is outstanding hereunder, reasonably be expected to have a material adverse
effect on the Project Assets or the design, development, engineering,
construction, commissioning, start-up, management or operation of the Project.
No Obligor has received any written notification, of any pending or threatened
non-issuance, non-renewal, revocation, cancellation, suspension, adverse change
or refusal of, or taken any steps for, and no event has occurred, and no state
or condition exists, which could reasonably be expected to result in, the
non-issuance, non-renewal, revocation, cancellation, suspension, adverse change
or refusal of any Project Authorizations (except to the extent that any such
non-issuance, non-renewal, revocation, cancellation, suspension, adverse change
or refusal would not reasonably be

- 79 -

--------------------------------------------------------------------------------

 

 

expected to have a material adverse effect on the design, development,
engineering, construction, commission, start-up, management or operation of the
Project).  Each Obligor is in compliance with all Project Authorizations then
required for the Project and with all Applicable Laws and the performance of
their respective obligations under the Loan Documents to which they are a party,
in each case except to the extent non-compliance would not reasonably be
expected to have a Material Adverse Effect.

8.1.12Other Authorizations

.  All Authorizations and registrations necessary to permit each Obligor to
execute, deliver and perform each Transaction Document to which it is party,
grant any Security and consummate the transactions contemplated thereby and own
its assets and carry on its business have been obtained or effected and are in
full force and effect, save and except for those authorizations that have not
been obtained and could not reasonably be expected to have a Material Adverse
Effect.  The Borrower is in compliance with the requirements of all such
Authorizations and registrations and there is no judgment, order or award
outstanding or proceeding existing, pending or, to its knowledge, threatened
which could reasonably be expected to result in the non-issuance, non-renewal,
revocation, cancellation, suspension, adverse change or refusal of any of such
Authorizations and registrations, except for any such authorization or
registration the absence of which could not reasonably be expected to have a
Material Adverse Effect.

8.1.13Easements

.  All Easements and rights-of-way required by the Project and Project Assets
pursuant to Applicable Law and all Easements and rights-of-way required to own,
develop, construct, operate, legally access and maintain the Project Assets:

(a)

have been obtained and are in full force and effect if they are in Part I of
Schedule 15;

(b)

are expected to be obtained in the normal course by the applicable date required
by the Transaction Documents and/or Applicable Law if they are in Part II of
Schedule 15;

(c)

have been obtained if they are in Part II of Schedule 15 and were to be obtained
by the applicable date required by the Transaction Documents and/or Applicable
Law where such date has passed; and

(d)

if not yet obtained (in respect of material Easements), are expected to be
obtained in the normal course (without the expenditure of previously
non-budgeted amounts).

8.1.14Utilities

.  All utility services necessary for the construction and the operation of the
Project for its intended purposes are available or will be so available as and
when required upon commercially reasonable terms.

8.1.15Title to Assets

.  The Borrower owns or will acquire in the ordinary course all assets, property
and property rights (real or personal, tangible or intangible) necessary to
complete, operate and maintain the Project as contemplated by the Transaction
Documents.  The Borrower is the legal and beneficial owner of the Site Lands,
Project Assets, Collateral and Real Property Interests and has good, valid,
marketable and freehold title to the Site Lands, Project

- 80 -

--------------------------------------------------------------------------------

 

 

Assets, Collateral and Real Property Interests and has or will have good title
to all other Project Assets necessary to complete, operate and maintain the
Project as contemplated by the Transaction Documents and the Base Financial
Model, as applicable, in each case subject only to Permitted Liens.  The Site
Lands are the only real property owned by the Borrower.

8.1.16Sufficiency of Rights

.

(a)

The services to be performed, the materials to be supplied and the property
interests and contractual rights (including rights of way and licences of
occupation) and other rights granted to or held by the Borrower pursuant to the
Material Project Documents, the Real Property Interests and the Project
Authorizations:

(i)

comprise all of the property interests and contractual rights necessary or
desirable to continue the construction, installation, ownership, operation and
maintenance of the Project by or for the Borrower as contemplated by the
Material Project Documents and the Base Financial Model; and

(ii)

provide adequate ingress and egress from and to the Project for any reasonable
purpose in connection with the construction, installation, ownership, operation
or maintenance of the Project by or for the Borrower, as contemplated by the
Material Project Documents and the Base Financial Model.

(b)

There are no material services, materials or rights which may reasonably be
expected to be required for the construction, installation, ownership, operation
and maintenance of the Project by or for the Borrower, as contemplated by the
Material Project Documents and the Base Financial Model, as applicable, other
than those granted by, or to be provided through, the Material Project
Documents.

8.1.17Location of the Borrower and Tangible Assets

.  The registered office, places of business, chief executive office, principal
place of residence and location of the Borrower (within the meaning assigned in
Section 7(3) of the PPSA and regulations issued thereunder) is 1086 Modeland
Road, 1010 Building, Room 251, Sarnia, Ontario, Canada N7S 6L2.  The locations
of the Project Assets are on or within the Site Lands and all tangible Project
Assets have been constructed and are being constructed within the Site Lands or,
in the case of incidental pipes, lines, wires and related equipment only, within
the boundaries of municipal rights of way or Easements benefiting the Site
Lands.

8.1.18Intellectual Property

.

(a)

Ownership.

(i)

The Borrower is the sole legal and beneficial owner of the applied for or
registered Intellectual Property Rights listed in Schedule 27 (the “Borrower
IP”) free and clear of all Liens whatsoever, except for Permitted Liens.

- 81 -

--------------------------------------------------------------------------------

 

 

(ii)

The Borrower IP is valid and subsisting, and is in good standing, all required
filings with any relevant governmental intellectual property office have been
made and all required filing fees have been paid.

(iii)

The Borrower has used the Borrower IP in such manner as to preserve its rights
therein including the use of proper notices indicating ownership of and/or
rights to use the Borrower IP, to the extent reasonably necessary for the
protection of the Borrower IP.

(iv)

The Borrower is not aware of any claim having been made that the use of any
Intellectual Property Rights of the Borrower, the use of any Intellectual
Property Rights used by the Borrower in the Project or the sale or licensing of
any of the products produced by the Borrower does or may violate the rights of
any other person, which, if determined adversely to the Borrower could
reasonably be expected to result in a Material Adverse Effect.

(v)

There is no proceeding in progress or, to the knowledge of the Borrower, pending
or threatened in writing against or relating to the Borrower or affecting the
Intellectual Property Rights of the Borrower or the Intellectual Property Rights
used by the Borrower in the Project which, if determined adversely to the
Borrower, could reasonably be expected to result in a Material Adverse Effect.

(vi)

The Borrower is not aware of any third-party presently infringing the Borrower
IP or that has infringed the Borrower IP in the past three years.

(b)

Licensing.  All IP Licences relating to or used or intended to be used for the
Project, including the IP Licence under the License Agreement, are in full force
and effect, the Borrower has duly observed and performed in all material
respects all of its covenants and obligations under all such IP Licenses and, to
the knowledge of the Borrower, there has not been any default under or breach of
any of such IP Licenses by the other parties thereto.

8.1.19Insurance

.  Each policy of insurance required to be maintained by the Borrower pursuant
to Section 9.3.24 has been obtained and is in full force and effect and all
premiums due and payable in relation thereto have been paid.

8.1.20Taxes

.  The Borrower has (a) delivered or caused to be delivered all Tax returns
which are now due to the appropriate Governmental Authority, (b) paid and
discharged all Taxes payable by it when due, (c) made provision for appropriate
amounts in respect of any Taxes likely to be exigible in accordance with
Applicable Accounting Principles, (d) withheld and collected all Taxes required
to be withheld and collected by it and remitted such Taxes to the appropriate
Governmental Authority when due and (e) paid and discharged all Statutory Prior
Claims when due; and no assessment or appeal is, to its knowledge, being
asserted or processed with respect to such returns, Taxes or Statutory Prior
Claims, except for (i) those subject to Contested Tax Proceedings respecting an
aggregate Tax liability for the Borrower not exceeding the Threshold Amount
after the date of this Agreement and (ii) those which could not reasonably

- 82 -

--------------------------------------------------------------------------------

 

 

be expected to result in any sale, forfeiture or loss of the Project, Site
Lands, the Project Assets or the other Collateral.

8.1.21No Material Adverse Change

.  Since January 31, 2014, no Material Adverse Change has occurred.

8.1.22No Default

.  No Default or Event of Default has occurred which has not been either
remedied (or otherwise ceased to be continuing) or expressly waived by the
Lenders in writing.

8.1.23Compliance with Laws

.

(a)

The Borrower is in compliance with all Applicable Laws, save (except in the case
of Applicable Laws relating to bribery and corruption) for non-compliance which
could not reasonably be expected to have a Material Adverse Effect.

(b)

The Borrower is in compliance with all requirements of Employee Benefits
Legislation and health and safety, workers compensation, employment standards,
labor relations, health insurance, employment insurance, protection of personal
information, human rights laws and any Canadian federal, provincial or local
counterparts or equivalents in each case, as applicable to the employees of the
Borrower and as amended from time to time, save for non-compliance which could
not reasonably be expected to have a Material Adverse Effect.

8.1.24Contracts

.  The Borrower is in compliance with all agreements material to its business,
save for non-compliance which could not reasonably be expected to have a
Material Adverse Effect.

8.1.25Type of Business

.  The business activity directly relating to the Project is the only business
activity in which the Borrower engages and the Borrower does not engage in any
other business activity.  The Borrower does not own, lease or otherwise hold any
assets other than the Project Assets which are used or intended to be used in
connection with the Project.  The Borrower does not engage in any business
activity that relates to Sanctioned Activities.

8.1.26Name, Entity and Group Organization

.  The full correct legal name of the Borrower is BioAmber Sarnia Inc. and the
Borrower has not adopted a French form of name, a combined English and French
form of name or a combined French and English form of name.  The Borrower is a
single purpose entity and does not have any Subsidiaries.  The Borrower is not,
directly or indirectly, a member of or a participant in any partnership, joint
venture or syndicate.  As of the date hereof, the owners, beneficially and of
record, of the issued Capital Stock of the Borrower and, the issued Capital
Stock of any person other than the Sponsors who owns, beneficially and of
record, directly or indirectly, the issued Capital Stock of the Borrower are
depicted in the organization chart set out in Schedule 17.  No person other than
Mitsui and BioAmber Luxco has any option or right to acquire any Capital Stock
in the Borrower.  The Borrower shall promptly deliver to the Agent an updated
organization chart set out in Schedule 17 following any sale, transfer or issue
of shares permitted under this Agreement.

- 83 -

--------------------------------------------------------------------------------

 

 

8.1.27Solvency

.  No Insolvency Event has occurred in respect of any Obligor.  Each Obligor is
Solvent.

8.1.28General Environmental Representations and Warranties

.  With respect to the Environment (a) Project Assets, including the Plant and
the Site Lands (including the buildings, erections and facilities constructed
thereon) and appurtenances comprising or used in connection therewith, are and
have at all times been owned, leased, managed, controlled or operated in
compliance with all Environmental Laws for the period they have been owned,
leased, managed, controlled or operated by the Borrower (including its
predecessors by amalgamation or merger) and (b) (to the knowledge of the
Borrower) all real estate (including the buildings, erections and facilities
constructed thereon) and appurtenances comprising or used in connection
therewith were at all times owned, leased, managed, controlled or operated by
the predecessors in title to such real estate in compliance with all
Environmental Laws; with the exception of any non-compliance referred to in
Clauses (a) and (b) above (i) which could not reasonably be expected to result
in Environmental Liabilities of the Borrower in an aggregate amount for the
Borrower exceeding the Threshold Amount on the date of this Agreement and the
Threshold Amount thereafter and (ii) those which could not reasonably be
expected to give rise to a Material Adverse Effect.  The Borrower has not been
convicted of an offence for non-compliance with any Environmental Law or has
been fined or otherwise sentenced or settled a prosecution in respect of such an
offence short of conviction.  The Borrower has provided full details to the
Independent Technical Consultant and the Agent of all inspections,
investigations, studies, audits, tests, reviews and other analyses carried out
by it, or on its behalf, in relation to any environmental matters pursuant to
any Environmental Laws in respect of the Project Assets and the Site Lands or
any adjoining property over which the Site Lands enjoy any rights or amenities.

8.1.29Specific Environmental Representations and Warranties

.  Without limiting the generality of Section 8.1.28, with respect to the
Environment:  (a) there are no existing, pending or (to the knowledge of the
Borrower) threatened in writing: (i) claims, complaints, notices or requests for
information received by it or of which it has knowledge with respect to any
alleged violation by it of or alleged Environmental Liability relating to any of
the Project Assets, Plant, the Site Lands, the Project or any operations on the
Site Lands, or (ii) governmental or court orders, including stop, Clean-Up or
preventative orders, directions or action requests which have been received by
it relating to the Environment requiring any works, repairs, remediation,
Clean-Up, construction or capital expenditures by it with respect to any of the
Project Assets which remains outstanding; (b) except in compliance with
Environmental Law, no Hazardous Materials have been generated, received,
handled, used, stored, treated or shipped at or from, and there has been no
discharge or release of Hazardous Materials at, on, from or under any of the
Project Assets and none of the Project Assets has concentrations of Hazardous
Materials that exceed standards published by the relevant Governmental
Authorities; (c) no property now or previously owned, leased, managed,
controlled or operated by the Borrower (including its predecessors by
amalgamation, merger or other business combination) is listed or, to the
knowledge of the Borrower, is proposed for listing on any similar list of sites
under any other Applicable Law requiring investigation, remediation or Clean-Up
or giving rise to claims or losses and expenses imposed under Environmental
Laws; (d) except in compliance with Environmental Law, (to the knowledge of the
Borrower) none of the lands and premises comprising any of the Project or
Project Assets (including the Plant and the Site Lands) has been used for the
disposal of Waste or as a landfill or Waste disposal site; and (e) the Borrower
has not directly transported or directly

- 84 -

--------------------------------------------------------------------------------

 

 

arranged for the transportation of any Hazardous Materials to any location,
except in compliance with Environmental Law; with the exception of (i) any
matter referred to in Clauses (a) to (e) above which collectively could not
reasonably be expected to result in Environmental Liabilities of the Borrower in
an aggregate amount for the Borrower exceeding the Threshold Amount on the date
of this Agreement and the Threshold Amount thereafter and (ii) those which could
not reasonably be expected to give rise to a Material Adverse Effect.

8.1.30Employee Relations

.  There are no strikes, work stoppages or controversies pending or (to the
knowledge of the Borrower) threatened between the Borrower and any of its
employees (including unions representing employees), other than employee
grievances arising in the ordinary course of business which could not reasonably
be expected to result in work stoppages, and other than those disclosed in
writing to the Agent which could not reasonably be expected to have a Material
Adverse Effect.  The hours worked by and payments made to employees of the
Borrower have not been in violation of any Applicable Law dealing with such
matters, other than those which could not reasonably be expected to have a
Material Adverse Effect.  All payments due from the Borrower or for which any
claim may be made against the Borrower on account of wages or employee related
assessments, premiums, fees, taxes, penalties or fines and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Borrower, with the exception of (a) payments in an aggregate
amount for the Borrower not exceeding the Threshold Amount (or Equivalent in
other currency) and (b) those which could not reasonably be expected to have a
Material Adverse Effect.

8.1.31Collective Bargaining

.  The Borrower is not a party to any collective bargaining agreement, contract
or legally binding commitment to any trade union or employee organization or
group in respect of or affecting employees of the Borrower. The Borrower is not
a party to any application, complaint, grievance, arbitration, or other
proceeding under any statute or under any collective agreement related to any
employee of the Borrower or the termination of any employee of the Borrower
except as would not reasonably be expected to have a Material Adverse Effect,
and, to the knowledge of the Borrower, there is no open complaint, inquiry or
other investigation by any regulatory or other administrative authority or
agency with regard to or in relation to any employee of the Borrower or the
termination of any employee of the Borrower except as would not reasonably be
expected to have a Material Adverse Effect.

8.1.32Employee Benefit Matters

.

(a)

Contributions to each Pension Plan and Employee Benefit Plan maintained or
contributed to by the Borrower are being made in accordance with Applicable Law
and the terms of such Pension Plan or Employee Benefit Plan.  The Borrower has
remitted all Pension Plan contributions, provincial pension plan contributions,
workers’ compensation assessments, employment insurance premiums, employer
health taxes, municipal real estate taxes and other taxes payable under
Applicable Law by it, and, furthermore, have withheld from each payment made to
any of its present or former employees, officers and directors, and to all
persons who are non-residents of Canada for the purposes of the Income Tax Act
(Canada) all amounts required by law to be withheld, including all payroll
deductions required to be withheld and has remitted such amounts to the proper
Governmental Authority within the time required under applicable law. The

- 85 -

--------------------------------------------------------------------------------

 

 

Borrower does not administer, maintain or contribute to a Defined Benefit Plan
or has any liability in respect of any Defined Benefit Plan.

(b)

All obligations regarding the Pension Plans and the Employee Benefit Plans
(including current service contributions) have been satisfied, there are no
outstanding defaults or violations by any party to any Pension Plan and any
Employee Benefit Plan and no taxes, penalties or fees are owing or exigible
under any of the Employee Benefit Plan, except which could not reasonably be
expected to result in a Material Adverse Effect.  Except as disclosed in
Schedule 23 (as updated from time to time), each Pension Plan and each Employee
Benefit Plan is fully funded or fully insured pursuant to the actuarial
assumptions and methodology set out in Schedule 23 (as updated from time to
time) and, in the case of a Pension Plan, as required under the most recent
actuarial valuation filed with the applicable Governmental Authority pursuant to
generally accepted actuarial practices and principles.  To the best knowledge of
the Borrower, no fact or circumstance exists that could adversely affect the
tax-exempt status of a Canadian Pension Plan or Employee Benefit Plan.

8.1.33Pensions

.

(a)

The Unfunded Liabilities of all Pension Plans do not in the aggregate exceed the
Threshold Amount.  Each Pension Plan complies in all material respects with all
applicable requirements of law and regulations.  No Pension Event has occurred
or is reasonably expected to occur that could result in material liability to
the Borrower and no equivalent or analogous action or liability under the laws
of any jurisdiction outside Canada with respect to any Canadian Pension Plan or
other Pension Plan has occurred or is reasonably expected to occur.

(b)

Full payment when due has been made of all amounts which the Borrower is
required under the terms of each Pension Plan or Applicable Law to have paid as
contributions to such Pension Plan and no Unfunded Liability in excess of the
Threshold Amount in the aggregate exists with respect to all Pension Plans of
the Borrower.  There is no order outstanding and no pending or, to the knowledge
of the Borrower, threatened proceeding against any such Pension Plan, any
fiduciary thereof, or the Borrower with respect thereto which could reasonably
be expected to have a Material Adverse Effect or could reasonably be expected to
result in an order ordering the Borrower to pay more than the Threshold
Amount.  Each Pension Plan is administered in compliance in all material
respects with all Applicable Laws and the respective requirements of the
governing documents for such plan.  There is no proceeding or claim other than
routine claims for benefits pending or, to the knowledge of the Borrower,
threatened against the Borrower with respect to any Pension Plan.

(c)

Schedule 23 (as updated from time to time) lists all the Pension Plans and
Employee Benefit Plans applicable to the employees of the Borrower in respect of
employment in Canada and which are currently maintained or sponsored by the
Borrower or to which the Borrower contributes or has an obligation to
contribute,

- 86 -

--------------------------------------------------------------------------------

 

 

except, for greater certainty, any statutory plans to which the Borrower is
obligated to contribute to or comply with under Applicable Law.

8.1.34No Changes

.  As of the date hereof, there have been no material changes to the design,
erection or commissioning of the Project, except for changes thereto which do
not in the aggregate impair satisfaction of the requirements for the Commercial
Operation Date, reduce the design capacity or otherwise adversely affect the
economic viability or performance of the Project.

8.1.35Completion

.  The Borrower is not aware of any existing act, matter, thing or circumstance
which will prevent or materially prejudice the Commercial Operation Date
occurring before the Scheduled Commercial Operation Date.

8.1.36Information Supplied

.

(a)

Each Obligor has disclosed to the Agent and Lenders all agreements, instruments
and corporate or other restrictions to which it, the Project or the Project
Assets is subject, and all other matters known to it, including all matters
pertaining to the Obligors, the Project and the Project Assets, that,
individually or in the aggregate, could reasonably be expected to be material to
a Lender.

(b)

All information (other than Projections) furnished to the Agent or the Lenders
by or on behalf of any Obligor in connection with any of the Transaction
Documents is correct in all material respect on the date hereof and no such
information contains any material misstatement of fact or omits to state a
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which they were made and as of the date
made.  No representation or warranty is or shall be deemed made in this
Section 8.1.36(b) or (c) as to the actual date of Commercial Operation, Approved
Operating Costs or Approved Capital Expenditures, exchange or interest rates,
rates of inflation, transportation costs, the Project’s actual rate of
production or the actual cash flows or actual financial results to be achieved
by the Project will turn out to be.

(c)

Each financial forecast and projection (“Projections”) prepared and furnished by
or on behalf of any Obligor to the Lenders pursuant to or in connection with any
Transaction Document was based upon assumptions believed to be reasonable by
each Obligor as of the date of preparation.

(d)

The Borrower has provided to the Independent Technical Consultant all of the
material information in its possession or to which it has access relating to the
Project and the design, development, engineering, construction, commissioning,
start-up, operation and maintenance thereof (other than the unit operation
design and operating condition details relating to the Project) and the Borrower
has reviewed the report of the Independent Technical Consultant delivered
pursuant to Section 6.1(e) and such report, based on the Borrower’s review,
(excluding any information with respect to any opinions contained therein), is
not materially incorrect.

- 87 -

--------------------------------------------------------------------------------

 

 

8.1.37Copies of Transaction Documents

.  The copies of each Transaction Document and of any changes to any Transaction
Document provided or to be provided by the Borrower to the Agent and each Lender
are, or when delivered will be, true and complete copies of such agreements and
no consent or other further action is required for the effectiveness and
enforceability of any of such agreements heretofore provided and each such
agreement is, or when executed and delivered will be, in full force and
effect.  No default under any Material Project Agreement has occurred and is
continuing.

8.1.38Existing Debt

.  Set forth on Schedule 21 is a true and complete list of all Debt of the
Borrower outstanding as of the date set out in Schedule 21, other than unsecured
Debt of the Borrower which in the aggregate is less than $100,000, and
indicating whether such Debt is secured or unsecured.  All such Debt is in good
standing and, no default or event has occurred which, with the giving of notice,
lapse of time or both, would constitute a default under, or in respect of such
Debt.

8.1.39Ranking

.  The obligations of the Borrower hereunder and the Loans made hereunder, will
at all times rank in right and priority of payment at least pari passu with all
other unsecured non-subordinated Debt of and claims against the Borrower.  None
of the assets of the Borrower are subject to any purchase-money security
interests or other Liens ranking or purporting to rank pari passu or in priority
to any and all Security, other than Permitted Liens.

8.1.40No Immunity

.  No Obligor nor any of its assets is entitled to claim or has any immunity
from jurisdiction of any court or from set-off, claim, execution, attachment or
any other legal process (whether through service, notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise).

8.1.41Broker Fees

.  There are no brokerage commissions, finder’s fees or investment banking fees
payable in connection with any transactions contemplated by the Transaction
Documents.

8.1.42Sanctioned Activities

.  None of the transactions contemplated by the Transaction Documents violates
any Sanctioned Activities.  The Borrower has not used any of the proceeds under
the Loan Facility for business activities in any Sanctioned Countries.  No
Obligor is a Sanctioned Person and the Borrower does not engage in any business
activities or transactions, or is otherwise associated, with a Sanctioned
Person.

8.1.43Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada)

.  The Borrower does not operate in countries that are members of the Financial
Action Task Force.  The Borrower is not a charity registered with the Canada
Revenue Agency nor does it solicit charitable financial donations from the
public.

8.2

Repetition of Representations and Warranties

The representations and warranties made in Section 8.1 shall be made as of the
date of this Agreement and shall be deemed to be repeated by the Borrower (a) on
each date a Drawdown Request is delivered to the Agent and on the corresponding
Drawdown Date, (b) as of the last day of each calendar month, (c) as of the
Financial Closing Date, (d) on the Commercial Operation Date and (e) on the
Proof of Capacity Date, in each case by reference to

- 88 -

--------------------------------------------------------------------------------

 

 

the facts and circumstances then existing, it being understood that to the
extent such representations and warranties relate solely to a specifically
identified earlier date they need only be true and correct in all material
respects as of such earlier date.

8.3

Survival of Representations and Warranties

The representations and warranties made in Section 8.1 and each of the other
Loan Documents or deemed repeated in Section 8.2 shall survive the execution and
delivery of this Agreement and the making of each Drawdown notwithstanding any
investigations or examinations which may be made by any Secured Party or
Lenders’ Counsel, and the Secured Parties shall be deemed to have relied on such
representations and warranties in the making of each Drawdown.

Article 9
COVENANTS

The Borrower covenants and agrees with the Secured Parties that until the Loan
Obligations have been paid in full:

9.1

Reporting Covenants

Until all Secured Obligations are paid in full, the Borrower covenants and
agrees with the Secured Parties for and on its own behalf and on behalf of the
other Obligors that it will duly perform and comply with each of the following
reporting covenants:

9.1.1Financial and Other Reporting

.  The Borrower shall furnish to (or cause to be furnished to) (by e-mail in pdf
format or by such other method of delivery as the Agent may reasonably request)
the Agent the following statements and reports, each such statement and report
to be in form and substance satisfactory to the Lenders (with sufficient copies
for all of the Lenders):

(a)

as soon as practicable and in any event within ninety (90) days after the end of
each Fiscal Year, (i) the annual financial statements of each of BioAmber and
Mitsui and, for the Fiscal Year ending December 31, 2015 and thereafter, the
Borrower, in each case audited by its Auditors (with no Impermissible
Qualification) for such Fiscal Year, each prepared in accordance with Applicable
Accounting Principles and, if prepared, such Auditors’ letter to management,
(ii) the unaudited annual financial statements of BioAmber Luxco and, for the
Fiscal Year ending December 31, 2014, the Borrower and (iii) a Compliance
Certificate from the Borrower prepared as at such Fiscal Year end;

(b)

as soon as practicable and in any event within forty-five (45) days after the
end of each calendar month of each Fiscal Year, (i) the unaudited monthly
financial statements of each Obligor (other than Mitsui) prepared in accordance
with Applicable Accounting Principles (subject to annual audit adjustments and
the absence of notes) consisting of a balance sheet and statements of income and
retained earnings (or deficit) and of changes in cash position, together with
(A) a comparison to the prior period and year, and (B) a corresponding
discussion and

- 89 -

--------------------------------------------------------------------------------

 

 

analysis of results from management, and (ii) a Compliance Certificate from the
Borrower prepared as at such calendar month end;

(c)

as soon as practicable and in any event within forty-five (45) days after the
end of each three-month accounting period of each Fiscal Year of Mitsui, the
unaudited quarterly financial statements of Mitsui prepared in accordance with
Applicable Accounting Principles (subject to annual audit adjustments and the
absence of notes) consisting of a balance sheet and statements of income and
retained earnings (or deficit) and of changes in cash position, together with
(i) a comparison to the prior period and year, and (ii) a corresponding
discussion and analysis of results from management;

(d)

at least sixty (60) days prior to the start of each Fiscal Year, a proposed
updated operating, maintenance and capital budget (the “Proposed OMC Budget”)
for the Borrower for the upcoming Fiscal Year on a monthly basis, which Proposed
OMC Budget shall be subject to review and approval by the Lenders in
consultation with the Independent Technical Consultant and shall be revised to
include changes required by the Lenders or the Independent Technical Consultant,
acting reasonably until the Lenders, in consultation with the Independent
Technical Consultant have indicated that they are satisfied with and have
approved such Proposed OMC Budget (such approved Proposed OMC Budget, the “OMC
Budget”), provided that if during any Fiscal Year the Plant does not fail at any
time to produce sixty-six (66) metric tonnes of Product per day for any five (5)
consecutive day period, then the Independent Technical Consultant shall not be
involved with the approval process of the Proposed OMC Budget and the OMC Budget
for the immediately following Fiscal Year.

(e)

[intentionally deleted];

(f)

without duplication, all material notifications, information, certificates and
reports under the Material Project Documents;

(g)

prior to the Commercial Operation Date, copies of any material reports received
from the Contractor or any other reports that the Agent may request from time to
time, acting reasonably; and

(h)

from time to time, such other reports and additional information regarding the
Project or any of the assets of the Borrower as Agent or any Lender may
reasonably request.

9.1.2Pre-COD Reports.  From and after the Financial Closing Date until the
Commercial Operation Date the Borrower shall furnish to (or cause to be
furnished to) (by e-mail in pdf format or by such other method of delivery as
the Agent may reasonably request) the Agent a Project progress report of the
Borrower (in form and substance satisfactory to the Lenders) by the 15th day of
each calendar month attesting to all matters of Project status customary for
such reports including:

- 90 -

--------------------------------------------------------------------------------

 

 

(a)

Project Costs incurred in such prior month by major expense category and
compared as against the Project Budget;

(b)

a statement of all amounts paid under the Material Project Documents during such
month;

(c)

Project Costs anticipated to be payable in the next succeeding month;

(d)

the Costs to Complete;

(e)

a description of any Cost Overruns detailing any variances from the Project
Budget;

(f)

the estimated Commercial Operation Date detailing any variances from the Project
Schedule;

(g)

certification that no Funding Shortfall exists;

(h)

a narrative report describing in reasonable detail the progress of the
construction of the Project since the last report, and compared as against the
originally established milestones set out in the Project Schedule;

(i)

that the Project is being built substantially in all material respects in
accordance with the Material Project Documents and good industry practices;

(j)

that the Commercial Operation Date is expected to occur on or before the
Scheduled Commercial Operation Date;

(k)

identification of all Material Project Documents, if any, entered into by the
Borrower since the last such report or the Financial Closing Date, as the case
may be;

(l)

that all Project Authorizations which are at the time necessary in connection
with the Project have been obtained and are in full force and effect and with
respect to any changes in Project Authorizations since the last report;

(m)

the reconciliation of amounts disbursed from the Project Revenue Account to
amounts sets forth and approved in any Drawdown Requests; and

(n)

any fact, occurrence, condition, circumstance or event that have had or could
reasonably be expected to:

(i)

delay the Commercial Operation Date;

(ii)

have an adverse effect on or otherwise impair (A) the design or engineering of
the Plant and the Project, (B) the procurement in connection with the Project,
(C) the planned operation and maintenance of the Plant and Project; and/or (D)
any other aspect of the Project;

- 91 -

--------------------------------------------------------------------------------

 

 

(iii)

render unreasonable or inappropriate any material assumption, prospect or
forecast on which the Base Financial Model is based,

and in each case an explanation of the anticipated manner timing and actions
proposed to be taken by the Borrower in reaction to any such fact, occurrence,
condition, circumstance or event.

9.1.3Post COD Reports.

  From and after the Commercial Operation Date the Borrower shall furnish to (or
cause to be furnished to) (by e-mail in pdf format or by such other method of
delivery as the Agent may reasonably request) the Agent a Project operating
report of the Borrower (in form and substance satisfactory to the Lenders) for
each Fiscal Quarter by the 15th day of each Fiscal Quarter attesting to all
matters of Project status customary for such reports including:

(a)

operating performance of the Plant and Project;

(b)

details of the financial performance of the Plant and Project in such calendar
month including the year to date revenues, expenses and costs in comparison with
the OMC Budget.  Without limiting the generality of the foregoing, such detail
shall include a breakdown to align with the Base Financial Model revenue and
expense line items as well as the various line items in the OMC Budget;

(c)

Product production and shipment during such period and variations from the
related projections for such period reflected in the OMC Budget and current Base
Financial Model;

(d)

the Borrower’s most recent cash planning forecast covering at least the next
following month;

(e)

costs constituting capital expenditures during such period as compared to the
Approved Capital Expenditures as reflected in the current Base Financial Model;

(f)

confirmation of compliance, in all respects, with each of the Material Project
Documents during such calendar month and if any have not been complied with in
all respects, details of all such non-compliance along with an explanation as to
why such non-compliance is immaterial and does not and will not lead to an event
of default under such Material Project Document or otherwise to termination or
repudiation of such Material Project Document, along with details of activities
under or pursuant to the Material Project Document, any issues arising out of
any of the Material Project Documents or any amendments thereto;

(g)

details of any scheduled or forced interruptions or shutdowns of operations
during such calendar month including all causes, effect (financial and
otherwise) and activities during each interruptions or shutdowns (including a
summary of all tests and inspections during each such interruptions or
shutdowns), along with a description and details (including estimated length and
financial impact) of all scheduled interruptions or shutdowns for the next four
(4) Fiscal Quarters and a

- 92 -

--------------------------------------------------------------------------------

 

 

description of any tests and inspections to be run during each such scheduled
interruptions or shutdowns;

(h)

confirmation that there have been no violations of any Project Authorizations in
such calendar month, confirmation that all Project Authorizations in connection
with the Project which are necessary for the current and subsequent calendar
quarter remain in full force and effect and details of any changes (including
changed conditions) or renewals to or in respect of the Project Authorizations
since the last report;

(i)

details of current staff count of the Borrower, vacancies, number of new hires
and terminations and details of any changes since the last report along with
safety statistics in the calendar quarter and a description and details of any
incidents that occurred in such calendar month;

(j)

details of all correspondence from or with any Governmental Authority in such
calendar month including details of any complaints made to or disputes with any
Governmental Authority about the Borrower, Plant or its operations;

(k)

details of any material technical problems or the discovery of any material
defects in the physical facilities of the Project; and

(l)

details of any fact, occurrence, condition, circumstance or event that have had
or could reasonably be expected to

(i)

have an adverse effect on or otherwise impair (A) the operation, maintenance and
management of the Plant and Project; and/or (B) any other aspect of the Project;

(ii)

render unreasonable or inappropriate any material assumption, prospect or
forecast on which the Base Financial Model is based,

and in each case an explanation of the anticipated manner timing and actions
proposed to be taken by the Borrower in reaction to any such fact, occurrence,
condition, circumstance or event.

9.1.4Independent Technical Consultant Reports

.  The Borrower shall cooperate with the Independent Technical Consultant in
order to allow the Independent Technical Consultant to carry out the
investigations and provide the certificates and reports of the Independent
Technical Consultant contemplated by the Loan Documents or as may be requested
by the Lenders.

9.1.5Notice of Environmental Claims.  The Borrower will promptly give notice to
the Agent as soon as a Responsible Officer of it obtains knowledge of any
Environmental Liability, any claim in writing, or the commencement of any
proceeding or dispute affecting the Borrower, any of its assets or the Project
relating to Environmental Liabilities which, either alone or when aggregated
with all other such Environmental Liabilities, has resulted or could reasonably
be expected to result in Environmental Liabilities in an aggregate amount
exceeding the Threshold

- 93 -

--------------------------------------------------------------------------------

 

 

Amount in the aggregate or more than the Threshold Amount individually or which
could reasonably be expected to give rise to a Material Adverse Effect.

9.1.6Environmental Matters

.

(a)

Environmental Compliance Orders.  The Borrower shall promptly (but in no event
later than three (3) Business Days after the Borrower obtains knowledge thereof)
notify the Agent and, on request by the Agent, make available for inspection and
review on a confidential basis by representatives of the Agent, copies of all
written orders, control orders, directions, action requests, claims or notices
issued by any Governmental Authority to the Borrower (i) relating to the
Environmental condition of the Project or Project Assets or (ii) relating to
non-compliance with any Environmental Law; and proceed diligently to resolve any
such orders, claims or notices relating to compliance with Environmental Law
where the failure to resolve the same could reasonably be expected to (A) result
in an Environmental Liability of the Borrower exceeding the Threshold Amount in
the aggregate or more than the Threshold Amount individually, or (B) have a
Material Adverse Effect.

(b)

Environmental Information Requests.  On the reasonable request by the Agent, the
Borrower shall promptly make available for inspection and review on a
confidential basis by representatives of the Agent such information in the
possession or control of the Borrower as the Agent may reasonably request from
time to time to evidence compliance with the representations and warranties
contained in Sections 8.1.28 and 8.1.29 and the covenants contained in
Section 9.3.26.

(c)

Environmental Reports.  The Borrower shall promptly notify the Agent of and (i)
provide copies of each Environmental report prepared by or on behalf of the
Borrower in respect of any of the Project or Project Assets which is filed with
any Governmental Authority, other than those that are not material, and (ii)
make available for inspection and review on a confidential basis by
representatives of the Agent each Environmental report and Environmental audit
concerning any of the Project or Project Assets prepared by or on behalf of the
Borrower in accordance with any request of any Governmental Authority relating
to Environmental matters, in each case, promptly upon filing thereof.

9.1.7Employee Benefits and Analogous Notices

.  The Borrower shall deliver or cause to be delivered to the Agent the
following information and notices as soon as reasonably possible, and in any
event within ten (10) Business Days (a) after the Borrower knows or has reason
to know that a Pension Event has occurred which is reasonably likely to result
in a material liability to the Borrower, deliver to the Lender a certificate of
a Responsible Officer of the Borrower setting forth the details of such Pension
Event, the action that the Borrower proposes to take with respect thereto, and,
when known, any action taken or threatened by any Governmental Authority, (b)
upon request of the Lender made from time to time, deliver to the Lender a copy
of the most recent actuarial report, funding waiver request, and annual report
filed with respect to any Pension Plan or Employee Benefit Plan, (c) with
respect to a Canadian Pension Plan, after the Borrower fails to make a required
instalment or other payment in

- 94 -

--------------------------------------------------------------------------------

 

 

accordance with a schedule of contributions, according to the terms of such
Canadian Pension Plan or as otherwise required by a Governmental Authority, a
notification of such failure and (d) after the Borrower receives reasonable
advance written notice from the Lender requesting the same, copies of any
Pension Plan or Employee Benefit Plan and related documents, reports and
correspondence specified in such notice.

9.1.8Interest Holders

.  If the Agent or any Lender reasonably believes it requires information
concerning the identity of any direct or indirect holder of any legal or
beneficial owner of any Capital Stock in the Borrower to comply with Applicable
Law, the Agent (of its own volition or at the request of such Lender, as the
case may be) may request the Borrower to deliver, and the Borrower agrees (to
the extent, it is within its ability to do so) to deliver, to the Agent such
information as the Agent or such Lender reasonably believes is required to
permit it to comply with such Applicable Law.

9.1.9Forecasts

.  If the Borrower determines that any forecast, projection or estimate for the
Borrower to the Lenders no longer reflects its current assumptions of future
economic conditions and the Borrower’s planned courses of action and that its
current forecast, projections or estimates which are materially different than
those reflected in those earlier forecasts, projections or estimates, then the
Borrower will promptly notify the Agent of such fact, accompanied by appropriate
details thereof.

9.1.10Notices pursuant to the Government Funding Agreements

.  The Borrower will, promptly, but in any event within five (5) Business Days
after receipt or knowledge thereof, provide to the Agent: (a) copies of any
notice of a default or event of default under any Government Funding Agreement,
(b) notice of the acceleration of any portion of the Government Funding Debt,
(c) notice of the delivery by any of the Government Funding Entities of any
reservation of rights letter in connection with the Government Funding Debt, and
(d) notice of the exercise of any remedies by any of the Government Funding
Entities pursuant to the Government Funding Documents.

9.1.11Notice of Certain Events

.  The Borrower shall promptly (but in no event later than three (3) Business
Days after the Borrower obtains knowledge thereof) notify the Agent upon its
discovery of the occurrence of any of the following, including a description of
the nature and duration thereof and the action the Borrower proposes to take
with respect thereto:

(a)

any Default or Event of Default;

(b)

any default, event of default or dispute under, or termination of, or any notice
of default, event of default, dispute under or termination of any Material
Project Document;

(c)

any Material Adverse Change or any anticipated change in circumstance, fact, law
or condition or development or effect that could reasonably be expected to
result in a Material Adverse Change;

(d)

any order or the commencement of any proceeding or dispute affecting the
Borrower, its assets, the Project, any material Project Authorization which,
either alone or when aggregated with all other such proceeding, will, or if
adversely

- 95 -

--------------------------------------------------------------------------------

 

 

determined to the Borrower could reasonably be expected to, (i) prejudice,
restrict or render unenforceable or ineffective, in a material adverse way, any
legal rights intended or purported to be granted under or pursuant to (A) any
Secured Document to or for the benefit of the Secured Parties or to (B) any
Material Project Document to or for the benefit of the Borrower, or (ii) result
in any single order ordering the Borrower to pay more than the Threshold Amount
in the aggregate or more than the Threshold Amount in any single order or which
could reasonably be expected to give rise to a Material Adverse Effect;

(e)

any event of Force Majeure or any force majeure under or as defined in any
Material Project Document;

(f)

any actual or threatened strikes or work stoppages;

(g)

the Borrower shall notify the Agent, promptly following the occurrence thereof,
of any material disputes between the Borrower and any Governmental Authority
relating to Taxes;

(h)

any fact, development, circumstance, condition or event which has or could
reasonably be expected to affect the ability of the Borrower to achieve the
Commercial Operation Date by the Scheduled Commercial Operation Date;

(i)

the occurrence of any unplanned interruption of access to the Project, blockade
of access to the Project or material insurance claim relating to the Project
Assets;

(j)

(i) any other fact, development, circumstance, condition or event relating to or
in connection with the design, development, engineering, construction,
commissioning, start-up, maintenance, operation and management of the Project
which could reasonably be expected to materially and adversely affect the
Borrower’s rights in the Project, or in the Project Assets, Liens granted or
purported to be granted by or pursuant to any Security Document, the ability of
the Borrower to achieve the Commercial Operation Date by the Scheduled
Commercial Operation Date or to pay Secured Obligations when due or (ii) any
other fact, development, circumstance, condition or event that could reasonably
be expected to materially increase the total capital cost of the Project or have
a material adverse effect on the performance or operations of the Project
following the Commercial Operation Date.

9.1.12Additional Information.  The Borrower will deliver or cause to be
delivered to the Agent (either in paper or electronic (pdf) form as the Agent
may request): from time to time, such additional information regarding the
Project, Project Assets or the Obligors as any Secured Party may reasonably
request.

9.2

Financial Covenant

Until all Secured Obligations are paid in full, the Borrower covenants and
agrees with the Secured Parties that it will ensure that the following financial
test is complied with at all times on and after the Commercial Operation Date.

- 96 -

--------------------------------------------------------------------------------

 

 

9.2.1Debt Service Coverage Ratio

.  The Debt Service Coverage Ratio shall be equal to or greater than 1.75:1, to
be certified on a quarterly basis in each Compliance Certificate.

9.3

Affirmative Covenants

Until all Secured Obligations are paid in full, the Borrower covenants and
agrees with the Secured Parties that it will, and (where the context so admits)
it will ensure that each other Obligor will, duly perform and comply with each
of the following affirmative covenants:

9.3.1Punctual Payment

.  Each Obligor will duly and punctually pay each sum payable by it under each
Secured Document to which it is a party at the time and place and in the manner
provided for in such Secured Document.

9.3.2Use of Proceeds

.  The Borrower agrees to use the proceeds of the Loans solely to pay, finance
or refinance that portion of the Project Costs not paid, financed or refinanced
by other sources in each case, (a) in accordance with the Transaction Documents
and in a manner consistent with the Base Financial Model, and (b) for no other
purpose.  The Borrower undertakes not to use any of the proceeds under the Loan
Facility for Sanctioned Activities, which includes, in particular, business
activities involving Sanctioned Persons.

9.3.3Conduct of Business - General

.  Each Obligor will maintain in good standing (except with respect to Mitsui so
long as it is not relevant under Japanese law) and full force and effect its
legal existence in its present jurisdiction of incorporation or formation and
the Authorizations, registrations, legal capacity, rights and qualifications
necessary to carry on its business and own its assets in each jurisdiction in
which it carries on business or owns any assets except for the failure to
maintain qualifications that would not be reasonably likely to cause a Material
Adverse Effect.

9.3.4Conduct of Business - Project

.  The Borrower maintains, manages and operates the Project in all material
respects in accordance with prudent industry practice.

9.3.5Single Purpose Entity Matters

.  The Borrower will do or cause to be done all things necessary or desirable to
preserve and keep in full force and effect its rights and powers and, in
particular, to maintain its existence as a single purpose entity and will
conduct its business as an entity separate and distinct from any other
person.  The Borrower will not cease to be a single purpose entity.  The
Borrower will not amend its Constitutional Documents without the prior written
consent of the Agent.

9.3.6Completion of Project

.  Each Obligor shall fully perform all of its covenants and obligations under
each of the Transaction Documents to which it is a party including, with respect
to the Borrower, the construction of the Plant and the obtaining of all
necessary Authorizations therefor for which it is responsible, all in accordance
with Applicable Law and in accordance with the requirements of the Transaction
Documents.  The physical facilities, including the Plant, to be engineered,
designed, constructed, commissioned, started-up and owned by the Borrower shall
be engineered, designed, constructed, commissioned and started-up in accordance
with the Transaction Documents and good industry practices no later than the
Limit Commercial Operation Date.

- 97 -

--------------------------------------------------------------------------------

 

 

9.3.7Warranty Rights

.  The Borrower shall enforce against the other parties to the Construction
Management & Procurement Agreement and the Engineering & Construction Support
Agreement any warranty rights under the Construction Management & Procurement
Agreement and the Engineering & Construction Support Agreement, except to the
extent non-enforcement thereof could not reasonably be expected to result in a
Material Adverse Change.

9.3.8Financial Closing Date

.  The Financial Closing Date shall occur on or before July 31, 2014 or such
other date consented to by the Lenders.

9.3.9Commercial Operation Date

.  The Borrower will continuously and diligently pursue the Commercial Operation
Date so that the Commercial Operation Date is achieved on or before the
Scheduled Commercial Operation Date, but in no event shall the Commercial
Operation Date occur later than the Limit Commercial Operation Date.

9.3.10Punch List

.  The Borrower shall at the commencement of the Completion Tests deliver to the
Independent Technical Consultant and the Agent the Punch List Items and a
certificate certifying the Punch List Amount.

9.3.11Mitigation Plans

.

(a)

The Borrower shall promptly notify the Agent as soon as it becomes aware or it
is reasonably expected that Commercial Operation will not occur by the
Commercial Operation Date.  Within ten (10) Business Days of the date of such
notice, the Borrower shall provide to the Agent and the Independent Technical
Consultant a proposed plan to mitigate the delay or anticipated delay and
achieve Commercial Operation prior to the Limit Commercial Operation Date (the
“Proposed Mitigation Plan”).  Notwithstanding the foregoing, if the Agent
becomes aware or it is reasonably expected that Commercial Operation will not
occur by the Commercial Operation Date the Agent may give notice to the Borrower
requiring the Borrower to provide the Agent and the Independent Technical
Consultant with the Proposed Mitigation Plan and the Borrower shall within ten
(10) Business Days of the date of such notice provide the Agent and the
Independent Technical Consultant with the Proposed Mitigation Plan.  The
Proposed Mitigation Plan will be subject to review and approval by the Agent in
consultation with the Independent Technical Consultant and shall be revised to
include any changes required by the Independent Technical Consultant (the
“Mitigation Plan”).  The Mitigation Plan shall be finalized and implemented by
no later than the earlier of (i) the fifteenth (15th) day from the date on which
the Proposed Mitigation Plan is delivered to the Agent and (ii) the Commercial
Operation Date.  The Borrower shall forthwith carry out the Mitigation Plan to
ensure the Commercial Operation shall occur on or prior to the Limit Commercial
Operation Date.

(b)

If the Borrower is required to deliver a Proposed Mitigation Plan pursuant to
Section 9.3.11(a) and any of the following events or circumstances occur:

- 98 -

--------------------------------------------------------------------------------

 

 

(i)

the Borrower fails to deliver a Proposed Mitigation Plan within the ten (10)
Business Day period referred to in Section 9.3.11(a) (Mitigation Plans);

(ii)

the Borrower delivers a Proposed Mitigation Plan or Mitigation Plan which
indicates that Commercial Operation will not occur by the Commercial Operation
Date;

(iii)

the Borrower delivers a Mitigation Plan that is not approved by the Agent
(acting reasonably on the advice of the Independent Technical Consultant);

(iv)

the Borrower fails to finalize and implement the Mitigation Plan on the earlier
of (i) the fifteenth (15th) day from the date on which the Proposed Mitigation
Plan is delivered to the Agent or (ii) the Commercial Operation Date; or

(v)

the Mitigation Plan is not at any time being implemented in accordance with its
terms in any material respect,

(c)

then, such event or circumstance shall constitute an Event of Default hereunder.

9.3.12Compliance with Applicable Laws

.  The Borrower will comply in all material respects with all Applicable Laws,
including Environmental Laws.  The Borrower shall perform all obligations
incidental to any trust imposed upon it by statute and shall ensure that any
breaches of the said obligations and the consequences of any such breach shall
be promptly remedied.

9.3.13Authorizations

.  Each Obligor shall obtain, renew, maintain in full force and effect and in
good standing and comply with all Authorizations (including, in the case of the
Borrower, Project Authorizations) when such Authorizations are required to be
obtained pursuant to the Transaction Documents and/or Applicable Law which are
necessary or required (a) for the design, engineering, construction, commission,
start-up, maintenance and/or operation (as the case may be) of its business
(including, in the case of the Borrower, (i) the Project and (ii) the completion
of the Project as required by the Transaction Documents), (b) to comply with its
obligations under the Transaction Documents and (c) to derive all material
benefits from the Transaction Documents.  The Borrower shall, with due diligence
and in a reasonable and prudent manner, enforce the material rights granted to
it under and in connection with all such Authorizations.

9.3.14Easements

.  It will obtain all Easements required to design, construct, commission,
start-up, maintain and operate the Project.

9.3.15Material Project Documents

.

(a)

The Borrower shall enter into as and when required all Material Project
Documents required to engineer, design, construct, commission, start-up, operate
and maintain the Project.

- 99 -

--------------------------------------------------------------------------------

 

 

(b)

The Borrower shall ensure that the Project is implemented and carried out in
accordance with the Construction Management & Procurement Agreement and the
Engineering & Construction Support Agreement.

(c)

The Borrower shall ensure that: (i) the appointments of the Contractor, E&C
Support Provider and the Independent Technical Consultant are not terminated
unless a replacement, as the case may be, has been appointed within thirty (30)
Business Days and whose identity and terms of appointment are acceptable to the
Required Lenders; or (ii) each such replacement Contractor and/or E&C Support
Provider enters into such replacement agreements as the Required Lenders
determine are necessary or appropriate, in form and substance satisfactory to
the Required Lenders; and (iii) the replacement independent technical consultant
shall execute an agreement in the form and substance satisfactory to the Agent.

(d)

The Borrower shall (i) perform and observe in all material respects all of its
covenants and obligations contained in each of the Material Project Documents to
which it is a party, (ii) take all reasonable and necessary action to prevent
the early termination or cancellation of any Material Project Document in
accordance with the terms thereof or otherwise and (iii) diligently enforce all
of its rights under each Material Project Document against the other party or
parties thereto.

(e)

Each Obligor shall perform and observe in all material respects all of its
covenants and obligations set out in Sections 16.4.4 and 16.5 of the Joint
Venture Agreement, including with respect to the Assignment Agreement and the
Supply Contracts (as each such term is defined in the Joint Venture Agreement).

9.3.16New Project Documents and Replacements.

(a)

Each Material Project Document listed in Schedule 11, each replacement to an
existing Material Project Document and each Additional Project Document (each a
“New Document”) entered into by the Borrower on or after the date of this
Agreement  shall be in form and substance satisfactory to the Required Lenders.

(b)

If the Borrower desires to enter into any New Document it shall provide a copy
of the proposed New Document to the Agent prior to the execution thereof, and
the execution and delivery of such proposed agreement shall be subject to the
approval of the Required Lenders that such New Document is in form and substance
satisfactory to them.

(c)

Forthwith upon entering into a New Document, the Borrower shall provide a
certified true copy of such executed New Document to the Agent together with (i)
if requested by the Agent, except with respect to any Supply Agreement or
Government Funding Agreement, a Consent or such other acknowledgement and
consent as the Agent may reasonably require executed by the counterpart to such
New Document and the Borrower and (ii) such legal opinions and corporate and
other supporting documents in connection therewith as the Agent may require,
acting reasonably.  The Borrower shall comply with, and diligently enforce, all

- 100 -

--------------------------------------------------------------------------------

 

 

obligations under the Material Project Documents, save where failure to do so
neither has, nor could reasonably be expected to have, a Material Adverse
Effect.

9.3.17Changes to Documents

.  Promptly after the execution and delivery thereof, the Borrower shall furnish
the Agent with certified copies of all changes to any Material Project Document.

9.3.18Construction Documents

.  The Borrower shall not change, unless such change is administrative or not
otherwise material in nature, or terminate the Construction Management &
Procurement Agreement or the Engineering & Construction Support Agreement.

9.3.19Adherence to Permitted Liens

.  The Borrower shall do, observe and perform, or cause to be done, observed and
performed, all obligations and things necessary or expedient to be done,
observed or performed by the Borrower under or in connection with its
obligations under any of the Permitted Liens, within the time limitations and in
the manner and to the extent therein respectively provided, in order to
preserve, protect and maintain all of its material rights thereunder and shall
take all steps necessary to remedy any material non-compliance of which it
becomes aware, and the Borrower will not suffer or permit any default under any
such Permitted Lien that could be reasonably expected to have a Material Adverse
Effect.

9.3.20Financial Records

.  The Borrower will maintain proper and complete records and books of account
and records covering all its business and affairs on a current basis, make full,
true and correct entries of its transactions in such books, set aside on its
books from their earnings all such proper reserves as required by Applicable
Accounting Principles.

9.3.21Rights of Inspection; Appraisals

.  The Borrower shall, and shall cause the Contractor to permit and provide,
during normal business hours and from time to time upon reasonable notice as
frequently as the Agent reasonably determines to be appropriate, to the Agent,
the Secured Parties and the Independent Technical Consultant, and any of their
respective representatives, at the expense of the Borrower, access to the Plant,
the Project and the Site Lands and to the technical and statistical data,
accounting books, records and other data with respect to the Project and to
discuss its affairs, finances and accounts with any of its Responsible Officers
and with any of its Auditors or other representatives.  If an Event of Default
or Default shall have occurred and be continuing or if access is necessary to
preserve or protect the Project as determined by the Agent or the Independent
Technical Consultant, to conduct appraisals and valuations, the Borrower shall,
and shall cause the Contractor to, provide such access to such persons at all
times and without advance notice.  The Borrower will, and shall cause the
Contractor to, also permit each Secured Party and the Independent Technical
Consultant and their respective representatives to copy, make abstracts and
audit relevant portions of their respective books, accounts and records and
representatives of any Senior Party may accompany the Agent’s representatives on
any regularly scheduled audits.  Without limiting the generality of the
foregoing, the Borrower shall, and shall cause the Contractor to, permit the
Independent Technical Consultant to access to the Site Lands, the Plant and the
Project at all reasonable times to ensure that the technical requirements and
specifications and the planning and design documents set out in the Transaction
Documents are being implemented and followed as intended.  The Borrower will
promptly reimburse each Secured Party and the Independent Technical Consultant
for all reasonable out-of-pocket costs and expenses incurred in connection with
such visits and inspections.

- 101 -

--------------------------------------------------------------------------------

 

 

9.3.22Access to Officers

.  Upon the request of the Agent or the Independent Technical Consultant at
reasonable intervals, the Borrower shall make available to the Agent and the
Independent Technical Consultant any of its respective representatives
(including its Responsible Officers) to answer questions concerning such
Obligor’s business and affairs.

9.3.23Maintenance of Assets

.  The Borrower will at all times, maintain, operate, preserve, protect and keep
the Project, the Plant and other Project Assets in good repair, working order
and condition, ordinary wear and tear excepted, in accordance with good and
prudent engineering, operating and business practices and will make any
necessary and proper repairs, renewals and replacements to the Project, the
Plant and other Project Assets (unless the continued maintenance of any of such
Project Assets is no longer necessary or economically desirable for the
operation of the Project) to ensure the Project, the Plant and other Project
Assets are at all times maintained, operated, preserved, protected and kept in
accordance with the foregoing.

9.3.24Maintenance of Insurance

.  The Borrower shall strictly observe each of the covenants and undertakings
pertaining to insurance coverage set out in this Section 9.3.24:

(a)

General.  The Borrower will maintain or cause to be maintained with nationally
recognized financially sound and reputable insurers authorized to do business in
Canada with a credit rating of at least A-, and a size rating of at least X by
A.M. Best or at least A- by S&P unless otherwise approved by the Required
Lenders, acting reasonably, insurance with respect to its business and assets,
in such amounts and against such liabilities, casualties, risks and
contingencies existing from time to time as is typical for a similar facility as
the Plant and a similar project as the Project, all as reasonably required by
the Required Lenders.  Such policies shall be obtained, maintained and dealt
with as set forth in this Section 9.3.24.

(b)

Policies.  All policies of insurance referred to in Section 9.3.24 shall
include:

(i)

additional insured status for the Secured Parties, and, in relation to any
liability policies, also their respective Affiliates and the directors,
officers, employees, agents and advisors of such Secured Party and of such
Secured Party’s Affiliates (collectively, the “Additional Insureds”);

(ii)

waivers of subrogation from the insurers in favor of the Borrower and all named
insureds and Additional Insureds.  The Borrower hereby waives any and every
right of subrogation against the Secured Parties;

(iii)

policies either (A) non-cancellable; or (B) only cancellable after 30 days
written notice from insurers to the Agent (or on ten (10) days prior written
notice for non-payment and in accordance with prudent industry practice for war
and similar risks under any marine transit policy).  Furthermore, the Borrower
shall inform the Agent as soon a reasonably possible if it becomes aware of a
cancellation, lapse, termination, suspension or material change in cover or of
any reasonable prospect of such;

- 102 -

--------------------------------------------------------------------------------

 

 

(iv)

the Agent shall have the right but not the obligation to pay premiums on behalf
of the first named insured in case of non-payment, and all amounts so paid by or
at the request or instruction of the Agent under this Section 9.3.24 shall be
subject to Section 9.5;

(v)

policies shall be unaffected by any Insolvency Event or Insolvency Proceeding
relating to or in connection with the Borrower or the Project;

(vi)

insurance shall be primary and not excess to or contributing with any other
insurance or self-insurance maintained by the Borrower and any named and
Additional Insureds.  However, policies can act in excess of underlying policies
or such Project-specific policies provided by contractors in accordance with the
terms of this Agreement;

(vii)

the Additional Insureds shall have no obligations or liability whatsoever
towards insurers or in relation to any insurance policy including no obligation
or liability to pay any premium and no obligation to pay any deductibles; and

(viii)

that the Agent shall be the sole loss payee.

(c)

Policy Terms.  All policies of insurance required to be maintained pursuant to
Section 9.3.24 shall contain terms, conditions, deductibles, limits and
exclusions reasonably acceptable to the Secured Parties.

(d)

Direct Agreements.  If the Borrower is not the first named insured on any of the
insurances required to be maintained by this Agreement then the Borrower shall
procure that the party that is first named insured shall enter into a direct
agreement with the Secured Parties such that the Secured Parties can assert
their rights under this Agreement in relation to such insurances.  Such
agreement shall be in form and substance acceptable to the Secured Parties.

(e)

Annual Evidence.  Prior to policy replacement or renewal, the Borrower will
deliver to the Agent certificates of insurance issued by its insurers or
insurance broker(s), together with the Insurance Broker’s Certificate
certifying, among other things that insurance policies have been obtained,
premiums due have been paid, insurance cover in place complies with the
requirements of this Section 9.3.24, the requirements of the then existing
Material Project Documents and listing all such insurance policies, and in
addition shall deliver the following to the Agent, all in form and substance
satisfactory to the Secured Parties:

(i)

the Insurance Broker’s Certificate attaching true and complete copies of the
certificates of insurance evidencing all such insurance;

(ii)

confirmation and a copy of a waiver of subrogation from the various insurers in
favour of the Secured Parties;

- 103 -

--------------------------------------------------------------------------------

 

 

(iii)

evidence of clauses within and/or endorsements to the applicable policies
evidencing the applicable insurance establishing the Secured Parties and any
other Additional Insured, as applicable, required by this Agreement and other
Material Project Documents, as additional insureds and for all policies covering
real property, as sole loss payee, accompanied with a satisfactory mortgagee
clause and/or provisions; and

(iv)

all such other evidence as may be required by the Lenders, acting reasonably,
including all such evidence in respect of insurance not placed by the Borrower’s
insurance broker.

The insurance provided and maintained by the Borrower (or on its behalf) shall
be at least that evidenced in any certificates or other evidence provided by or
on behalf of the Borrower.

(f)

Renewal.  The Borrower shall cause its insurance broker to provide to the Agent
evidence (which shall include “cover notes” or ‘binders’ and full policy
wording) of the renewal of every policy of insurance referred to in this Section
9.3.24 (other than insurance where in accordance with prudent practices it is
customary to allow such insurance to lapse having regard to the status of the
Project) at least five (5) days prior to the expiry of such policies of
insurance.  The Borrower shall provide to the Agent all such evidence at least
five (5) days prior to the expiry of such policies of insurance.

(g)

Assignment.  The Borrower will assign, or cause to be assigned, to the Secured
Parties by a specific assignment, pursuant to the provisions of the Security,
all policies of insurance effected pursuant to this Section 9.3.24 and all
claims thereunder, to be held by the Secured Parties as part of the Collateral.

9.3.25Payment of Taxes and Claims

.  The Borrower will (a) pay and discharge all lawful claims for labour,
material and supplies, (b) deliver or cause to be delivered all Income Tax,
Sales Tax and other Tax returns when they are due to the appropriate
Governmental Authority, (c) punctually pay and discharge all Taxes payable by it
when due, (d) withhold and collect all Taxes required to be withheld and
collected by it and remit such Taxes to the appropriate Governmental Authority
before they are past due in the manner required by Applicable Law and (e) pay
and discharge all Statutory Prior Claims before they are past due; except that
no such claims, obligations or Taxes referred to in Clause (c) above need be
paid if (i) they are being actively and diligently contested in good faith by
Contested Tax Proceedings, and (ii) the Tax liability contested does not exceed
the Threshold Amount in the aggregate for all Contested Tax Proceedings.

9.3.26Comply with Environmental Laws

.  The Borrower will and will cause its representatives to (a) manage and
operate the Project and its business and activities in compliance with all
Environmental Laws, (b) maintain all Authorizations and make all registrations
required under all Environmental Laws in relation to the Project and remain in
compliance therewith and (c) store, treat, transport, generate, otherwise handle
and dispose of all Hazardous Materials and Waste owned, managed or controlled by
it in compliance with all Environmental Laws; provided that, it shall not
constitute a Default where any such failure or

- 104 -

--------------------------------------------------------------------------------

 

 

non-compliance has not resulted in, and could not reasonably be expected to
result in, (i) Environmental Liabilities to the Borrower in an aggregate amount
exceeding the Threshold Amount or (ii) a Material Adverse Effect.  The Borrower
will and will cause its representatives to maintain proper procedures to monitor
compliance with Environmental Laws and Project Authorizations relating to the
Environment and circumstances which may give rise to a claim or losses and
expenses to a requirement of expenditure by the Borrower or of cessation or
material alteration of their activity pursuant to Environmental Laws.  The
Borrower shall diligently cure and have dismissed any actions and proceedings
brought under Environmental Laws with respect to the Project and the Site Lands
for which the Borrower is responsible at law or under any Transaction Document
or with respect to the Borrower.

9.3.27Construction Lien Act (Ontario)

.  The Borrower shall comply with, or cause to be complied with, the provisions
of the Construction Lien Act (Ontario) and shall pay or cause to be paid from
time to time when the same shall be due all claims and demands of constructors,
subcontractors, labourers, suppliers of materials, builders, workmen and others,
which, if unpaid, might result in, or permit the creation of, a construction
lien on the Site Lands or the Plant or any part thereof or on the revenues,
income and profits arising therefrom.  If a construction lien, other than a
Permitted Lien, is registered against title to the Site Lands or the interest of
the Borrower, and the Borrower is liable for the satisfaction and removal of
such construction lien under the Project Documents, the Borrower shall promptly
pay and discharge same.  If the Borrower bona fide disputes the validity or
correctness of a registered construction lien and the Borrower is liable for the
satisfaction and removal of such construction lien under the Project Documents,
it may contest such construction lien in any manner properly contemplated by the
laws of the Province of Ontario, provided it promptly discharges or vacates, or
cause to be discharged or vacated, the construction lien from the title to the
Site Lands or the Plant or the interest of the Borrower therein, by posting of a
bond, or by payment into court of such amount as is necessary to obtain such
discharge and removal.

9.3.28Pension Plan and Employee Benefit Plan Compliance

.  The Borrower shall establish, maintain and operate (a) all Pension Plans in
compliance with all laws, regulations and rules applicable thereto and the
respective requirements of the governing documents for such Pension Plans, and
(b) all Employee Benefit Plans to comply with the provisions of all Applicable
Laws and the respective requirements of the governing documents for such
Employee Benefit Plans; except, in the case of Clauses (a) and (b), to the
extent any failure to do so is not reasonably expected to result in liability to
the Borrower in an aggregate amount in excess of the Threshold Amount.

9.3.29Anti-Terrorism Laws

.  The Borrower shall not knowingly engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
violates or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law to the extent relevant or applicable.

9.3.30Violations of Anti-Terrorism Laws

.  If the Borrower obtains actual knowledge that any holder of a direct or
indirect equity or financial interest in the Borrower is the subject of any
enforcement action or restriction under the Anti-Terrorism Laws, the Borrower
shall promptly notify the Agent in writing thereof.  Upon the request of the
Agent, the Borrower shall promptly provide any information the Agent believes is
reasonably necessary to be delivered to comply with any Anti-Terrorism Laws.

- 105 -

--------------------------------------------------------------------------------

 

 

9.3.31Anti-Money Laundering Laws

.  The Borrower shall adopt and maintain adequate policies, procedures and
controls to ensure that it is in material compliance with all Anti-Money
Laundering Laws applicable to it.  The Borrower acknowledges that, pursuant to
Anti-Money Laundering Laws, each Lender may be required to obtain, verify and
record information regarding the Borrower, its directors, authorized signing
officers, direct shareholders or other persons in Control of the Borrower, and
the transactions contemplated hereby, and disclose such information to
Governmental Authorities, subject to any restrictions that exist under local
privacy or data protection laws.  The Borrower consents to such information
being obtained, verified, recorded and disclosed to Governmental Authorities and
agrees to promptly provide to the Agent all such information, including
supporting documentation and other evidence, as may be reasonably requested by
the Agent (which request will be made upon receipt from a Relevant Lender (or
any Participant or prospective Transferee or Participant thereof) to do so, in
order to comply with Anti-Money Laundering Laws.

9.3.32Canadian Economic Sanctions and Export Control Laws

.  The Borrower will comply, in all material respects with applicable Canadian
Economic Sanctions and Export Control Laws, including those regarding activities
involving Iran or Sudan.  The Borrower shall adopt and maintain adequate
policies, procedures, and controls to ensure that it is in material compliance
with applicable Canadian Economic Sanctions and Export Control Laws.

9.3.33Updated Scheduled.  At the request of the Agent from time to time the
Borrower shall forthwith revise and provide to the Agent updates of the
Schedules hereto in form and substance satisfactory to the Lender to ensure that
the representations and warranties relative thereto made in this Agreement are
true, accurate and complete at all times.

9.3.34Further Assurances.  Subject to the terms and conditions herein provided,
the Borrower agrees to do all things that may be required by Applicable Laws or
that the Agent may request that are reasonably necessary, proper or advisable
under Applicable Laws to consummate and make effective, as soon as reasonably
practicable, the transactions contemplated by, and to carry out the purposes and
intent of each Transaction Document.  

9.4

Negative Covenants

9.4.1Nature of Business.  The Borrower shall not engage in any business activity
other than the Project and shall not make any change to the nature of the
Project.  The Borrower shall not engage in any business activity that relates to
Sanctioned Activities.

9.4.2Base Financial Model.  The Borrower shall not change the Base Financial
Model without the consent of the Agent (acting on the instructions of the
Required Lenders) after consultation with and approval by the Independent
Technical Consultant of such change, except for a change that is specifically
contemplated in this Agreement.

9.4.3Material Project Agreements, Project Authorizations and Additional Project
Documents.  The Borrower shall not:

(a)

cancel or terminate prior to the express expiry date of any Material Project
Document to which it is a party or consent to or accept any such early
cancellation or termination thereof except with the prior consent of the Agent

- 106 -

--------------------------------------------------------------------------------

 

 

(acting on the instructions of the Required Lenders) after consultation with and
approval by the Independent Technical Consultant;

(b)

fail to enforce, forgive, compromise, settle, adjust or release (collectively, a
“failure to enforce”) any term of, obligation or right under, or in respect of,
any Material Project Document except (i) with the prior consent of the Agent
(acting on the instructions of the Required Lenders) after consultation with and
approval by the Independent Technical Consultant or (ii) where (A) such failure
to enforce (I) either is not material in nature or is not adverse to the
Borrower or the Project (for certainty, but without limitation, a failure to
enforce relating to assignment, economic terms and termination shall be amongst
those provisions of the Material Project Documents that are considered to be
material) and (II) does not materially impact the Borrower’s obligations to the
Secured Parties and (B) the Borrower gives the Agent prompt notice of such
failure to enforce;

(c)

change any Material Project Document or material Project Authorization except
(i) with the prior consent of the Agent (acting on the instructions of the
Required Lenders) after consultation with and approval by the Independent
Technical Consultant or (ii) where (A) such change (I) either is not material in
nature or is not adverse to the Borrower or the Project (for certainty, but
without limitation, changes relating to assignment, economic terms and
termination shall be amongst those provisions of the Material Project Documents
and material Project Authorizations that are considered to be material) and (II)
does not materially impact the Borrower’s obligations to the Secured Parties and
(B) the Borrower gives the Agent prompt notice of such change;

(d)

petition, request or take any other legal or administrative action that seeks,
or may reasonably be expected, to materially impair any Material Project
Document or any material Project Authorization; and/or

(e)

enter into any Material Project Document which replaces an existing Material
Project Document or enter into any Additional Project Documents except in
accordance with Section 9.3.16.

9.4.4No Disposition or Assignment of Material Project Documents.  The Borrower
will not dispose, by operation of law or otherwise, all or any part of its
rights in any Material Project Document or material Project Authorization. The
Borrower will not, consent or agree to any assignment (other than by way of
security to the Agent) or transfer of any Material Project Document or any
material Project Authorization.

9.4.5Limitation on Debt.  The Borrower will not create, assume, incur, otherwise
become liable upon or permit to exist any Debt, other than:

(a)

Debt secured by Permitted Liens;

(b)

Debt under the Secured Documents;

(c)

Debt under the Government Funding Agreements;

- 107 -

--------------------------------------------------------------------------------

 

 

(d)

Permitted Derivatives;

(e)

such other Debt as the Required Lenders may consent to from time to time.

9.4.6Financial Assistance

.  The Borrower will not provide any financial assistance by means of
Investment, guarantee or otherwise to any person, other than Permitted
Investments.

9.4.7Sale of Assets

.  The Borrower will not dispose of any of its assets, except for disposals of:

(a)

Product made in the ordinary course of business;

(b)

obsolete, redundant, damaged or otherwise unusable goods, machinery and
equipment;

(c)

defaulted accounts in order to realize on them in a commercially reasonable
manner; and

(d)

disposals of defaulted accounts by subrogation or assignment to any export
credit guarantee department or other Governmental Authority, in order to collect
on them from that export credit guarantee department or other Governmental
Authority;

in each case, provided that (i) no Default or Event of Default has occurred and
is continuing or could reasonably be expected to occur after such disposal takes
place and (ii) the proceeds of any such disposal shall be directly deposited
into the Project Revenue Account and thereafter applied in accordance with
Article 5.

9.4.8Negative Pledge

.  The Borrower will not create, incur, assume or otherwise become liable upon
or permit to exist any Lien on, against or with respect to any of its assets,
except for:

(a)

Liens in respect of Statutory Prior Claims, but only if the obligations secured
by such Liens are paid when due;

(b)

Liens for assessments or governmental charges or levies which are paid when due
or, if overdue, the validity or amount of which is being contested in good faith
by appropriate proceedings and in respect of which adequate steps have been
taken (which may include cash being paid to or pledged with the relevant
Governmental Authority) to prevent penalties from being imposed, interest from
accruing and the commencement or continuation of enforcement proceedings and
adequate reserves in accordance with Applicable Accounting Principles have been
recorded on the consolidated balance sheet of the Borrower;

(c)

construction, mechanics’, carriers’, warehousemen’s, storage, repairers’ and
materialmen’s Liens; provided that the obligations secured by such liens are
paid when due and no Lien has been registered against any assets of the Borrower
or if a Lien has been registered, same is being diligently defended in good
faith by

- 108 -

--------------------------------------------------------------------------------

 

 

appropriate proceedings and appropriate steps have been taken to prevent any
disposal of such assets;

(d)

Liens arising from court or arbitral proceedings; provided that the claims
secured thereby are being contested in good faith by appropriate proceedings by
the Borrower, execution thereon has been stayed and continues to be stayed and
such Liens do not, in the aggregate, detract from the value of any asset of the
Borrower or impair the use thereof in the conduct of business of the Borrower,
other than in a manner that is immaterial;

(e)

deposits of cash securities in connection with any appeal, review or
contestation of any security or lien, or any matter giving rise to any security
or lien, described in paragraph (d) above;

(f)

any pledge of cash by the Borrower to any insurer, guarantor, third party
contractor, public utility or Governmental Authority made in the ordinary and
usual course of business to secure the performance of bids, tenders, contracts
(other than contracts of Debt), leases, customs duties and other similar
obligations;

(g)

Liens arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of combination of accounts or similar rights in the
ordinary course of conducting day-to-day banking business in relation to deposit
accounts or other funds maintained with a financial institution;

(h)

Liens over specific items of property (as opposed to Liens over all or any
substantial part of the assets of the Borrower) in favour of Unrelated Parties
securing purchase-money Debt (including capital leases) outstanding at any time
in an aggregate outstanding amount which does not exceed $2,000,000 (or
Equivalent in other currency);

(i)

the Liens created by the Security and any other Liens created in favour of the
Secured Parties;

(j)

the Liens created by the SJIF Security but only prior to (and not on or after)
the Financial Closing Date;

(k)

on and after the Financial Closing Date the Liens created by the SJIF Security
provided that the SJIF Security is at all times subject to the SJIF
Intercreditor Agreement;

(l)

Liens not referred to elsewhere in this definition over specific items of
property securing not more than $2,000,000 (or Equivalent in other currency) in
the aggregate for all such Liens at any time subject to an Intercreditor
Agreement;

(m)

Liens on real property which consist of (i) reservations, limitations, provisos
and conditions expressed in the original grant from the Crown, (ii) any general
qualifications to title imposed under the land titles registry system in which
any

- 109 -

--------------------------------------------------------------------------------

 

 

real property is situate, (iii) any encroachments, variations in description or
by-law infractions which might be revealed by an up-to-date survey of the real
property which do not detract in any material way from the use or intended use
of the property, (iv) any agreement with a municipality with respect to the
development of the buildings, fixtures and improvements on the real property
which do not create material obligations, (v) restrictions or restrictive
covenants disclosed by registered title which do not detract in any material way
from the use or intended use of the property, (vi) any easement or right-of-way
disclosed by registered title which do not detract in any material way from the
use or intended use of the property, (vii) any easement for the supply of
utilities or telephone services to the real property and for drainage, storm or
sanitary sewers, public utility lines, telephone lines, cable television lines
or other services, (viii) registered easements or rights of way for passage,
ingress and egress of persons and vehicles over parts of the real property, (ix)
facility cost sharing, servicing, parking, reciprocal and other similar
agreements with neighbouring land owners and/or Governmental Authorities, (x)
the provisions of Applicable Laws including by-laws, regulations, airport zoning
regulations, ordinances and similar instruments relating to development and
zoning, and (xi) the Liens set out in Schedule 20;

(n)

the option to purchase/right of first refusal with respect to the Site Lands in
favour of Lanxess Inc. registered on September 28, 2012 under number LA112242
but only prior to (and not on or after) the Financial Closing Date;

(o)

on and after the Financial Closing Date the option to purchase/right of first
refusal with respect to the Site Lands in favour of Lanxess Inc. registered on
September 28, 2012 under number LA112242 provided that such option to
purchase/right of first refusal is at all times subject to the Lanxess
Subordination Agreement;

(p)

the option to purchase/right of first refusal of the Site Lands in favour of
Lanxess Inc. set out in Sections 16 and 22.10 of the Land Purchase Agreement and
Section 14.5 of the Steam Supply Agreement but only prior to (and not on or
after) the Financial Closing Date;

(q)

on and after the Financial Closing Date the option to purchase/right of first
refusal of the Site Lands in favour of Lanxess Inc. set out in Sections 16 and
22.10 of the Land Purchase Agreement and Section 14.5 of the Steam Supply
Agreement provided that such option to purchase/right of first refusal is at all
times subject to the Lanxess Subordination Agreement; and

(r)

such other Liens securing such obligations as may be approved by the Required
Lenders from time to time.

For greater certainty, no Liens shall be permitted on any Capital Stock of the
Borrower, other than Liens created by the Security and any other Liens created
in favour of the Secured Parties, subject however to the Intercreditor
Agreement.

- 110 -

--------------------------------------------------------------------------------

 

 

9.4.9No Subsidiaries

.  The Borrower shall not own or otherwise have any rights in, (directly or
indirectly), or make any Acquisition of, or create or form any Subsidiaries.

9.4.10No Partnerships.  The Borrower shall not, directly or indirectly, be a
member of, or a partner or participant in, any limited or general partnership,
association, joint venture or syndicate.

9.4.11No Merger, Amalgamation, etc

.  The Borrower shall not enter into any Business Combination, liquidation,
winding-up, dissolution, administration or similar transaction.

9.4.12Limitation on Investments

.  The Borrower shall not make any Investments, other than (a) Investments in
Cash Equivalents held in the Accounts and (b) Investments in the form of equity
in the Borrower made by the Sponsors in excess of the Sponsor Contributions.

9.4.13Limitations on Acquisitions

.  The Borrower shall not make any Acquisition.

9.4.14Ownership of Project.  The Borrower shall not permit any other person to
own, Acquire or otherwise become entitled to any legal, beneficial or
participating ownership interest or other rights in the Project or Project
Assets.

9.4.15Change in Control.  The Borrower shall not permit any Change in Control to
occur.

9.4.16Distributions

.

(a)

Permitted Distributions.  Subject to Section 9.4.16(c), the Borrower will not
declare, set apart for payment, make or pay any Distributions, except for a
Permitted Distribution provided that on the date of such Permitted Distribution
(the “Permitted Distribution Date”) each of the following conditions (the
“Permitted Distribution Conditions”) is satisfied:

(i)

no Default or Event of Default has occurred and is continuing at the time of and
no Default or Event of Default could reasonably be expected to occur after
giving effect to such proposed Permitted Distribution;

(ii)

Commercial Operation has been achieved;

(iii)

the Debt Service Coverage Ratio equals or exceeds 1.90:1;

(iv)

there are sufficient cash reserves on the balance sheet of the Borrower and in
the Project Revenue Account to meet the next sixty (60) days of projected
Operating Costs;

(v)

the Borrower has paid at least the first Scheduled Principal Repayment
Instalment;

(vi)

such payment is made within thirty (30) days after the most recent Scheduled
Principal Repayment Date;

- 111 -

--------------------------------------------------------------------------------

 

 

(vii)

there is, and immediately following the making thereof would be, no Debt Service
Reserve Deficiency;

(viii)

the DSRA, MRA and Cost Overrun Account are fully funded to the extent required
pursuant to Sections 5.2, 5.3 and 5.4; and

(ix)

the Agent shall have received the notice set out in Section 9.4.16(b) with
respect to such Permitted Distribution.

(b)

Permitted Distribution Notices.  If the Borrower proposes to make a Permitted
Distribution, it shall, not less than 10 Business Days prior to the proposed
Permitted Distribution Date, give the Agent notice thereof.  The notice shall
(i) certify compliance with the conditions to the Permitted Distribution set
forth in Section 9.4.16(a), on the date of such notice and as of the proposed
Permitted Distribution Date and (ii) set forth the information and computations
demonstrating compliance with such conditions.

(c)

Permitted Royalty Payment.  Notwithstanding Section 9.4.16(a), the Borrower may
make a Permitted Royalty Payment in accordance with the terms and conditions of
Section 5.6.3(j).

9.4.17Issue or Transfer of Capital Stock

.  The Borrower shall not issue or agree to issue, any Capital Stock of the
Borrower to any person other than the Sponsor Shareholders.  The Borrower shall
not consent to or approve or agree to consent to or approve any direct or
indirect transfer of any Capital Stock of the Borrower to any person other than
the Sponsor Shareholders.

9.4.18Derivatives

.  The Borrower will not enter into any Derivative except for Permitted
Derivatives.

9.4.19Fiscal Year

.  The Borrower will not change its Fiscal Year.

9.4.20Securitizations

.  The Borrower will not dispose of any account, note receivable or accounts
receivable, with or without recourse, except for a disposal permitted under
Section 9.4.7(c).

9.4.21Arm’s Length Arrangements

.  The Borrower will not enter into an agreement, transaction or other
arrangement with an Affiliate of the Borrower, or any other person with whom it
is not dealing at arm’s length, unless such agreement, transaction or
arrangement is made on commercially reasonable terms (including normal trade
terms, but excluding for certainty deferred payment terms) at fair market value
and consistent with commercial relations between Unrelated Parties.

9.4.22No Continuance

.  The Borrower will not continue under the laws of any other jurisdiction.

9.4.23Constitutional Documents

.  The Borrower shall not change its Constitutional Documents except with the
consent of the Required Lenders.

- 112 -

--------------------------------------------------------------------------------

 

 

9.4.24Location.  The Borrower shall not change its location for the purposes of
Section 7(4) of the PPSA.

9.4.25Pension Plans.  With respect to any Pension Plan, the Borrower shall not
incur any Unfunded Liability which, when aggregated with the Unfunded
Liabilities under all other Pension Plans, would exceed the Threshold Amount.

9.4.26Benefit Plans

.  Any other term or provision of this Agreement or any other Loan Document to
the contrary notwithstanding, the Borrower shall not (a) adopt, establish,
maintain, contribute or be obligated to contribute to, or otherwise have
liability for, a Defined Benefit Plan, (b) permit any further Unfunded
Liabilities with respect to any Pension Plan which would trigger a requirement
to make a material increase in contributions to fund any such liabilities, (c)
acquire an interest in any person if such person sponsors, administers,
maintains or contributes to, or has any liability in respect of, any Defined
Benefit Plan, or (d) fail to pay any required contributions or payments to a
Pension Plan on or before the due date for such required instalment or payment;
save where any such failure or non-compliance is immaterial and does not and
could not reasonably be expected to result in a loss and expense to the Borrower
in an aggregate amount for all such failures exceeding the Threshold Amount.

9.4.27Bank Accounts

.  On and after the Initial Funding Date, the Borrower shall not maintain any
cash balance or deposit account with any bank or other financial institution
other than the Accounts.

9.4.28Securities Accounts

.  On and after the Initial Funding Date, the Borrower shall not maintain any
securities account other than the Accounts.

9.5

Performance of Covenants by Agent

Upon the occurrence and during the continuance of a Default, the Agent, on the
instructions of the Required Lenders and following reasonable notice by the
Agent to the Borrower, may (unless the Borrower has provided the Agent with a
reasonably detailed remediation plan acceptable to the Required Lenders with
respect to such Default and is pursuing such remediation) perform any covenant
of the Borrower under this Agreement which the Borrower fails to perform or
cause to be performed and which the Agent is capable of performing, including
any covenants the performance of which requires the payment of money, provided
that the Agent shall not be obligated to perform any such covenant on behalf of
the Borrower and no such performance by the Agent shall require the Agent to
further perform such covenants or shall operate as a derogation of the rights
and remedies of the Agent and the Lenders under this Agreement or as a waiver of
such covenant by the Agent.  Any amounts paid by the Agent as aforesaid shall be
reimbursed by the Lenders in their Rateable Shares and shall be repaid by the
Borrower to the Agent on behalf of the Lenders on demand.

- 113 -

--------------------------------------------------------------------------------

 

 

Article 10
EVENTS OF DEFAULT AND REMEDIES

10.1

Events of Default

The occurrence of any one or more of the following events, defaults, breaches,
failures, states or conditions (each such event being herein referred to as an
“Event of Default”) shall constitute a default by the Borrower under this
Agreement:

10.1.1Non-Payment of Principal

.  The Borrower fails to pay any principal amount payable under any Loan
Document or under any Cash Management Agreement, or any early termination amount
payable under any Permitted Derivative with any Secured Party, when due.

10.1.2Non-Payment of Interest and Other Amounts

.  The Borrower fails to pay any interest, Fee or other amount (excluding
principal) payable hereunder when due and such failure is caused by
administrative or technical error and continues unremedied for more than three
(3) Business Days after such due date.

10.1.3Misrepresentation

.  Any representation or warranty made or deemed made by any Obligor in any
Secured Document is found to have been false, incorrect, inaccurate, incomplete
or misleading in any material respect.

10.1.4Financial Test

.  Any financial test contained in Section 9.2 is not complied with.

10.1.5Negative Covenants

.  Any negative covenant contained in Section 9.4 is not complied with.

10.1.6Maintain Existence

.  Any Obligor fails to comply with Section 9.3.3.

10.1.7Breach of Other Covenants

.  Any Obligor fails to perform or comply with any provision or obligation
contained in any Secured Document to which it is a party (other than those
referred to in Subsections 10.1.1, 10.1.2, 10.1.3, 10.1.4, 10.1.5 and 10.1.6
above) and such failure continues unremedied for a period of thirty (30) days
after the occurrence thereof.

10.1.8Cross-Default

.  The Borrower defaults under any one or more agreements, documents or
instruments relating to Debt in an aggregate amount exceeding the Threshold
Amount and such default has not been waived by the persons to whom the Debt is
owed or, if there is any cure period applicable to such default, such cure
period lapses without the default being cured.

10.1.9Cross Acceleration

.  The Borrower becomes obligated to repay, prepay, offer to prepay, pay,
purchase or otherwise retire or acquire any Debt (other than Debt under this
Agreement) in an aggregate amount exceeding the Threshold Amount before its
scheduled maturity date by reason of an event or circumstance that could
reasonably be expected to be treated as a default or event of default in the
context of a commercial or Governmental Authority lending transaction (including
an event equivalent or analogous to a Default), although it may not be described
as such in the agreement governing such Debt.

- 114 -

--------------------------------------------------------------------------------

 

 

10.1.10Unsatisfied Judgments

.  Any one or more judgments for the payment of money in an aggregate amount
exceeding the Threshold Amount are rendered against the Borrower and the
Borrower does not discharge same in accordance with their respective terms, or
procure a stay of execution thereof, within thirty (30) days from the date of
the entry of each such judgments and in any event at least five (5) Business
Days before any such judgment may be executed upon.

10.1.11Enforcement of Liens

.  Any one or more persons entitled to any Liens on any assets of the Borrower
take possession of any such assets valued in excess of the Threshold Amount or
any one or more seizures, executions, garnishments, sequestrations, distresses,
attachments or other equivalent processes in respect of claims against the
Borrower are issued or levied against any assets of the Borrower valued in
excess of the Threshold Amount and such Borrower does not discharge the same or
provide for the discharge in accordance with their respective terms, or procure
a stay of execution thereof, within thirty (30) days from the date such
possession or process first takes effect and in any event at least five (5)
Business Days before such assets are capable of being disposed of
thereunder.  Any one or more persons entitled to any Liens on the Capital Stock
of the Borrower takes possession of such Capital Stock.

10.1.12Insolvency Event

.  Any Insolvency Event with respect to any Obligor occurs.

10.1.13Cessation of Business

.  The Borrower ceases or suspends or threatens to cease or suspend all or a
substantial portion of its business, save for (a) any temporary cessation or
suspension of business arising from employee lock-outs or strikes (b) any
temporary plant closures arising in the ordinary course of day-to-day business
operations of the Borrower or (c) any other cessation or suspension of business
that could not reasonably be expected to result in a Material Adverse Effect.

10.1.14Security Imperilled

.  If (a) any proceeding is commenced which, if determined adversely to any
Obligor or to the rights of the Secured Parties contemplated under the Loan
Documents, would result in (i) any material impairment of any Obligor’s ability
to perform any of its Loan Obligations or (ii) any prejudice to, restriction on
or rendering unenforceable or ineffective, any Sponsor Guarantee or Security or
any rights intended to be granted under or pursuant to any Loan Document by any
Obligor to or for the benefit of the Secured Parties which the Required Lenders
in good faith determine is materially adverse to their rights or interests, (b)
any Loan Document or any material right thereunder becomes or is determined by a
court of competent jurisdiction to be invalid, unenforceable or ineffective, (c)
the Lien of any Security over any Capital Stock of the Borrower or any Material
asset is determined by a court of competent jurisdiction to be or ceases to be
valid and perfected ranking in priority in the manner contemplated herein or in
the Security Documents, other than by reason of the direct act or omission of
any Secured Party or (d) any Obligor denies that it has any or further
obligations under any Loan Document or challenges the validity of any provision
thereof or of the Security.

10.1.15Unfunded Pension Liabilities and Pension Event

.  The aggregate Unfunded Liability under all Pension Plans exceeds in the
aggregate the Threshold Amount.  A Pension Event shall have occurred that when
taken either alone or together with all other Pension Events (a) could
reasonably be expected to result in a Material Adverse Effect or (b) causes any
Lien to arise in respect of the Borrower in connection with any Pension Plan
(other than for

- 115 -

--------------------------------------------------------------------------------

 

 

contributions not yet due) which could reasonably be expected to secure assets
of the Borrower exceeding the Threshold Amount in value.

10.1.16Environmental Liabilities

.  Should the aggregate Environmental Liabilities of the Borrower which has
become payable as well as the aggregate of all actual losses and expenses paid
or reasonably expected to be incurred by the Borrower in order to comply with
any Environmental Liabilities at any time, not fully funded by insurance, exceed
$1,000,000 (or Equivalent in other currency).

10.1.17Change in Applicable Law

.  The introduction of or change in the interpretation or application of, or any
revocation or replacement of any Applicable Law has occurred which, in any case
is likely to materially adversely affect the ability of the Borrower to meet its
obligations under (a) any Loan Document or which might reasonably be expected to
result in a Default or Event of Default thereunder or (b) any Material Project
Document or which might reasonably be expected to result in a default or event
of default thereunder.

10.1.18Material Adverse Change

.  Any Material Adverse Change occurs.

10.1.19Change in Control

.  Any Change in Control occurs or, at any time, is expected to occur within ten
(10) Business Days, in either case, without the consent of the Required Lenders.

10.1.20Change in Project Ownership or Control

.  The Borrower shall cease (a) to own, legally and beneficially a 100%
undivided ownership interest in the Project Assets or (b) to have sole control
of the Project Asset.

10.1.21Failure to Achieve Commercial Operation

.  Commercial Operation has not occurred on or before the Limit Commercial
Operation Date or the Independent Technical Consultant certifies to the Agent
that, in the Independent Technical Consultant’s judgment, Commercial Operation
cannot reasonably be expected to be achieved by the Limit Commercial Operation
Date.

10.1.22Expropriation

.  If (a) any action or series of actions that is taken, authorized or ratified
by any Governmental Authority for the appropriation, requisition, seizure,
confiscation, expropriation or nationalization (by intervention, condemnation,
custody or other form of taking), whether with or without compensation, of (i)
any portion of the equity ownership of the Borrower or (ii) any portion of the
right, title, interest, ownership or control of the Project; or any Governmental
Authority under colour of legal authority takes and holds possession of any
substantial part of the Project Assets, (b) the Borrower disposes of itself of
all or a material part of its property because it is required to do so by a
binding order from a Governmental Authority or (c) the Borrower is otherwise
prevented from exercising normal control over all or a material part of its
assets or loses any of the rights or privileges necessary to maintain its
existence or to carry on its business.

10.1.23Cessation of Activities

.  If (a) there is a voluntary cessation of construction, commissioning,
start-up, operation, maintenance or production of the Project, (b) the Project
Assets are placed on a “care and maintenance basis”, (c) the Project is
abandoned, cancelled or terminated or (d) any other cessation of construction,
commissioning, operation or production activities of the Project occurs for
thirty (30) days without interruption.

- 116 -

--------------------------------------------------------------------------------

 

 

10.1.24Project Authorizations

.  The failure to obtain any Project Authorization required to be held at that
time or to comply with any terms or conditions to which any such Project
Authorization is subject and such failure could reasonably be expected to
materially adversely affect the Project.  The suspension, revocation,
cancellation, material change, unenforceability or expiration of any Project
Authorization while it is still required for the Project and the suspension,
revocation, cancellation, material change, unenforceability or expiration of
which would reasonably be expected to materially adversely affect the Project
and such Project Authorization has not been renewed or replaced within thirty
(30) days of such suspension, revocation, cancellation, material change,
unenforceability or expiration , provided, however, that such grace period shall
only be provided if the Borrower is diligently pursuing such renewal or
replacement.

10.1.25Funding Shortfall

.  If at any time prior to the Commercial Operation Date, (a) there shall exist
a Funding Shortfall and such Funding Shortfall has not been remedied (through
proceeds of drawdowns under the Cost Overrun Account (only in respect of a
Funding Shortfall that exists after the First Drawdown) or additional capital
contributions by a Sponsor) within ten (10) Business Days after written notice
thereof to the Borrower by the Agent, or (b) the Independent Technical
Consultant is unable to certify that there is no Funding Shortfall (or certifies
that there is a Funding Shortfall and such Funding Shortfall has not been
remedied (through proceeds of drawdowns under the Cost Overrun Account (only in
respect of a Funding Shortfall that exists after the Initial Drawdown Date) or
additional capital contributions by a Sponsor) within ten (10) Business Days
after receipt by the Borrower of such certificate of the Independent Technical
Consultant.

10.1.26DSRA

.  At any time after the Commercial Operation Date, the balance of the Debt
Service Reserve Account is less than the Debt Service Reserve Requirement then
applicable for more than 90 days.

10.1.27Compliance with Material Project Documents

.  The Borrower fails in any material respect to observe or perform any material
obligation to be performed or observed by it under any Material Project Document
to which it is a party which failure could reasonably be expected to result in a
Material Adverse Change.

10.1.28Loan Documents, Material Project Documents Unenforceable or Breaches

.  (a) any one or more of the Transaction Documents is determined by a court of
competent jurisdiction to be void, voidable or illegal, or not to be a legal,
valid, binding and enforceable obligation of any party thereto, (b) any one or
more of the Transaction Documents is repudiated by any party thereto (other than
any Secured Party which is a party thereto), (c) any one or more Obligor or, to
the Borrower’s knowledge, any counterparty to a Material Project Document, is in
default of, or in beach under or in respect of, any one or more Material Project
Document to which it is a party or (d) any party to a Transaction Document
(other than any Secured Party which is a party thereto) denies to any material
extent, its obligations under any Transaction Document or claims any of the
Transaction Documents to be rescinded, terminated, at an end, spent, invalid or
withdrawn in whole or in part.

10.1.29Suspension of banking transactions in Japan. Any clearing house,
densai.net Co., Ltd. or any other similar institution takes procedures for the
suspension of any transactions of any Obligor (which maintains any account in
Japan) with banks or similar financial institutions.

- 117 -

--------------------------------------------------------------------------------

 

 

10.2

Termination and Acceleration

Upon the occurrence of an Event of Default, the Agent may (or, subject to
Section 11.9, at the direction of the Required Lenders shall) do any one or more
of the following:

(a)

declare the whole or any item or part of the Total Commitment or the unutilized
portion (if any) of any Loan Facility to be cancelled, terminated or reduced,
whereupon the Relevant Lenders (to the extent applicable) shall not be required
to make any further Drawdown hereunder in respect of such portion of the Total
Commitment or each Loan Facility cancelled, terminated or reduced;

(b)

accelerate the maturity of all or any item or part of the Loan Obligations of
the Borrower hereunder and declare them to be payable on demand or immediately
due and payable, whereupon they shall be so accelerated and become so due and
payable;

(c)

suspend any rights of the Borrower under any Loan Document, whereupon such
rights shall be so suspended;

(d)

demand payment under any Sponsor Guarantee and/or enforce any Security;

(e)

demand that the Borrower pay (i) its Out-of-the-Money Derivative Exposure, if
any, to each Secured Party and (ii) its Cash Management Obligations, if any,
owing to each Lender and each Secured Party that has requested the Agent to make
such demand, whereupon the Borrower shall be obliged to pay immediately to the
Agent for the account of (A) each applicable Secured Party such Out-of-the-Money
Derivative Exposure under all Permitted Derivatives entered into by it with each
Secured Party and (B) each applicable Secured Party the amount of the Cash
Management Obligations owing to that Secured Party; and

(f)

take any other action, commence any other proceeding or exercise such other
rights as may be permitted by applicable law (whether or not provided for in any
Secured Document) at such times and in such manner as the Agent may consider
expedient,

all without any additional notice, demand, presentment for payment, protest,
noting of protest, dishonour, notice of dishonour or any other action being
required. If an Event of Default referred to in Section 10.1 occurs, unless the
Required Lenders otherwise agree, the Total Commitment shall be cancelled and
the Loan Obligations shall be accelerated and become immediately due and payable
automatically without any action on the part of any other Secured Party being
required.

10.3

Waiver

The Agent (on the instructions of the Required Lenders) may waive any
Default.  No waiver, however, shall be deemed to extend to a subsequent Default,
whether or not the same as or similar to the Default waived, and no act or
omission by the Agent and the Lenders shall extend to, or be taken in any manner
whatsoever to affect, any subsequent Default or the rights

- 118 -

--------------------------------------------------------------------------------

 

 

of the Agent and the Lenders arising therefrom.  Any such waiver must be in
writing and signed by the Agent to be effective.  No failure on the part of the
Agent and the Lenders to exercise, and no delay by the Agent and the Lenders in
exercising, any rights under any Loan Document shall operate as a waiver of such
rights.  No single or partial exercise of any such rights shall preclude any
other or further exercise of such rights or the exercise of any other rights.

Article 11
THE AGENT AND LOAN FACILITY ADMINISTRATION

11.1

Appointment and Authorization

Each Secured Party irrevocably appoints and authorizes the Agent to execute,
deliver and take such actions as its agent under each Loan Document to which the
Agent is party and to exercise such rights under each such Loan Document as are
specifically delegated to the Agent by the terms thereof, together with such
rights as are reasonably incidental thereto.  The Agent accepts such appointment
and agrees to perform its obligations as the Agent under each Loan Document in
accordance with the provisions thereof.

11.2

Declaration of Agency

The Agent declares that it shall hold the Security entrusted to it and the
rights granted to it under each Loan Document, for its own benefit and as agent
for the rateable benefit of each Secured Party.  The rights vested in the Agent
by any Loan Document shall be performed by the Agent in accordance with this
Article 11.

11.3

Protection of Agent

The Agent shall not be liable for any action taken or omitted to be taken by it
under any Loan Document or in connection therewith, except to the extent of any
losses and expenses that are determined by a final judgment that is binding on
the Agent to have directly resulted from the wilful misconduct or gross
negligence of the Agent.  In no event shall the Agent be liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including but not limited to loss of profit, goodwill, reputation, business
opportunity or anticipated saving), even if the Agent has been advised as to the
likelihood of such loss or damage and regardless of the form of action.

11.4

Interest Holders

The Agent may treat each Relevant Lender as the holder of all rights of such
Relevant Lender in respect of the Loan Facility until a duly executed and
delivered Loan Transfer Agreement signed by such Relevant Lender and the
Transferee, completed in form and substance satisfactory to the Agent, has been
delivered to the Agent and the Agent has been paid its required processing fee
for such loan transfer.  The Agent may treat each Secured Party as the holder of
all rights of such Secured Party under Cash Management Agreements and Permitted
Derivatives stated by such Secured Party to have been entered into by it until a
duly executed and delivered assignment and assumption agreement signed by the
Borrower party to each such Cash Management Agreement and Permitted Derivative,
such Secured Party and the proposed assignee, in form and substance satisfactory
to the Agent, signed and executed by all such parties

- 119 -

--------------------------------------------------------------------------------

 

 

has been delivered to the Agent and the Agent has been paid such processing fee
for such assignment as the Agent shall reasonably require together with payment
of all fees, costs and expenses of the Lenders’ Counsel incurred or anticipated
being incurred in completing such assignment.

11.5

Consultation with Professionals

The Agent may engage and consult with the Lenders’ Counsel, accountants,
consultants, financial advisors and other experts and the Agent shall not be
liable for any action taken or not taken or suffered by it in good faith and in
accordance with the advice and opinion of the Lenders’ Counsel or such
accountants, consultants, financial advisors or other experts.

11.6

Documents

The Agent shall not be under any duty or obligation to examine, enquire into or
pass upon the validity, effectiveness or genuineness of any Secured Document or
any other document or communication furnished pursuant to or in connection with
any Secured Document, and the Agent shall be entitled to assume that the same
are valid, effective and genuine, have been signed or sent by the proper parties
and are what they purport to be.

11.7

Agent and their Subsidiaries and Affiliates

With respect to its Commitments, those portions of the Loan Facility made
available by it and each Permitted Derivative and Cash Management Agreement
entered into by it, the Agent shall have the same rights hereunder as any other
Secured Party and may exercise the same as though it were not the Agent and the
Agent and its Subsidiaries and Affiliates may accept deposits from, lend money
to and generally engage in any kind of business with the Borrower and its
Affiliates and persons doing business with the Borrower or any of its Affiliates
as if it were not the Agent and without any obligation to account therefor.

11.8

Responsibility of the Agent

The obligations of the Agent to the Secured Parties under each Loan Document to
which the Agent is party are only those expressly set forth in such Loan
Document, subject as otherwise provided in this Article 11.  The Agent shall
have no fiduciary obligation to any Secured Party.  The Agent shall only have
those contractual obligations expressly set forth in each Loan Document to which
the Agent is party and no other duties, responsibilities, covenants or
obligations shall be inferred or implied against the Agent.  The Agent shall not
be required to expend or risk any of its own funds or otherwise incur any
liability, financial or otherwise, in the performance of any of its duties
hereunder or in the exercise of any of its rights or powers.  The Agent shall
have no duty or obligation to investigate whether any Default has occurred or is
continuing.  The Agent shall be entitled to assume that no Default has occurred
and is continuing, unless any officer of the Agent charged with the
administration of the Loan Documents has actual knowledge or has been notified
by a Borrower of such fact or has been notified by a Lender that such Lender
considers that a Default has occurred and is continuing, such notification to
specify in detail the nature thereof.

- 120 -

--------------------------------------------------------------------------------

 

 

11.9

Action by the Agent

11.9.1Exercise of Discretion

.  The Agent shall be entitled to use its discretion with respect to exercising
or refraining from exercising any rights which may be vested in it by, and with
respect to taking or refraining from taking any action which it may be able to
take under or in respect of, any Loan Document, unless the Agent has been
instructed by the Required Lenders to exercise such rights or to take or refrain
from taking such action, unless expressly permitted or required to do so by the
provisions of any Loan Document.  The Agent shall not incur any obligations
under or in respect of any Secured Document with respect to anything which it
may do or refrain from doing in the reasonable exercise of its judgment or which
may seem to it to be necessary or desirable in the circumstances, except to the
extent of any losses and expenses that are determined by a final judgment that
is binding on the Agent to have directly resulted from the wilful misconduct or
gross negligence of the Agent.

11.9.2Instructions from Required Lenders

.  The Agent shall in all cases be fully protected in acting or refraining from
acting under any Loan Document in accordance with the instructions of the
Required Lenders, and any action taken or refrained from being taken pursuant to
such instructions shall be binding on all Secured Parties.

11.9.3Convening Meetings

.  The Majority Lenders (or if there are only two (2) Lenders, either Lender)
may request the Agent to convene a meeting of Lenders to discuss any matter
pertaining to the Loan Documents and specify the matters to be discussed.  Upon
receipt of any such request the Agent will promptly notify each of the Lenders
of its receipt of such request and request the Lenders to meet at its offices or
that of Lenders’ Counsel within five (5) Business Days thereafter or such other
time as the Agent and the Lenders may agree upon.

11.9.4Compliance with Applicable Law

.  Notwithstanding anything else herein contained, the Agent may refrain from
doing anything which would or might in its opinion be contrary to any Applicable
Law or which would or might otherwise render it liable to any person and may do
anything which is, in its opinion, necessary to comply with any Applicable Law.

11.9.5Insurance

.  Without prejudice to the provisions of any other Loan Document, the Agent
shall have the right, but not the obligation, to insure any of the Collateral or
to require any other person to maintain any such insurance and it shall not be
responsible for any losses and expenses which may be suffered by any person as a
result of the lack of or inadequacy or insufficiency of any such insurance.

11.9.6Proceedings

.  The Agent shall have the right to institute, prosecute and defend any
proceeding affecting the Agent or any rights of the Secured Parties arising
under any Loan Documents and, subject to Section 11.18, to compromise any matter
or difference or submit any such matter or difference to arbitration and to
compromise or compound any debts owing to the Agent as agent or any other claims
against it as the agent upon being provided with such evidence as shall seem
sufficient to the Agent.

11.9.7New Obligations

.  The Agent shall have the right to give or enter into any obligation as it
shall, with the approval of the Required Lenders and subject to all of the
provisions of the Loan Documents to which it is party, think fit in relation to
the Secured Documents.

- 121 -

--------------------------------------------------------------------------------

 

 

11.9.8Agent May Require Security

.  Notwithstanding Section 11.9.1, the Agent may refrain from acting in
accordance with any instructions of the Required Lenders to begin any proceeding
arising out of or in connection with any Secured Document until it has received
such security as it may require (whether by way of payment in advance or
otherwise) for all claims and losses and expenses and disbursements which it
anticipates it will or may expend or incur in complying with such instructions.

11.9.9Standard of Promptness

.  Where the Agent is obliged by the provisions of this Article 11 to give any
notice or notification “promptly” or “forthwith”, if it gives such notice or
notification within two (2) Business Days of an officer of it charged with the
administration of this Agreement becoming aware of the subject matter of such
notice or notification, it shall be deemed to have given such notice or
notification promptly or forthwith.

11.10

Notice of Events of Default

In the event that an officer of the Agent charged with the administration of
this Agreement is notified in writing of any Event of Default by the Borrower or
a Lender, the Agent shall endeavour to notify the Lenders within three (3)
Business Days, and, subject to Section 11.9, the Agent shall take such action
and assert such rights under the Loan Documents as the Required Lenders shall
request in writing, and the Agent shall not be subject to any liability by
reason of its acting pursuant to any such request.  Prior to receiving any
instructions from the Required Lenders in respect of such Event of Default, the
Agent may, but shall not be obliged to, take such action or assert such rights
(other than those matters requiring unanimous Lender consent under any other
provision of this Agreement) as it deems in its discretion to be advisable for
the protection of the Secured Parties, except that, if the Required Lenders have
instructed the Agent not to take such action or assert such rights, in no event
shall the Agent act contrary to those instructions except as permitted by
Sections 11.9.4 and 11.9.8.

11.11

Responsibility Disclaimed

The Agent in such capacity shall not be under any obligation whatsoever (a) to
the Borrower as a consequence of any failure or delay in the performance by, or
any breach by, any Secured Party of any of its obligations under any Secured
Document, (b) to any Secured Party, as a consequence of any failure or delay in
performance by, or any breach by, the Borrower of any of its obligations under
any Secured Document or (c) to any Secured Party for any statements,
representations or warranties in any Transaction Document or any other
agreement, document or instrument contemplated by any Transaction Document or in
any other information provided pursuant to any Transaction Document or any other
agreement, document or instrument contemplated by any Transaction Document or
for the validity, effectiveness, enforceability or sufficiency of any
Transaction Document or any other agreement, document or instrument contemplated
thereby.  The Agent may conclusively rely and shall be protected and incur no
liability for or with respect to any action taken, omitted or suffered in
reliance upon any instruction, request or order from the Borrower or any notice,
resolution, direction, consent, certificate, affidavit, statement, cable, telex
or other paper or document which it reasonably believes to be genuine and to
have been delivered, signed or sent by an authorized representative of the
Borrower.

- 122 -

--------------------------------------------------------------------------------

 

 

11.12

Indemnification

11.12.1Lenders to Indemnify Agent

.  Each of the Lenders (and following the occurrence of an Enforcement Event,
the other Secured Parties) severally agrees to indemnify the Agent (to the
extent not reimbursed by the Borrower on demand) on a full indemnity
(after-Taxes) basis, pro rata according to their respective Total Exposures from
and against any and all claims and losses and expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of any Secured Document
or any other agreement, document or instrument contemplated thereby or any
action taken or omitted by the Agent under any Secured Document or any
agreement, document or instrument contemplated thereby, except that no Secured
Party shall be liable to the Agent for any portion of such losses and expenses
or disbursements to the extent they are determined by a final judgment that is
binding on the Agent to have directly resulted from the gross negligence or
wilful misconduct of the Agent.  Payment by the Secured Parties to the Agent
pursuant to this Section 11.12.1 shall not discharge or satisfy any obligation
of the Borrower to make such payment to the Agent, but rather the Secured
Parties making such payment shall be subrogated to the rights of the Agent
against the Borrower in respect thereof.

11.12.2Agent May Indemnify Itself

.  The Agent may indemnify itself out of any Collateral or any funds received by
the Agent pursuant to Section 11.20 against any and all claims and losses and
expenses or disbursements suffered or incurred by the Agent in connection with
any matter or thing done or omitted to be done in any way relating to any
Secured Document, except for any portion of such losses and expenses or
disbursements to the extent they are determined by a final judgment to have
directly resulted from the gross negligence or wilful misconduct of the Agent.

11.13

Protection of Representatives, Etc.

Each reference in Sections 11.1, 11.3, 11.9, 11.10, 11.11, 11.12, 11.15 and
11.20 to the Agent shall (to the extent the context so admits) be deemed to
include the Agent and its representatives and the Agent shall be constituted as
agent and bare trustee of each such representative and shall hold and enforce
their rights under those Sections for their respective benefits.

11.14

Credit Decision

Each Secured Party represents and warrants to the Agent that: (a) in making its
decision to enter into each Secured Document to which it is party, to make its
Commitments and its portion of the Loan Facility available to the Borrower and
to enter into each Cash Management Agreement and Permitted Derivative, it has
independently taken whatever steps it considers necessary to evaluate the
financial condition and affairs of the Borrower and that it has made an
independent credit judgment without reliance upon any information furnished by
the Agent and (b) so long as any portion of the Loan Facility is being utilized
by the Borrower or any Secured Obligation remains unperformed, it will continue
to make its own independent evaluation of the financial condition and affairs of
the Borrower and the other Obligors.

- 123 -

--------------------------------------------------------------------------------

 

 

11.15

Replacement of Agent and Reference Lender

11.15.1Agent

.  The Agent (the “Resigning Agent”) may resign at any time by giving written
notice thereof to the other Lenders and the Borrower.  Such resignation will not
be effective until a replacement agent is appointed.  Upon receipt of notice of
any such intended resignation, the Required Lenders shall have the right to
appoint a replacement to the Resigning Agent who must be one of the
Lenders.  Unless a Default has occurred that is continuing, the consent of the
Borrower (which shall not be unreasonably withheld or delayed) to any such
replacement shall also be required. If no replacement to the Resigning Agent
shall have been so appointed and shall have accepted such appointment within
fifteen (15) days of receipt of such notice, the Lenders (excluding the Lender
that is the Resigning Agent) shall within the following fifteen (15) days
appoint a replacement who may, but need not be, a Lender.  If the Lenders fail
to appoint a replacement to the Resigning Agent within such fifteen (15) day
period, without limitation of its rights under this Section, the Resigning Agent
may, on behalf of the Secured Parties, appoint a replacement Agent which shall
be a bank organized under the laws of Canada (or a Province) which has (or whose
Holding Entity has) capital of at least $500,000,000 and an approved credit
rating and has (or whose Affiliates have) offices in Toronto.  If the Resigning
Agent does not appoint a replacement Agent, the Majority Lenders (excluding the
Lender that is the Resigning Agent) shall assume the agency duties of the
Resigning Agent under the Secured Documents until such time as a replacement
Agent is appointed.  Upon the resignation of a Resigning Agent, the replacement
agent shall thereupon succeed to and become vested with all the rights and
obligations of the Resigning Agent and the Resigning Agent shall be discharged
from its obligations under the Secured Documents.  A replacement agent shall
evidence its acceptance of appointment hereunder by signing and delivering a
counterpart of this Agreement to the Borrower.  After any Resigning Agent’s
resignation or removal hereunder as the Agent, the provisions of this Article 11
and Sections 12.1 and 12.2 shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as an
Agent.

11.15.2Reference Lender

.  The Agent shall appoint a Lender (or its Affiliate) to act as Reference
Lender in relation to the Loan Facility.  Any Reference Lender may resign at any
time by giving notice thereof to the Agent.  Upon receipt of such notice, the
Agent shall appoint a replacement Reference Lender who shall be one of the
Lenders (or their Affiliates).

11.16

Delegation

The Agent shall have the right to delegate any of its rights, duties or
obligations under the Loan Documents to any other person upon such terms and
conditions as the Agent may think fit and the Agent shall not be bound to
supervise the proceedings or be in any way responsible for any obligations or
losses and expenses incurred by reason of any misconduct or default on the part
of any such delegate; provided that the Agent exercised reasonable care in
selecting any such delegate.

11.17

Required Lender Decisions

Where the Required Lenders are required to agree or consent to any act or thing,
or to exercise any judgment or discretion, under any Loan Document, the Agent
shall ask all Lenders for such agreement or consent to do any such act or thing
or to exercise such judgment or discretion.  The foregoing shall not limit the
right of the Required Lenders to agree or consent

- 124 -

--------------------------------------------------------------------------------

 

 

to any such act or thing or to exercise such judgment or discretion.  A copy of
such agreement or consent or notice of the exercise of such judgment or
discretion shall be sent by the Agent to all the Lenders.

11.18

Waivers and Amendments

11.18.1General

.  The rights of each Secured Party under each Secured Document shall be
cumulative and not exclusive of any rights which each Secured Party would
otherwise have, and no failure or delay by any Secured Party in exercising any
right shall operate as a waiver of it nor shall any single or partial exercise
of any right preclude its further exercise or the exercise of any other right.
Subject as otherwise provided in Sections 11.18.2, 11.18.3 and 11.18.4, (a) any
term, condition, other provision, obligation or agreement contained in any Loan
Document may only be changed with the consent of the Majority Lenders, (b) any
act or thing referred to in any Loan Document to be agreed to or consented by
the Required Lenders may be agreed to or consented to by the Majority Lenders
and (c) the exercise of any judgment or discretion by the Required Lenders
contained in any Loan Document may be exercised by the Majority Lenders.

11.18.2Amendments Requiring Lenders’ Consent

.  Without the prior consent of every Lender, no amendment to any Loan Document
shall: (a) increase the aggregate amount of the Loan Facility, the amount or
term of any of the Commitments or the proportion represented by the Rateable
Share of any Lender, (b) postpone or defer the time for the payment of the
principal of or interest on any Loan, any Fee or any other amount payable
hereunder, (c) decrease the rate or amount or change the currency of any
principal, interest or Fees payable hereunder (save for a decrease of the
Default Rate by up to two percent (2%) which may be consented to by the Required
Lenders) or the requirement of pro rata application in accordance with (i) each
Lender’s Rateable Share of all amounts received by the Agent in respect of the
Loan Facility or (ii) its Total Exposure of all amounts received by the Secured
Parties after the occurrence of an Enforcement Event, (d) change the definition
of “Majority Lenders”, “Rateable Share”, “Required Lenders” or “Total Exposure”,
(e) amend Section 11.22, 11.25 or 12.10.2 or this Section 11.18; or (f) release,
subordinate or postpone any Sponsor Guarantee or release, discharge or
subordinate any Security, except that the Agent may release and discharge
(A) each Sponsor Guarantee and the Security upon payment in full of all Secured
Obligations owing to all Secured Parties, (B) the Security over assets disposed
of in accordance with Section 9.4.7, (C) the Security over specific Insurance
Proceeds to the extent such proceeds are permitted by the provisions of this
Agreement to be paid or released to the Borrower either as Insurance Proceeds
derived from any accounts receivable insurance policy or as comprehensive or
property damage Insurance Proceeds applied to repair or replace property
compensated for, (D)  each Sponsor Guarantee pursuant to Section 7.10.

11.18.3Amendments Requiring Consent of Agent

.  No amendment or waiver of any provision of any Loan Document shall affect any
of the rights or obligations of the Agent under any Secured Document without the
prior consent of the Agent.

11.18.4Amendments Requiring Consent of Secured Party Owed Cash Management
Obligations or Permitted Derivative Obligation

.  No amendment or waiver of any provision of any Loan Document shall affect any
of the rights or obligations of any Secured Party under any Cash Management
Agreement or Permitted Derivative to which it is party without the prior

- 125 -

--------------------------------------------------------------------------------

 

 

consent of that Secured Party and the Borrower party to that Cash Management
Agreement or Permitted Derivative.

11.19

Determination by Agent

11.19.1Good Faith

.  Any determination to be made by the Agent under any Loan Document shall be
made by the Agent acting reasonably and in good faith and, if so made, shall be
deemed to have been properly made and conclusive and binding on all parties,
absent manifest error.

11.19.2Certificate of the Agent as to Rates

.  Except as otherwise provided in Section 11.20.5, a certificate of the Agent
certifying any amount or interest shall be conclusive and binding on the parties
hereto for all purposes, absent manifest error.  No provision hereof shall be
construed so as to require the Agent to issue a certificate at any particular
time.

11.19.3Notification of Rates

.  The Reference Lender (if it is not the same person as the Agent) shall (or
shall cause its Affiliate that is the Reference Lender to) promptly notify the
Agent of each interest rate that is required to determine pursuant to this
Agreement.  Promptly following receipt of each such notice, or promptly after
determination if the Agent and the Reference Lender is the same person, the
Agent shall promptly notify the Lenders of each interest rate the Agent is
required to determine and report to the Lenders pursuant to this Agreement.

11.20

Interlender Procedure for Making Loans Under the Loan Facility

11.20.1Lenders to provide their Rateable Shares to Agent

.  Subject to the terms and conditions of this Agreement, the Loan Facility
shall be available to the Borrower as follows: upon receipt by the Agent of a
Drawdown Request, the Agent will promptly notify each Lender of the Agent’s
receipt of such notice and of such Lender’s Rateable Share of such
Drawdown.  Each Lender will, subject to Section 6.3 as applicable, make its
Rateable Share of each Drawdown available to the Agent by paying, no later than
11:00 a.m. on the Drawdown Date requested by the Borrower, its Rateable Share of
such Loan in freely transferable, cleared funds for value on the Drawdown Date
to the Agent’s Accounts.  The Agent will, subject to Section 6.3 as applicable,
make such funds available, if so received, to the Borrower on the Drawdown Date
by bank transfer to the Project Revenue Account.

11.20.2Limitation on Agent’s Liability

.  The obligations of the Agent under this Section 11.20 shall be limited to
taking such steps as are commercially reasonable to implement the instructions
described in Section 11.20.1, and the Agent shall not be liable for any losses
and expenses which may be incurred or suffered by the Borrower and occasioned by
the failure or delay of funds to reach the designated destination.  Without
limiting the generality of the foregoing, the Agent shall not incur any
liability for not performing any act or fulfilling any duty, obligation or
responsibility hereunder by reason of any occurrence beyond the control of the
Agent (including any act or provision of any present or future law or regulation
or Governmental Authority, any act of God or war, civil unrest, local or
national disturbance or disaster, any act of terrorism, or the unavailability of
the Bank of Canada wire or facsimile or other wire or communication facility).

- 126 -

--------------------------------------------------------------------------------

 

 

11.20.3Lenders to indemnify Agent for failure to make funds available

.  Unless the Agent has been notified by a Lender no less than two (2) Business
Days prior to the Drawdown Date requested by the Borrower that such Lender will
not make available to the Agent its Rateable Share of such Drawdown, the Agent
may assume that such Lender has made its Rateable Share of the Drawdown
available to the Agent on the Drawdown Date in accordance with the provisions
hereof, and the Agent may (but it is not its practice to do so), in reliance
upon such assumption, make available (to the extent applicable) to the Borrower
on such date a corresponding amount.  If the Agent has made such assumption, to
the extent a Lender has not so made its Rateable Share of the Drawdown available
to the Agent, such Lender agrees to pay to the Agent forthwith on demand, to the
extent that such amount is not recovered from the Borrower within seven (7) days
of demand (without in any way obligating the Agent to commence any proceeding
against the Borrower to recover such amount), such Lender’s Rateable Share of
the Drawdown and all losses and expenses incurred by the Agent in connection
therewith, together with interest thereon at the Agent’s prevailing rate for
overnight deposits of comparable amount plus two (2) percent (2%) per annum for
each day from the date such amount is made available by the Agent until the date
such amount is paid or repaid to the Agent.

11.20.4Borrower to repay any Drawdown not funded by a Relevant Lender

.  Notwithstanding Section 11.20.3, if a Lender fails so to pay any portion of
any Drawdown to the Agent pursuant to Section 11.20.3, the Borrower shall,
without prejudice to any rights that the Borrower might have against such
Lender, repay such portion to the Agent within three (3) Business Days after
demand therefor by the Agent, together with interest thereon at the rate payable
hereunder by the Borrower in respect of such Drawdown.

11.20.5Agent to issue Certificate as to Amount payable

.  Any amount payable to the Agent pursuant to this Section 11.20 (other than
Section 11.20.1) shall be set forth in a certificate delivered by the Agent to
the Lender concerned and the Borrower (which certificate shall contain
reasonable details of how the amount payable is calculated) and shall be
conclusive evidence thereof. If a Lender makes the payment to the Agent required
by this Section 11.20, the amount so paid shall constitute, to the extent
thereof, such Lender’s Rateable Share of the Drawdown for purposes of this
Agreement.

11.20.6No Lender responsible for any other Lender’s Rateable Share

.  The failure of any Relevant Lender to advance its Rateable Share of any
Drawdown to the Agent pursuant to this Agreement shall not relieve any other
Lender of its obligations, if any, hereunder to advance its Rateable Share of
the Drawdown to the Agent pursuant to this Agreement on that Drawdown Date, but
no Lender shall be responsible for the failure of any other Lender to advance
its Rateable Share of any Drawdown to the Agent on any Drawdown Date.

11.21

Remittance of Payments

Forthwith after receipt of any payment of principal, interest, Fees or other
amounts for the benefit of the Lenders pursuant to the provisions hereof, the
Agent shall remit to the Lending Office of each Lender entitled thereto, its
Rateable Share of such payment.  If the Agent, on the assumption that it will
receive, on any particular date, a payment of principal, interest, Fees or other
amounts hereunder, remits to each Lender its Rateable Share of such payment
(although it is not its practice to do so) and the Borrower fails to make such
payment,

- 127 -

--------------------------------------------------------------------------------

 

 

each Lender agrees to repay to the Agent forthwith on demand, to the extent that
such amount is not recovered from the Borrower within seven (7) days of demand
(without in any way obligating the Agent to commence any proceeding to recover
such amount), such Lender’s Rateable Share of the payment made pursuant hereto
together with all losses and expenses incurred by the Agent in connection
therewith and interest thereon (at the Agent’s prevailing rate applicable to
overnight deposits of comparable amount plus two percent (2%) per annum for each
day from the date such amount is remitted to the Lenders.  The exact amount of
the repayment required to be made by the Lenders will be set forth in a
statement delivered by the Agent to each Lender, which statement shall be
conclusive and binding for all purposes, absent manifest error.

11.22

Redistribution of Payments

11.22.1Disproportionate Receipts of Loan Obligations to be Shared

.  Except as otherwise provided in Section 11.22.6, if a Lender, through the
exercise of any right of set-off, the retention of any In-the-Money Derivative
Exposure or otherwise (save for any payment made to it in accordance with the
provisions hereof), receives payment of a portion of the Loan Obligations due to
it before an Enforcement Event occurs which is greater than the proportion
received by any other Lender in respect of the aggregate amount of the Loan
Obligations due to such other Lender (having regard to the respective Rateable
Shares of the Lenders immediately before such payment is received), the Lender
receiving such proportionately greater payment (the “Purchasing Lender”) shall
purchase a participation (which shall be done simultaneously with receipt of
such payment) in that portion of the Loan Obligations due to the other Lender or
Lenders (the “Selling Lender”) so that the respective receipts shall be pro rata
according to their respective Rateable Shares determined before such payment was
received.

11.22.2Disproportionate Receipts of Secured Obligations to be Shared

.  Except as otherwise provided in Section 11.22.6, if a Secured Party, through
the exercise of any right of set-off, the retention of any In-the-Money
Derivative Exposure or otherwise (save for any payment made to it in accordance
with the provisions hereof), receives payment of a portion of the Secured
Obligations due to it at the time an Enforcement Event occurs or at any time
thereafter which is greater than the proportion received by any other Secured
Party in respect of the aggregate amount of the Secured Obligations due to such
other Secured Party (having regard to the respective Total Exposures of the
Secured Parties immediately before such payment is received), the Secured
Parties receiving such proportionately greater payment (the “Purchasing Secured
Party”) shall purchase a participation (which shall be done simultaneously with
receipt of such payment) in that portion of the Secured Obligations due to the
other Secured Party or Secured Parties (the “Selling Secured Party”) so that the
respective receipts shall be pro rata according to their Total Exposures
determined before such payment is received.

11.22.3Subsequent Recoveries

.  If all or part of such proportionately greater payment received by any
Purchasing Lender referred to in Section 11.22.1 or any Purchasing Secured Party
referred to in Section 11.22.2 shall be recovered from an Obligor by the Selling
Secured Lender or Selling Secured Party (the “Affected Seller”), such purchase
shall be rescinded and the purchase price paid for such participation shall be
returned by the Affected Seller to the extent of such recovery, together with
interest thereon at such Purchasing Lender’s prevailing rate for overnight
deposits of comparable amount calculated and payable from the Business Day
following the day such return is requested until it is paid in full.

- 128 -

--------------------------------------------------------------------------------

 

 

11.22.4Preferential Payments

.  If all or part of any proportionately greater payment received by a
Purchasing Lender referred to in Section 11.22.1 or a Purchasing Secured Party
referenced to in Section 11.22.2 is found to have been a transfer in fraud of
creditors or a preferential payment under any applicable Insolvency Law or
Fraudulent Conveyances Law or is otherwise required to be returned by such
Purchasing Lender or Purchasing Secured Party, such purchase shall be rescinded
and the purchase price paid for such participation shall be returned by such
Selling Lender or Selling Secured Party to the extent of such amount returned,
together with interest thereon at such Purchasing Lender’s or Purchasing Secured
Party’s prevailing rate for overnight deposits of comparable amount calculated
and payable from the Business Day following the day such return is requested
until it is paid in full.

11.22.5Notice Requirement

.  If any Lender receives or recovers payment of any amount it is required to
share pursuant to Section 11.22.1, 11.22.2 or 11.22.3, it shall promptly provide
full particulars thereof to the Agent and the Agent shall promptly provide
copies of such particulars to the other Secured Parties.

11.22.6Credit Protection

.  The provisions of Sections 11.22.1 and 11.22.2 shall not apply to any credit
protection purchased by a Secured Party without financial assistance from or
independent recourse by the protection provider to any Obligor or any of its
Affiliates.

11.23

Prompt Notice to Lenders

11.23.1Distribution of Information

.  The Agent agrees to provide to the other Lenders copies of the information,
notices and reports received by it from the Borrower for distribution to the
Lenders pursuant to this Agreement, including information provided pursuant to
Section 8.2 and Section 9.1, promptly upon receipt of same.

11.23.2Distribution by Use of Websites

.  The Agent may satisfy its obligations under this Agreement to deliver to the
other Lenders copies of the information, notices and reports referred to in
Section 11.23.1 by posting this information onto an electronic website
designated by the Agent to which the other Lenders have access.  The Agent shall
supply the other Lenders with the address of and any relevant password
specifications for that designated website.  Neither the Agent nor any Lender
shall be liable to the Borrower for any losses and expenses suffered or incurred
by them arising from the use by any unauthorized person of any information,
notice or report or other communication posted on any such website or sent
through electronic, telecommunications or other information transmission systems
that are intercepted by any unauthorized person, save to the extent they are
determined by a final judgment to have directly resulted from the gross
negligence or wilful misconduct of the Agent or such Lender.

11.24

Several Debts of the Lenders

Each Lender’s share in each Drawdown constitutes a several debt owing by the
Borrower to such Lender.

11.25

Enforcement

To the extent that the Agent receives or recovers monies pursuant to any right
of enforcement under this Agreement or any other Security, such monies shall be
applied and

- 129 -

--------------------------------------------------------------------------------

 

 

distributed as amongst the Secured Parties:  (a) first, in or towards payment of
all of the Agent’s losses and expenses and disbursements incurred to recover
such monies, (b) secondly, in or towards payment of all unpaid fees and losses
and expenses and disbursements of the Agent pro rata to the amounts thereof,
(c) thirdly, in or towards payment of all Secured Obligations which are due and
payable at such time to the Secured Parties pro rata to the Total Exposures of
the Secured Parties; (d) fourthly, if the Secured Obligations have been paid in
full, in payment to any person to whom that Agent is obliged by applicable law
or agreement to pay in priority to the Borrower, to the extent it is so obliged
and (e) fifthly, thereafter, in payment of the Borrower or as otherwise required
by any applicable order or final judgment.  The fact that the Agent may make a
payment pursuant to Clause (d) or (e) above or may determine that the Secured
Obligations have been paid in full, will not thereafter prevent the Agent from
applying any further monies, or any credit balance on any account, in the order
set out in this Section 11.25.  If for any reason the Agent considers in its
sole discretion that the amounts to be received by it will be, or the amounts
actually received by it pursuant thereto are, insufficient to satisfy all claims
with respect to all payments then falling due with respect to any Secured
Obligation, until such time as the Agent has received the full amount of all
such payments, the Agent shall not be obliged to pay any such claims.  The Agent
may satisfy any obligation to make a payment otherwise required under Clause (d)
or (e) above by interpleading and paying the amount thereof into court.

Article 12
general

12.1

Costs and Expenses

The Borrower shall on demand pay to the Secured Parties the amount of all
reasonable out-of-pocket fees, costs and expenses incurred and disbursements
made by the Secured Parties (including travel expenses and the reasonable fees
and out-of-pocket expenses, of the Lenders’ Counsel and those of accountants,
experts, consultants and other representatives retained by the Secured Parties,
including the Independent Technical Consultant as well as the costs and expenses
of any engineering reports, environmental studies or reports and any other
reports or studies required by any Secured Party) in connection with each of (a)
the due diligence conducted by the Secured Parties with respect to the Obligors,
the Project and the financing contemplated herein, (b) the preparation,
negotiation, settlement, execution, delivery, entry into effect, registration
and administration of each Loan Document and/or the satisfaction of any
conditions or obligations specified in Article 6, (c) post-closing costs,
(d) each change to each Loan Document and (e) the interpretation, defence,
establishment, preservation, protection or enforcement of rights of the Secured
Parties under each Secured Document.  The Borrower shall on demand pay to the
Agent the amount of all out-of-pocket fees, costs and expenses incurred and
disbursements made by the Secured Parties (including the fees and out-of-pocket
expenses of the Lenders’ Counsel and those of accountants, experts, consultants
and other representatives retained by the Secured Parties) in connection with a
Default or Event of Default or with the interpretation, defence, establishment,
preservation, protection or enforcement of rights of the Secured Parties under
each Loan Document.  For the avoidance of doubt, the foregoing payment
obligation shall be effective regardless of whether any Loan is advanced to the
Borrower hereunder.

- 130 -

--------------------------------------------------------------------------------

 

 

12.2

Indemnification by the Borrower

12.2.1Drawdowns

.  The Borrower shall within fifteen (15) days of demand pay to the Agent for
the account of each Relevant Lender, on a full indemnity (after-Taxes) basis,
the amount of all losses and expenses, including losses and expenses sustained
by such Relevant Lender in connection with the liquidation or reemployment, in
whole or in part, of deposits or funds borrowed or acquired by such Relevant
Lender to fund such Relevant Lender’s Rateable Share in any Drawdown to the
Borrower, which such Relevant Lender sustains or incurs (a) if for any reason a
Drawdown does not occur on a date requested by the Borrower, (b) if the Borrower
fails to give any notice required to be given by it hereunder in the manner and
at the time specified herein or (c) as a consequence of any failure by the
Borrower to repay any amount when required by the terms of this Agreement.

12.2.2Other

.  The Borrower shall defend, indemnify and save harmless each of the Secured
Parties and their respective representatives (each, an “Indemnified Party”) on a
full indemnity basis from and against any and all claims and losses and expenses
(including interest and, to the extent permitted by applicable law, penalties,
fines and monetary sanctions) which an Indemnified Party suffers or incurs as a
result of or otherwise in respect of (a) any claim of any kind relating to the
Environmental Liabilities which arises out of the performance of, or the
enforcement or exercise of any right under, any Loan Document, including any
claim in nuisance, negligence, strict liability or other cause of action arising
out of a discharge of Contaminants into the Environment, any fines or orders of
any kind that may be levied or made pursuant to an Environmental Law in each
case relating to or otherwise arising out of any of the assets of any Borrower,
(b) the direct or indirect use or proposed use of the proceeds of any Drawdown,
(c) any Default or (d) any proceeding to which any Indemnified Party is party
arising out of the execution, delivery or performance of, or the enforcement of
any right under any Loan Document.  Each Lender shall be constituted as the
agent and bare trustee of each Indemnified Party who is its own representative
and shall hold and enforce each such Indemnified Party’s rights under this
paragraph for such party’s benefit.  The foregoing indemnity shall not apply in
respect of claims or losses and expenses of an Indemnified Party to the extent
that they are determined by a final judgment to have directly resulted from the
gross negligence or wilful misconduct of that Indemnified Party.  This
Section 12.2 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

12.3

Application of Payments

Any payments received in respect of the obligations of the Borrower under any
Loan Document from time to time may, notwithstanding any appropriation by the
Borrower but subject to Sections 11.21, 11.22 and 11.25, be appropriated to such
parts of the obligations of such Borrower under any Loan Document and in such
order as the Agent sees fit, and the Agent shall have the rights to change any
appropriation at any time.

12.4

Set-Off, Combination of Accounts and Crossclaims

The obligations of the Borrower under each Loan Document will be paid by such
Borrower free and clear of and without regard to any equities between such
Borrower and the Agent and the Lenders or any right of set-off or
cross-claim.  Any Debt owing by the Agent or any Lender to the Borrower, direct
or indirect, extended or renewed, actual or contingent,

- 131 -

--------------------------------------------------------------------------------

 

 

matured or not, may be set off or applied against the obligations of such
Borrower under any Secured Document by the Agent or such Lender at any time
after maturity or upon the occurrence and during the continuance of an Event of
Default, without demand upon or notice to anyone, and the terms of such Debt
shall be changed hereby to the extent required to permit such set-off,
application and combination.

12.5

Rights in Addition

The rights conferred by each Secured Document are in addition to, and not in
substitution for, any other rights each of the Agent and Lenders may have under
that Secured Document or any other Secured Document, at law, in equity or by or
under Applicable Law or any agreement.  Each of the Agent and Lenders may
proceed by way of any proceeding at law or in equity and no right of the Agent
or any Lender shall be exclusive of or dependent on any other.  The Agent and
Lenders may exercise any of its rights separately or in combination and at any
time.

12.6

Certificate Evidence

A certificate prepared by the Agent or any Lender and provided to the Borrower
setting forth any interest rate or any amount payable under this Agreement,
including the amount of compensation or loss and expense payable under
Section 3.4 or 12.2, shall be conclusive and bind such Borrower, absent manifest
error.

12.7

Evidence of Debt.

12.7.1Agent’s Books

.  The Agent shall open and maintain on its books accounts evidencing all
Drawdowns and all amounts owing by the Borrower to the Agent and each Lender
under the Loan Facility.  The Agent shall enter in the accounts details of all
amounts from time to time owing, paid or repaid by the Borrower under the Loan
Facility.  The information entered in the accounts shall constitute, in the
absence of manifest error, conclusive evidence of the existence and quantum of
the obligations of the Borrower to the Agent and each Lender under the Loan
Facility.  The Borrower and each Lender shall, on reasonable notice to the
Agent, be entitled to obtain from the Agent copies of extracts of all entries
made in such accounts.

12.7.2Lenders May Request Promissory Notes

.  Any Lender may request that its Rateable Share in Loans be evidenced by a
promissory note (a “Note”).  In such event, the Borrower shall prepare, execute
and deliver to such Lender a Note payable to the order of such Lender in a form
supplied by the Agent.  Thereafter, the Rateable Share of such Lender in all
outstanding Loans evidenced by such Note and interest thereon shall at all times
(including after any assignment pursuant to Section 12.10) be represented by one
or more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 12.10, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that its
Rateable Share on outstanding Loans once again be evidenced as described in
Section 12.7.1.

12.7.3Agent’s Accounts Govern

.  If there is any conflict or inconsistency between the accounts of the Agent
maintained pursuant to Section 12.7.1 and the accounts of any other party

- 132 -

--------------------------------------------------------------------------------

 

 

hereto, including those recorded in any Note referred to in Section 12.7.2, the
accounts of the Agent shall govern and be binding on the other parties hereto,
absent manifest error.

12.8

Notices

Any notice, demand, consent, approval or other communication to be made or given
under or in connection with this Agreement (a “Notice”) shall be in writing and
may be made or given by personal delivery, by facsimile or by e-mail addressed
to the Agent and the Borrower at their respective addresses set out in
Schedule 2 or to such other address as such party may from time to time notify
the others in accordance with this Section 12.8, and to the Lenders at their
respective Lending Offices.  Any Notice made or given by personal delivery shall
be conclusively deemed to have been given at the time of actual delivery or, if
made or given by facsimile or by e-mail, at the opening of business on the first
(1st) Business Day following the transmittal thereof provided that the party
sending such Notice receives confirmation of receipt.  Notwithstanding the
foregoing, (a) the Agent shall not be deemed to have received any Notice until
it is actually received by an officer of that Agent charged with the
administration of this Agreement and (b) the Agent may in its discretion act
upon verbal Notice from any person reasonably believed by the Agent to be a
person authorized the Borrower or a Relevant Lender to give instructions under
or in connection with this Agreement including any request for a Drawdown.  The
Agent and the Lenders shall not be responsible for any error or omission in such
instructions or in the performance thereof.  Any notice given by the Borrower in
respect of itself or any other Borrower shall bind each such Borrower.

12.9

Judgment Currency

If, for the purposes of obtaining or enforcing judgment in any court in any
jurisdiction, it becomes necessary to convert into the currency of the
jurisdiction giving such judgment (the “Judgment Currency”) an amount due under
any Secured Document in any other currency (the “Original Currency”), then the
date on which the rate of exchange for conversion is selected by that court is
referred to herein as the “Conversion Date”.  If there is a change in the rate
of exchange between the Judgment Currency and the Original Currency between the
Conversion Date and the actual receipt by the Agent or a Lender of the amount
due to it under such Secured Document or under such judgment, the Borrower
shall, notwithstanding such judgment, pay all such additional amounts as may be
necessary to ensure that the amount received by the Agent or such Lender in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of receipt, will produce the amount due in the Original Currency.  The
Borrower’s liability hereunder constitutes a separate and independent liability
which shall not merge with any judgment or any partial payment or enforcement of
payment of sums due under any Secured Document.

12.10

Successors and Assigns

12.10.1Benefit & Burden

.  The Loan Documents shall enure to the benefit of and be binding on the
parties hereto, their respective successors and each assignee of some or all of
the rights or obligations of the parties under the Loan Documents permitted by
this Section 12.10.  Any entity resulting from Business Combination, to which
the Agent shall be a party, shall be the Agent under this Agreement without
further action.  Any reference in any such Loan Document to any party hereto
shall (to the extent the context so admits) be construed accordingly.

- 133 -

--------------------------------------------------------------------------------

 

 

12.10.2Borrower

.  The Borrower may not assign all or any part of any of its rights or
obligations in respect of the Loan Facility or under any Loan Document.  Where
the context so admits, each reference in this Agreement to the Borrower shall be
construed so as to include the successors of the Borrower.

12.10.3Participation

.  Each Lender may grant to any other person other than a BioAmber Competitor (a
“Participant”) a participation in the whole or any part of any of its
Commitments (including its Rateable Share in any related Loans) under which the
Participant shall be entitled to the benefit of the same rights under this
Agreement with respect to such Participation as if it were a party hereto in the
place and stead of such Lender provided that, in respect of such participated
share of its Commitments and as amongst all parties to this Agreement, such
Lender (and not the Participant) shall remain entitled to enforce such rights,
and shall remain responsible for the performance of all obligations, of such
Lender under this Agreement with respect to the share of each of its Commitments
subject to such participation.  Each Lender that grants a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

12.10.4Assignments

.  Each Lender (a “Transferring Lender”) may, with the prior written consent of
the Agent assign its Commitment (including its share in any Loans made under the
Loan Facility), or any part thereof in a minimum amount of $1,000,000, or such
lesser amount as the Agent may permit, to (a) any other Lender or any Affiliate
or Approved Fund of the Transferring Lender, (b) prior to the occurrence of a
Default and so long as no Default exists, to any person not referred to in
clause (a) above who is not a BioAmber Competitor, with the prior consent of the
Borrower, such consent not to be unreasonably withheld or delayed, or (c) after
the occurrence of a Default and while the same is continuing, to any other
person.

Any such transfer to any person permitted pursuant to the preceding sentence (a
“Transferee”) shall be made pursuant to a loan transfer agreement (a “Loan
Transfer Agreement”) substantially in the form of Schedule 6 (or in such other
form to substantially the same effect as the Agent may approve).  Each Loan
Transfer Agreement must be delivered to the Agent at least five (5) Business
Days before it takes effect accompanied, if such assignment is not being made to
an Affiliate or Approved Fund of an existing Relevant Lender, by payment to the
Agent of a processing fee of $3,500.  Each party hereto hereby agrees that any
such Transferee shall be subject to the obligations identical to the obligations
assigned under any such Loan Transfer Agreement and shall be entitled to rights
identical to the rights assigned to such

- 134 -

--------------------------------------------------------------------------------

 

 

Transferee as if such Transferee were named in this Agreement as an original
party in substitution for the Transferring Lender in respect of each such
Commitment, or part thereof, assigned, and such Transferring Lender shall be
released from all obligations in relation to each of its Commitments, or part
thereof, so assigned.

The Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain a copy of each Loan Transfer Agreement delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agent and the Lenders shall treat each person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

12.10.5Pledge to Reserve Bank

.  Notwithstanding Section 12.10.4, any Lender may at any time, without the
consent of the Borrower or the Agent assign all or any portion of its rights
under this Agreement and its Notes to secure obligations of such Lender,
including to a Federal Reserve Bank or the Bank of Canada; provided, however,
that no such assignment to a Federal Reserve Bank or the Bank of Canada shall
release the assignor Lender from its obligations hereunder.

12.10.6Schedule 1

.  The Agent will from time to time revise Schedule 1 to record the Lenders and
their respective Commitments after giving effect to assignments and/or transfers
referred to in Section 12.10.4 above.  Any such revised Schedule 1 shall be
prima facie evidence of the identities and Commitments of the Lenders.  The
Agent shall provide a copy of any such revised Schedule 1 to the Borrower and
each Lender upon request.

12.10.7Increased Costs

.  If as a result of any assignment of the whole or any part of any Commitment
of any Relevant Lender pursuant to Section 12.10.4, or any participation granted
by any Relevant Lender pursuant to Section 12.10.3 made while no Default is
continuing, the Transferee or Participant would incur costs, expenses or other
amounts of the nature described in Section 3.4 in excess, at that time, of those
which the Borrower would have been required to indemnify such Lender had such
assignment or participation not taken place, the indemnity obligations of the
Borrower under Section 3.4 shall not extend to such excess.

12.10.8Withholding Tax

.  If as a result of any assignment of the whole or any part of any Commitment
of any Transferring Lender pursuant to Section 12.10.4 made while no Default is
continuing, the Borrower would be required to deduct or withhold withholding Tax
and make increased payments to the Transferee pursuant to Section 3.6 in excess,
at that time, of such increased payments which the Borrower would have been
required to pay to the Transferring Lender pursuant to Section 3.6 had such
assignment not taken place, the provisions of Section 3.6 requiring such
increased payment shall not apply to the extent of such excess.

12.10.9Disclosure

.  As at the date hereof, the Borrower has entered into a non-disclosure
agreement with each of the Lenders.  Each of these agreements is incorporated
herein as if recited at length provided that the first sentence of Section 11 of
each of these agreements is

- 135 -

--------------------------------------------------------------------------------

 

 

deemed amended such that the agreement remains valid and in force from its
Effective Date (as defined in such agreement) until the Secured Obligations have
been paid in full.

12.10.10Substitute Lenders

.  If at any time (a) the Borrower becomes obligated to compensate any Lender
for additional amounts pursuant to Section 3.4 or is required to pay Indemnified
Taxes or additional amounts to any Lender or to any taxing authority for the
account of any Lender pursuant to Section 3.6 or (b) any Lender becomes a
Defaulting Lender (in any such case, an “Unwanted Lender”), then the Borrower
may, on ten (10) Business Days’ prior written notice to the Agent and such
Unwanted Lender replace the Unwanted Lender by causing the Unwanted Lender to
(and the Unwanted Lender shall be obligated to) assign and transfer its rights
and obligations under this Agreement pursuant to Section 12.10.4 to another
Lender that has agreed to accept such assignment and transfer or to another
person selected by the Borrower that is acceptable to the Agent (acting in its
discretion exercised reasonably) (a “Replacement Lender”) for a purchase price
equal to the Loan Obligations owing to the Unwanted Lender, including all
accrued interest and Fees and other amounts payable hereunder, together with
such amount as would be payable to the Unwanted Lender under Section 12.2.1 if
the Rateable Share of the Unwanted Lender in each outstanding Loan were actually
being paid by the Borrower instead of being purchased by way of assignment and
transfer pursuant to Section 12.10.4; provided that (i) neither the Agent nor
any Lender shall have any obligation to the Borrower to find a Replacement
Lender, (ii) in circumstances where an Unwanted Lender is sought to be replaced
pursuant to this Section 12.10.10, in order for the Borrower to be entitled to
replace such Unwanted Lender, such replacement must, save in the case of a
Defaulting Lender, take place no later than ninety (90) days after the date the
Unwanted Lender shall have notified the Agent that it had become an Unwanted
Lender, (iii) in no event shall the Unwanted Lender be required to pay or
surrender to such Replacement Lender any of the principal, interest, Fees or
other amounts received by the Unwanted Lender pursuant to this Agreement and
(iv) the Borrower shall only be entitled to replace an Unwanted Lender pursuant
to this Section 12.10.10 if no Default has occurred which is continuing.

12.10.11Cash Collateral and Withholding from Defaulting Lenders.

 

(a)

Each Defaulting Lender shall be required to provide to the Agent cash in an
amount, as shall be determined from time to time by the Agent in its discretion,
equal to all obligations of such Defaulting Lender to the Agent that are owing
or may become owing pursuant to this Agreement.  Such cash shall be held by the
Agent in one or more cash collateral accounts, which accounts shall be in the
name of the Agent and shall not be required to be interest bearing.  The Agent
shall be entitled to apply the foregoing cash in accordance with any of
Sections 4.5, 11.12 and 11.25.

(b)

The Agent shall be entitled to withhold and deposit in one or more non-interest
bearing cash collateral accounts in the name of the Agent amounts (whether
principal, interest, fees or otherwise) received by the Agent and due to a
Defaulting Lender pursuant to this Agreement which amounts shall be used by the
Agent (i) first, to reimburse the Agent for any amounts owing to it by the
Defaulting Lender pursuant to any Loan Document and (ii) second, to cash
collateralize all other obligations of such Defaulting Lender to the Agent owing
pursuant to this Agreement in such amount as shall be determined from time to

- 136 -

--------------------------------------------------------------------------------

 

 

time by the Agent in its discretion, including such Defaulting Lender’s
obligation to pay its Rateable Share of any indemnification or expense
reimbursement amounts not paid by the Borrower.

(c)

For greater certainty and in addition to the foregoing, neither the Agent nor
any of its Affiliates nor any of their respective shareholders or
representatives shall be liable to any Lender (including a Defaulting Lender)
for any action taken or omitted to be taken by it in connection with amounts
payable by the Borrower to a Defaulting Lender and received and deposited by the
Agent in a cash collateral account and applied in accordance with the provisions
of this Agreement, save and except to the extent determined by a final judgment
to have been directly resulted from the gross negligence or wilful misconduct of
the Agent.

(d)

Without limiting the foregoing, if any Lender becomes a Defaulting Lender as a
result of the failure to fund any payment or its portion of any Loans required
to be made by it hereunder or to purchase any participation required to be
purchased by it hereunder or under any other Loan Document, then the Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Agent for the account of such Relevant Lender
to satisfy such Lender’s obligations until all such unsatisfied obligations are
paid in full.

(e)

Without limiting the foregoing, if a Defaulting Lender as a result of the
exercise of a set-off shall have received a payment in respect of its
outstanding applicable Loans or participation required hereunder which results
in its outstanding applicable Loans and participation share being less than its
Rateable Share thereof, then no payments will be made to such Defaulting Lender
until such time as all amounts due and owing to the Lenders have been equalized
in accordance with each Lender’s respective Rateable Share.  Further, if at any
time prior to the acceleration or maturity of the Loans, the Agent shall receive
any payment in respect of principal while one or more Defaulting Lenders shall
be party to this Agreement, the Agent shall apply such payment first to the
Loans for which each such Defaulting Lender shall have failed to fund its
Rateable Share until such time as such Loan Obligations are paid in full or each
Relevant Lender (including each Defaulting Lender) is owed its Rateable Share of
all outstanding Loans.  After acceleration or maturity of the Loans, subject to
Section 12.10.11(d) above, all principal will be paid rateably as otherwise
provided herein.

12.10.12Funding if there is a Defaulting Lender

.

(a)

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Relevant Lender is a Defaulting Lender: (i) the Commitment Fees
payable pursuant to Section 3.2.2 shall cease to accrue on the unused portion of
the Commitment of such Defaulting Lender if and for so long as such Lender is a
Defaulting Lender pursuant to paragraph (i) or (ii) of the definition thereof,
(ii) a Defaulting Lender shall not be included in determining whether, and
Commitments and Rateable Share of such Defaulting Lender shall be excluded in

- 137 -

--------------------------------------------------------------------------------

 

 

determining whether, the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 11.18; and (iii) for certainty, the Borrower and the Agent shall retain
and reserve their respective other rights respecting each Defaulting Lender;
provided that the Agent shall only be required to give effect to Clauses (i) and
(ii) above if the Agent has actual knowledge that a Lender is a Defaulting
Lender.  If the Agent acquires actual knowledge that a Lender is a Defaulting
Lender, then the Agent shall promptly notify the Borrower and the other Lenders
that such Relevant Lender is a Defaulting Lender (and such Lender shall be
deemed to have consented to such disclosure); provided that, for certainty, the
Agent shall have no duty to inquire as to whether any Lender is a Defaulting
Lender.

(b)

Each Defaulting Lender shall indemnify each of the Borrower for any losses,
claims, costs, damages or liabilities (including reasonable out-of-pocket
expenses and reasonable legal fees on a solicitor and his own client basis)
incurred by such Borrower as a result of such Defaulting Lender failing to
comply with the terms of this Agreement including any failure to fund its
portion of any Loans required to be made by it hereunder.

12.11

“USA Patriot Act”

Each Lender that is subject to the USA Patriot Act and the Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies such Persons, which information includes the name,
address and tax identification number of each such persons and other information
that will allow such Lender or the Agent, as applicable, to identify such
persons in accordance with the USA Patriot Act.  This notice is given in
accordance with the requirements of the USA Patriot Act and is effective as to
the Lenders subject to the USA Patriot Act.

12.12

Survival

The Loan Obligations payable under Sections 3.4, 3.6, 12.1 and 12.2 (“Indemnity
Obligations”) shall survive the payment in full of all other Loan Obligations
and shall continue in full force and effect until such Indemnity Obligations are
paid in full.

12.13

Time of the Essence

Time is of the essence of each provision of each Loan Document.

12.14

Governing Law

This Agreement shall be governed by, and interpreted in accordance with, the
laws in force in the Province of Ontario, including the federal laws of Canada
applicable therein, but excluding choice of law rules.  Such choice of law
shall, however, be without prejudice to or limitation of any other rights
available to the Agent and the Lenders under the laws of any jurisdiction where
any Obligor or its property may be located.

- 138 -

--------------------------------------------------------------------------------

 

 

12.15

JURISDICTION

12.15.1SUBMISSION TO JURISDICTION AND WAIVER OF OBJECTIONS

.  WITH RESPECT TO ANY CLAIM ARISING OUT OF THIS AGREEMENT, ANY OTHER SECURED
DOCUMENT OR ANY OTHER AGREEMENT RELATING TO ANY SECURED DOCUMENT (COLLECTIVELY,
THE “FINANCE RELATED AGREEMENTS”):

(a)

FOR THE EXCLUSIVE BENEFIT OF THE SECURED PARTIES, THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF:

(i)

THE PROVINCE OF ONTARIO, CANADA LOCATED AT TORONTO; AND

(ii)

THE JURISDICTION IN WHICH THE CHIEF EXECUTIVE OFFICE OF THE BORROWER IS LOCATED
OR IN WHICH IT IS INCORPORATED OR FORMED LOCATED AT THE PRINCIPAL FINANCIAL
CENTER OF SUCH JURISDICTION,

INCLUDING ANY APPELLATE COURT FROM ANY THEREOF; AND

(b)

THE BORROWER IRREVOCABLY WAIVES:

(i)

ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY
PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE FINANCE RELATED AGREEMENTS
BROUGHT IN ANY COURT OF PRIMARY JURISDICTION;

(ii)

ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN ANY COURT OF PRIMARY JURISDICTION
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM;

(iii)

THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING BROUGHT IN ANY COURT OF
PRIMARY JURISDICTION, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER THE
BORROWER; AND

(iv)

THE RIGHT TO REQUIRE ANY SECURED PARTY TO POST SECURITY FOR COSTS IN ANY
PROCEEDING BROUGHT IN ANY COURT OF PRIMARY JURISDICTION.

12.15.2AGENT AND LENDERS MAY SUE IN ANOTHER JURISDICTION

.  NOTHING IN THIS AGREEMENT WILL BE DEEMED TO PRECLUDE ANY OF THE AGENT AND THE
LENDERS FROM BRINGING ANY PROCEEDING IN RESPECT OF ANY FINANCE RELATED AGREEMENT
IN ANY OTHER JURISDICTION.

12.15.3FINAL JUDGMENT

.  THE BORROWER AGREES THAT A FINAL JUDGMENT IN ANY PROCEEDING COMMENCED IN ANY
COURT OF PRIMARY

- 139 -

--------------------------------------------------------------------------------

 

 

JURISDICTION SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTIONS
BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

12.15.4WAIVER OF TRIAL BY JURY

.  FOR THE PURPOSES OF ANY PROCEEDING COMMENCED IN THE UNITED STATES, THE
BORROWER AND EACH SECURED PARTY IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
PROCEEDING (A) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR IN CONNECTION WITH OR
RELATING TO ANY FINANCE RELATED AGREEMENT, OR (B) ARISING FROM OR RELATING TO
ANY RELATIONSHIP EXISTING IN CONNECTION WITH ANY FINANCE RELATED AGREEMENT, AND
AGREES THAT ANY SUCH PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.  THE BORROWER HEREBY (C) CERTIFIES THAT NO REPRESENTATIVE OF ANY SECURED
PARTY HAS REPRESENTED EXPRESSLY OR OTHERWISE THAT SUCH SECURED PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(D) ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS
SECTION 12.15.4.

12.16

Service of Process

12.16.1Manner of Service

.  The Borrower irrevocably consents to the service of process out of the Courts
of Primary Jurisdiction in accordance with the local rules of civil procedure or
by mailing a copy thereof, by registered mail, postage prepaid to the Borrower
at the address of the Borrower, or by sending a copy thereof by facsimile or by
e-mail in pdf format to the Borrower at the facsimile number or e-mail address
of the Borrower determined under Section 12.8.

12.16.2Appointments of Agent for Service

.  The Borrower irrevocably designates and appoints the Borrower’s Counsel in
Ontario as its agent to accept and acknowledge on its behalf any and all process
which may be served in connection with any proceeding arising out of or relating
to any Finance Related Agreement brought in any of the Courts of Primary
Jurisdiction, such service, to the extent permitted by applicable law, being
hereby conclusively acknowledged by the Borrower to be effective and binding
service on it in every respect whether or not it is carrying on, or has at any
time carried on, business in the jurisdiction in which the Courts of Primary
Jurisdiction are located.  The Borrower irrevocably consents to the service of
process out of the Court of Primary Jurisdiction by personal service on the
Borrower or on any such process agent.

12.16.3Acceptance of Agent for Service of Guarantors.  The Borrower irrevocably
accepts its appointment to act as a process agent on behalf of each Guarantor
contained in any Secured Document to which each such Guarantor is party which
may be served in connection with any claim arising out of or relating to any
such Secured Document brought in any of the Courts of Primary Jurisdiction.

- 140 -

--------------------------------------------------------------------------------

 

 

12.17

Limitation Period

The parties agree that each Loan Document to which the Borrower is party is made
for a business purpose and is a business agreement as defined in the Limitations
Act, 2002 (Ontario).  The Borrower agrees with the Agent and each Lender to vary
the limitation period under the Limitations Act, 2002 (Ontario), other than one
established by Section 15 of that Act, applicable to each Loan Document to which
the Borrower is party and any claim thereunder to 10 years.

12.18

Invalidity

If any provision of any Loan Document is determined to be invalid or
unenforceable by a final judgment, that provision shall be deemed to be severed
therefrom, and the remaining provisions of such Loan Document shall not be
affected thereby and shall remain valid and enforceable.  The Borrower shall, at
the request of the Required Lenders, enter into good faith negotiations with the
Lenders to replace any invalid or unenforceable provision contained in any Loan
Document with a valid and enforceable provision which has the economic effect as
close as possible to that of the invalid and unenforceable provision, to the
extent permitted by law.

12.19

Changes

No agreement purporting to change (other than waive) any provision of any Loan
Document shall be binding upon the parties hereto or thereto unless that
agreement is in writing and signed by the Agent and the Borrower and/or Obligor
party thereto.  No waiver of strict performance or compliance with any provision
of any Loan Document shall be binding on the Agent or Lender unless such waiver
is in writing signed by or on behalf of each party sought to be bound
thereby.  No change to any provision of any Loan Document shall be binding upon
the Lenders unless it is made in compliance with Section 11.18.

12.20

Entire Agreement

12.20.1Generally

.  There are no representations, warranties, conditions, other agreements or
acknowledgments, whether direct or collateral, express or implied, that form
part of or affect this Agreement or any other Loan Document other than as
expressed herein or in such other Loan Document.  The execution of each Loan
Document has not been induced by, nor does the Borrower rely upon or regard as
material, any representations, warranties, conditions, other agreements or
acknowledgments not expressly made in any Loan Document.

12.21

This Agreement to Govern

If there is any inconsistency between the provisions of this Agreement and the
provisions of any other Loan Document the provisions hereof shall govern and
apply to the extent of the inconsistency.  Notwithstanding the foregoing, this
Section shall not apply to limit, restrict, prejudice or otherwise affect or
impair in any way the rights of the Agent and the Lenders under any Security
Document after those rights have become enforceable.

- 141 -

--------------------------------------------------------------------------------

 

 

12.22

Execution

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument, and it shall not be necessary
in making proof of this Agreement to produce or account for more than one such
counterpart.  Transmission of a copy of an executed signature page of this
Agreement (including any change to this Agreement) by any party hereto to the
other parties to this Agreement by facsimile transmission or e-mail in pdf
format, or posting a copy of a signature page of this Agreement (including any
change to this Agreement) signed by any party hereto on the internet website
designated by the Agent under Section 11.23.2, shall be as effective as delivery
to the other parties hereto of a manually executed counterpart hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 142 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed.

 

 

 

 

BIOAMBER SARNIA INC.

 

 

 

 

By:

/s/ Jean-Francois Huc

 

 

 

Name: Jean-Francois Huc

 

 

 

Title: Chief Executive Officer, BioAmber Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




- 148 -

 

--------------------------------------------------------------------------------

 

 

 

 

 

COMERICA BANK, as Agent


 

 

 

By:

/s/ Robert Rosen

 

 

 

Name: Robert Rosen

 

 

 

Title: Senior Vice-President & Regional Managing Director

 

 

 

 

 

 

 

 

 

 




- 149 -

--------------------------------------------------------------------------------

 

 

 

 

 

COMERICA BANK, as Lender


 

 

 

By:

/s/ Robert Rosen

 

 

 

Name: Robert Rosen

 

 

 

Title: Senior Vice-President & Regional Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




- 150 -

--------------------------------------------------------------------------------

 

 

 

 

 

EXPORT DEVELOPMENT CANADA,
as Lender

 

 

 

 

By:

/s/ Frank Kelly

 

 

 

Name: Frank Kelly

 

 

 

Title: Director, Extractive Industries

          Structured and Project Finance

 

 

 

 

 

By:

/s/ Ashley Glen

 

 

 

Name: Ashley Glen

 

 

 

Title: Senior Associate

          Structured and Project Finance

 

 

 

 

 

 

 




- 151 -

--------------------------------------------------------------------------------

 

 

 

 

 

FARM CREDIT CANADA, as Lender

 

 

 

 

By:

/s/ Tom Paas

 

 

 

Name: Tom Paas

 

 

 

Title: Senior Corporate Credit Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 152 -